--------------------------------------------------------------------------------

Exhibit 10.1



[EXECUTION VERSION]


SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT


dated as of March 13, 2019

by and among


WINDSTREAM SERVICES, LLC
as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code,


WINDSTREAM HOLDINGS, INC.
as a debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, as
Holdco,


The Other Guarantors Party Hereto,


The Lenders Party Hereto


and


CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,


and


CREDIT SUISSE LOAN FUNDING LLC
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
BARCLAYS BANK PLC
DEUTSCHE BANK SECURITIES INC.


as Co-Documentation Agents


--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Bookrunner and Lead Arranger


CREDIT SUISSE LOAN FUNDING LLC
GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
BARCLAYS BANK PLC
DEUTSCHE BANK SECURITIES INC.


as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS




 
Page
     
ARTICLE 1
Definitions
 
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings
32
SECTION 1.03.
Terms Generally
33
SECTION 1.04.
Accounting Terms; GAAP
33      
ARTICLE 2
The Credits
   
SECTION 2.01.
Loans
33
SECTION 2.02.
Loans and Borrowings
34
SECTION 2.03.
Requests for Borrowings
35
SECTION 2.04.
Letters of Credit
35
SECTION 2.05.
Funding of Borrowings
40
SECTION 2.06.
Interest Elections
40
SECTION 2.07.
Termination, Reduction and Extension of Commitments and Term Loans
41
SECTION 2.08.
Repayment of Loans; Evidence of Debt
42
SECTION 2.09.
[Reserved].
43
SECTION 2.10.
Optional and Mandatory Prepayment of Loans
43
SECTION 2.11.
Fees
45
SECTION 2.12.
Interest
45
SECTION 2.13.
Alternate Rate of Interest.
46
SECTION 2.14.
Increased Costs
47
SECTION 2.15.
Break Funding Payments
48
SECTION 2.16.
Taxes
49
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
52
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
53
SECTION 2.19.
Priority and Liens; No Discharge.
54      
ARTICLE 3
Representations and Warranties
 
SECTION 3.01.
Organization; Powers
59
SECTION 3.02.
Authorization; Enforceability
59
SECTION 3.03.
Governmental Approvals; No Conflicts
60
SECTION 3.04.
 Financial Condition; No Material Adverse Change
60
SECTION 3.05.
 Properties
60
SECTION 3.06.
Environmental Matters
60
SECTION 3.07.
Compliance with Laws and Agreements
61
SECTION 3.08.
Investment Company Status
61
SECTION 3.09.
Taxes
61
SECTION 3.10.
ERISA
61
SECTION 3.11.
Disclosure.
61




--------------------------------------------------------------------------------

SECTION 3.12.
Subsidiaries
62
SECTION 3.13.
Insurance
62
SECTION 3.14.
Labor Matters.
62
SECTION 3.15.
[Reserved].
62
SECTION 3.16.
Licenses; Franchises
62
SECTION 3.17.
Anti-Corruption Laws and Sanctions
63
SECTION 3.18.
Master Lease; Material Contracts
63
SECTION 3.19.
EEA Financial Institution Status
63
SECTION 3.20.
Security Documents.
63
SECTION 3.21.
Orders
64      
ARTICLE 4
Conditions
 
SECTION 4.01.
Effective Date.
64
SECTION 4.02.
Conditions to Borrowing on the Full Availability Date
67
SECTION 4.03.
Each Credit Event
68      
ARTICLE 5
Affirmative Covenants
 
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
69
SECTION 5.02.
Notices of Material Events
71
SECTION 5.03.
Information Regarding Collateral
71
SECTION 5.04.
Existence; Conduct of Business
72
SECTION 5.05.
Payment of Obligations
72
SECTION 5.06.
Maintenance of Properties; Insurance; Casualty and Condemnation
72
SECTION 5.07.
Books and Records; Inspection Rights
73
SECTION 5.08.
Compliance with Laws
74
SECTION 5.09.
Use of Proceeds and Letters of Credit
74
SECTION 5.10.
Additional Subsidiaries
74
SECTION 5.11.
Further Assurances
75
SECTION 5.12.
Rated Credit Facilities
75
SECTION 5.13.
Windstream Communications
75
SECTION 5.14.
[Reserved]
75
SECTION 5.15.
First and Second Day Orders
75
SECTION 5.16.
Certain Other Bankruptcy Matters.
76
SECTION 5.17.
Bankruptcy Notices
76      
ARTICLE 6
Negative Covenants
 
SECTION 6.01.
 Indebtedness; Certain Equity Securities
77
SECTION 6.02.
 Liens
78
SECTION 6.03.
Fundamental Changes
80
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
80
SECTION 6.05.
Asset Sales
82
SECTION 6.06.
Sale and Leaseback Transactions
84




--------------------------------------------------------------------------------

SECTION 6.07.
Swap Agreements
84
SECTION 6.08.
Restricted Payments; Certain Payments of Debt
84
SECTION 6.09.
Transactions with Affiliates
85
SECTION 6.10.
Restrictive Agreements
85
SECTION 6.11.
Amendment of Material Documents
87
SECTION 6.12.
Change in Fiscal Year
87
SECTION 6.13.
Subrogation
87
SECTION 6.14.
[Reserved].
87
SECTION 6.15.
Additional Bankruptcy Matters
87      
ARTICLE 7
Events of Default
 
ARTICLE 8
The Agents
 
ARTICLE 9
Miscellaneous
     
SECTION 9.01.
Notices
95
SECTION 9.02.
Waivers; Amendments
96
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
98
SECTION 9.04.
Successors and Assigns
99
SECTION 9.05.
Survival
103
SECTION 9.06.
Counterparts; Integration; Effectiveness
103
SECTION 9.07.
Severability
104
SECTION 9.08.
Right of Setoff
104
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service Of Process
104
SECTION 9.10.
WAIVER OF JURY TRIAL
105
SECTION 9.11.
Headings
105
SECTION 9.12.
Confidentiality
105
SECTION 9.13.
USA PATRIOT ACT
106
SECTION 9.14.
Interest Rate Limitation
106
SECTION 9.15.
[Reserved].
107
SECTION 9.16.
No Fiduciary Duty
107
SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 107      
ARTICLE 10
Guarantee
 
SECTION 10.01.
Guarantee
108
SECTION 10.02.
Facility Obligations Not Waived
108
SECTION 10.03.
Security
108
SECTION 10.04.
Guarantee of Payment
108
SECTION 10.05.
No Discharge or Diminishment of Guarantee
109
SECTION 10.06.
Defenses Waived
109
SECTION 10.07.
Agreement to Pay; Subordination
109
SECTION 10.08.
General Limitation on Guarantee Obligations
110
SECTION 10.09.
Information
110
SECTION 10.10.
Covenant; Representations and Warranties
110




--------------------------------------------------------------------------------

SCHEDULES:


Schedule 2.01
–
Commitments
Schedule 3.05
–
Real Properties
Schedule 3.06
–
Disclosed Matters
Schedule 3.09
–
Tax Related Agreements
Schedule 3.12
–
Subsidiaries
Schedule 5.10
–
Certain Regulated Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Existing Investments
Schedule 6.08
–
Existing Stock Option Agreements
Schedule 6.09
–
Transactions with Affiliates
Schedule 6.10
–
Existing Restrictions



EXHIBITS:


Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Interim Order
Exhibit C
–
Form of Security Agreement
Exhibit D
–
[Reserved]
Exhibit E
–
[Reserved]
Exhibit F
–
Form of U.S. Tax Compliance Certificate
Exhibit G
–
[Reserved]




--------------------------------------------------------------------------------

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT dated as of March
13, 2019 by and among WINDSTREAM SERVICES, LLC, a Delaware limited liability
company and a debtor and debtor-in-possession under chapter 11 of the Bankruptcy
Code, as Borrower, WINDSTREAM HOLDINGS, INC., a Delaware corporation and a
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code, as
Holdco, each of the other Persons identified on Schedule A each as a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code and as Guarantors,
the LENDERS party hereto, Citibank, as Administrative Agent and Collateral
Agent.


PRELIMINARY STATEMENTS


WHEREAS, the capitalized terms used in these preliminary statements shall have
the respective meanings set forth for such terms in Section 1.01 hereof;


WHEREAS, on February 25, 2019, (the “Petition Date”), the Borrower, and certain
Domestic Subsidiaries and Affiliates of the Borrower (collectively, and together
with any other Affiliates that become debtors-in-possession in the Cases, the
“Debtors”) filed voluntary petitions with the Bankruptcy Court initiating their
respective cases that are pending under Chapter 11 of the Bankruptcy Code (each
case of the Borrower and such Domestic Subsidiaries, a “Case” and collectively,
the “Cases”) and have continued in the possession of their assets and in the
management of their businesses pursuant to Section 1107 and 1108 of the
Bankruptcy Code;


WHEREAS, the Borrower has requested the Lenders to extend credit (a) in the form
of Revolving Loans and Letters of Credit at any time and from time to time prior
to the Maturity Date, in an aggregate principal amount at any time outstanding
not in excess of $500,000,000 (the “Revolving Facility”), (b) in the form of
Term Loans in an aggregate principal amount of $500,000,000 (the “Term Facility”
and, together with the Revolving Facility, the “Facilities”), with all of the
obligations with respect to all of the foregoing to be guaranteed by each Loan
Party;


WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;


WHEREAS, priority of the Facilities with respect to the Collateral granted to
secure the Loans shall be as set forth in the Interim Order and the Final Order,
in each case upon entry thereof by the Bankruptcy Court, and in the Security
Documents;


WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Administrative Agent and the Lenders in respect of the
Facilities shall be subject to the Carve Out; and


NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth herein, the parties hereto agree as follows:


ARTICLE 1
Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:



--------------------------------------------------------------------------------

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“Acquisition” means any purchase or acquisition by any Wireline Company in a
single transaction or a series of transactions individually or, together with
its Affiliates, of (a) any Equity Interests in another Person which are
sufficient to permit such Wireline Company and its Affiliates to Control such
other Person or (b) all or substantially all of the assets of, or assets
comprising a division, unit or line of business of, another Person, whether or
not involving a merger or consolidation with such other Person.  “Acquire” has a
meaning correlative thereto.


“Act” has the meaning specified in Section 9.13.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its permitted
successors in such capacity as provided in Article 8.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agents” means the Administrative Agent, the Collateral Agent, the
Co-Documentation Agents, the Lead Arranger and the Joint Bookrunners and
Arrangers.


“Agreement”, when used with reference to this Agreement, means this
Superpriority Secured Debtor-In-Possession Credit Agreement as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.


“All-in Yield” means, as to any Indebtedness on any date of determination, the
yield thereon, based on the interest rate applicable to such Indebtedness on
such date, including margin, original issue discount, upfront fees (with
original issue discount and upfront fees being equated to interest margins for
purposes of determining the yield on any Indebtedness assuming a two-year
weighted average life), or otherwise; provided that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
or fees that are not paid ratably to the market for such Indebtedness.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period in effect on such day plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, Federal Funds Effective
Rate or Adjusted LIBO Rate, respectively.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
concerning or relating to bribery or corruption.


2

--------------------------------------------------------------------------------

“Applicable Rate” means, for any day and for any Loan, the following percentages
per annum set forth opposite such Loans:


Class
Eurodollar Loans
ABR Loans
Revolving Loans
2.50%
1.50%
Term Loans
2.50%
1.50%



“Approved Bankruptcy Court Order” means (a) each of the Orders, as such order is
amended and in effect from time to time in accordance with this Agreement, (b)
any other order entered by the Bankruptcy Court regarding, relating to or
impacting (i) any rights or remedies of any Secured Party, (ii) the Loan
Documents (including the Loan Parties’ obligations thereunder), (iii) the
Collateral, any Liens thereon or any Superpriority Claims (including, without
limitation, any sale or other disposition of Collateral or the priority of any
such Liens or Superpriority Claims), (iv) use of cash collateral, (v)
debtor-in-possession financing, (vi) adequate protection or otherwise relating
to any Prepetition Secured Debt, (vii) [reserved], or (viii) any Reorganization
Plan, in any such case, that (x) is in form and substance satisfactory to the
Administrative Agent and the Required Lenders, (y) has not been vacated,
reversed or stayed and (z) has not been amended or modified in a manner adverse
to the rights of the Lenders except as agreed in writing by Administrative Agent
and the Required Lenders in their sole discretion, and (c) any other order
entered by the Bankruptcy Court that (i) is in form and substance reasonably
satisfactory to the Administrative Agent, (ii) has not been vacated, reversed or
stayed and (iii) has not been amended or modified except in a manner not adverse
to the interests of the Administrative Agent and the Lenders in their capacities
as such or as is otherwise reasonably satisfactory to the Administrative Agent.


“Approved Fund” has the meaning assigned to such term in Section 9.04(b).


“Approved Reorganization” means a reorganization pursuant to a Reorganization
Plan that, upon the consummation thereof, provides for the termination of the
aggregate Commitments, indefeasible payment in full in cash of the obligations
under the Loan Documents and Cash Collateralizing the LC Exposure in respect of
such Letter of Credit in the manner set forth in the first sentence of Section
2.04(j).


“Asset Disposition” means, in one transaction or in a series of transactions and
whether effected pursuant to a Division or otherwise, (a) any sale, lease,
transfer or other disposition (including pursuant to a Sale and Leaseback
Transaction) of any assets of any Wireline Company pursuant to Section 6.05 (g)
or (o), (b) the issuance by any Subsidiary of any Equity Interest, or (c) the
receipt by any Subsidiary of any capital contribution, other than (x) any such
issuance of an Equity Interest to, or the receipt of any such capital
contribution from, another Wireline Company and (y) directors’ qualifying shares
and shares issued to foreign nationals to the extent required by applicable law.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.


“Attributable Debt” means, in respect of a Sale and Leaseback Transaction, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such Sale
and Leaseback Transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended.  Such present value
will be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.


3

--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.


“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or any other court having jurisdiction over the Cases from
time to time.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.


“Bankruptcy Law” means each of (i) Title 11, U.S.C., as now or hereafter in
effect, or any successor thereto, (ii) any domestic or foreign law relating to
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
debt adjustment, receivership or similar debtor relief from time to time in
effect and affecting the rights of creditors generally (including without
limitation any plan of arrangement provisions of applicable corporation
statutes), and (iii) any order made by a court of competent jurisdiction in
respect of any of the foregoing.


“Barclays” means Barclays Bank PLC.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have a corresponding meaning.


4

--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Windstream Services, LLC, a Delaware limited liability company,
together with its successors.


“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided notwithstanding the foregoing or anything else in this Agreement to the
contrary, all obligations of any Person that are or would have been treated as
operating leases for purposes of GAAP prior to the issuance by the Financial
Accounting Standards Board on February 25, 2016 of an Accounting Standards
Update (the “ASU”) shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations for purpose of this
Agreement (whether or not such operating lease obligations were in effect on
such date) notwithstanding the fact that such obligations are required in
accordance with the ASU (on a prospective or retroactive basis or otherwise) to
be treated as Capital Lease Obligations.


“Carve Out” has the meaning set forth in the Interim Order or the Final Order,
as applicable.


“Carve-Out Reserve Amount” as of any date, means the amount most recently
notified by the Borrower to the Administrative Agent as being the “Carve-Out
Reserve Amount” as defined in the Interim Order or the Final Order, as
applicable.


“Carve Out Trigger Notice” has the meaning set forth in the Interim Order or the
Final Order, as applicable.


“Case” has the meaning specified in the Preliminary Statements herein.


5

--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to (a) an
Issuing Bank, as collateral for LC Exposure with respect to the Letters of
Credit issued by such Issuing Bank or (b) the Administrative Agent, for the
benefit of one or more of the Issuing Banks or Lenders, as collateral for LC
Exposure or obligations of Lenders to fund participations in respect of LC
Exposure, in each case of cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Collateral Account” has the meaning specified in Section 8 of the Security
Agreement.


“Cash Consideration” means the consideration received by the Wireline Companies
for any Asset Disposition that is in the form of cash or Cash Equivalents or a
combination thereof.  For the purposes of this provision, each of the following
will be deemed to be cash:


(a) any liabilities (as shown on the Borrower’s most recent balance sheet) of
the Wireline Companies (other than contingent liabilities, Restricted
Indebtedness and liabilities to the extent owed to any Wireline Company) that
are assumed by the transferee of any such assets or Equity Interests pursuant to
a written assignment and assumption agreement that releases the applicable
Wireline Companies from further liability therefor; and


(b) any securities, notes or other obligations received by the Wireline
Companies from such transferee that are converted by the Wireline Companies into
Cash Equivalents within 180 days of the receipt thereof (to the extent of the
Cash Equivalents received in that conversion.


“Cash Equivalents” means:


(a)          dollars and foreign currency received in the ordinary course of
business or exchanged into dollars within 180 days;


(b)          securities issued or directly and fully guaranteed or insured by
the United States government or any agency or instrumentality thereof (provided
that the full faith and credit of the United States is pledged in support
thereof), maturing, unless such securities are deposited to defease any
Indebtedness, not more than one year from the date of acquisition;


(c)          certificates of deposit and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender Party or any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a rating at the time of
acquisition thereof of P-1 or better from Moody’s or A-1 or better from S&P;


(d)          repurchase obligations for underlying securities of the types
described in clauses (b) and (c) above entered into with any financial
institution meeting the qualifications specified in clause (c) above;


(e)          commercial paper issued by a corporation (other than an Affiliate
of the Borrower) rated at least “A-2” or higher from Moody’s or S&P and in each
case maturing within one year after the date of acquisition;


(f)          securities issued and fully guaranteed by any state, commonwealth
or territory of the United States, or by any political subdivision or taxing
authority thereof, rated at least “A” by Moody’s or S&P and having maturities of
not more than one year from the date of acquisition; and


6

--------------------------------------------------------------------------------

(g)          money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (f) of this
definition.


“Cash Flow Forecast” means a projected statement of sources and uses of cash for
the Debtors and their subsidiaries on a consolidated basis, broken down by
weeks, for the succeeding 13 calendar weeks, including the anticipated uses of
the Facilities for each week during such period, in form and detail reasonably
satisfactory to the Administrative Agent (it being understood that the form and
detail of any Cash Flow Forecast shall be deemed to be reasonably satisfactory
to the Administrative Agent so long as such Cash Flow Forecast is substantially
consistent in form and detail with the Cash Flow Forecast most recently provided
to the Administrative Agent on or prior to the Petition Date) . As used herein,
“Cash Flow Forecast” shall initially refer to the projections most recently
delivered on or prior to the Petition Date and, thereafter, the most recent Cash
Flow Forecast delivered by the Borrower in accordance with Section 5.01(h).


“Cash Management Agreements” means all agreements between the Borrower and any
Lender or any Joint Bookrunner and Arranger or any Affiliate of a Lender or a 
Joint Bookrunner and Arranger entered into after the Effective Date providing
for treasury, depository, purchasing card or cash management services, including
in connection with any automated clearing house transfers of funds or similar
transactions.


“Casualty Event” means any casualty or other insured damage to any property of
any Wireline Company with a fair market value immediately prior to such event of
at least $10,000,000, or any taking of any such property under power of eminent
domain or by condemnation or similar proceeding, or any transfer of any such
property in lieu of a condemnation or similar taking thereof.


“Change in Law” means the occurrence after the Effective Date or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement of (a) the adoption or taking effect of any law, rule, regulation or
treaty after the Effective Date, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Lender, Issuing Bank
or Participant (or, for purposes of Section 2.14(b), by any lending office of
such Lender or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Effective Date;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted, issued or implemented.


“Change of Control” means the occurrence of any of the following:


(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than Holdco, becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the voting power of the Voting Stock
of the Borrower; or


(b)          Holdco ceases to be the Beneficial Owner, directly or indirectly,
of 100% of the outstanding Equity Interests of the Borrower.


“Charges” has the meaning specified in Section 9.14.


7

--------------------------------------------------------------------------------

“Citibank” means Citibank, N.A.


“Class” (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, (b) when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Commitment and (c) when used in
reference to any Lender, refers to whether such Lender is a Revolving Lender or
Term Lender.


“CLO” has the meaning specified in Section 9.04(b).


“Co-Documentation Agents” means Credit Suisse Loan Funding LLC, Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A., Barclays Bank PLC and Deutsche Bank
Securities Inc.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Collateral” means any and all “Collateral”, “DIP Collateral” or words of
similar intent, as defined in any applicable Security Document or any Order.


“Collateral Agent” means Citibank, in its capacity as collateral agent for the
Secured Parties hereunder and under the other Loan Documents, and its permitted
successors in such capacity as provided in Article 8.


“Collateral and Guarantee Requirement” means at any time the requirement that:


(a)          the Collateral Agent shall have received from each Loan Party
either (i) counterparts of this Agreement and the Security Agreement, duly
executed and delivered on behalf of such Loan Party, or (ii) in the case of any
Person that becomes a Loan Party after the date hereof, supplements to this
Agreement and the Security Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person (within the time frames required
thereby);


(b)          all outstanding Equity Interests in and all outstanding promissory
notes issued by any Wireline Company owned by or on behalf of any Loan Party
shall have been pledged pursuant to the Security Agreement (except that (i) the
Loan Parties shall not be required to pledge more than 66% of the outstanding
voting Equity Interests in any Foreign Subsidiary or any Domestic Subsidiary
substantially all of whose assets consist of Equity Interests in Foreign
Subsidiaries, (ii) no Equity Interests in any Person held by a Foreign
Subsidiary shall be required to be pledged and (iii) Equity Interests that shall
have been pledged to the Prepetition Collateral Agent shall not be required to
be delivered to the Collateral Agent) and the Collateral Agent shall have
received all certificates or other instruments  representing such Equity
Interests (except to the extent such Equity Interests are not represented by
certificates or other instruments) and Indebtedness to the extent required by
the Security Agreement, together with undated stock powers or other instruments
of transfer with respect thereto endorsed in blank;


(c)          no (x) Foreign Subsidiary or (y) Domestic Subsidiary substantially
all of whose assets consist of Equity Interests in Foreign Subsidiaries shall be
required to guarantee or support any obligation of any Loan Party;


(d)          no Lien or similar interest shall be granted, directly or
indirectly, in the assets of any Foreign Subsidiary;


8

--------------------------------------------------------------------------------

(e)          except as otherwise provided in the Security Agreement, all
documents and instruments, including, Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents and perfect or record such Liens to the extent, and with
the priority, required by this Agreement and the Security Agreement, shall have
been (or shall have made arrangements to provide for) filed, registered or
recorded or delivered to the Collateral Agent for filing, registration or
recording;


(f)          each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting of the Liens granted by it thereunder,
in each case to the extent required by this Agreement and the Security
Documents; and


(g)          each Loan Party shall have taken all other action required to
perfect, register and/or record the Liens granted by it thereunder, in each case
to the extent required by this Agreement and the Security Documents.


“Commitment” means a Revolving Commitment, LC Commitment or Term Commitment (as
the context may require).


“Commitment Fee Rate” means, for any day, a rate per annum equal to 0.50%.


“Commitment Letter” means the Commitment Letter dated February 25, 2019 among
Holdco, the Borrower, Citigroup Global Markets Inc. and any other Joint
Bookrunners and Arranger or initial lender party thereto.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications Act” means, collectively, the Communications Act of 1934, as
amended, the rules and regulations of the FCC, and written orders, policies, and
decisions of the FCC and the courts’ interpretation of the foregoing.


 “Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by agreement or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Contact” has the meaning specified in Section 9.04(b)(ii)(D).


“Credit Extension” means any Borrowing or issuance, renewal or extension of  any
Letter of Credit.


“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch.


“CSL National” means CSL National, LP, a Delaware limited partnership.


“Debtors” has the meaning specified in the Preliminary Statements herein.


“Default” means any event or condition which constitutes an Event of Default or
which, upon notice, lapse of time or both, would, unless cured or waived, become
an Event of Default under Article 7.


9

--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Loan Party any other amount required to be paid by it hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Administrative Agent or the
Borrower in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after request by the Administrative Agent or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such Loan
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become, or is a direct or indirect
Subsidiary of any person that is, the subject of a Bankruptcy Event or a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of the foregoing clauses shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender.


“Deutsche Bank” means Deutsche Bank AG New York Branch.


“DIP Budget” means has the meaning specified in Section 4.01(o).


“Disclosed Judgment” has the meaning specified in Section 7.01(l).


“Disqualified Lender” means (a) those banks, financial institutions and other
institutional lenders separately identified in writing as such by the Borrower
to the Lead Arranger prior to the date of the Commitment Letter, (b) those
competitors of the Borrower and its Subsidiaries separately identified in
writing as such by the Borrower to the Lead Arranger prior to the date of the
Commitment Letter or by the Borrower to the Administrative Agent from time to
time following the Effective Date or (c) any affiliates of the foregoing that
are reasonably identifiable on the basis of their name; provided that (i) the
Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to post the list of Disqualified Lenders,
and any updates thereto from time to time as permitted pursuant to this
definition, to the Lenders and to provide the list of Diaqualified Lenders to
each Lender requesting the same and (ii) “Disqualified Lenders” shall (x)
exclude any Person that the Borrower has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
and the Lenders and (y) notwithstanding the foregoing, in no event include any
“Lender” in respect of the Pre-Petition Credit Agreement (or any affiliate
thereof); provided, further that, nothing herein shall apply retroactively to
disqualify any parties that have previously acquired an assignment or
participation interest in Loans or Commitments to the extent that any such party
was not a Disqualified Lender at the time of the applicable assignment or
participation, as the case may be.


10

--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.


“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to the date that is 123 days
after the Maturity Date; provided, however, that only the portion of such Equity
Interests which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such dates shall be deemed to be Disqualified Stock.  Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Stock solely because the holders thereof have the right to require a Wireline
Company to repurchase such Equity Interests upon the occurrence of a change of
control or an asset sale will not constitute Disqualified Stock if the terms of
such Equity Interest provide that the Wireline Companies may not repurchase or
redeem any such Equity Interest pursuant to such provisions unless such
repurchase or redemption complies with Section 6.08.  The term “Disqualified
Stock” will also include any options, warrants or other rights that are
convertible into Disqualified Stock or that are redeemable at the option of the
holder, or required to be redeemed, prior to the date that is 123 days after the
Maturity Date.


“Dividing Person” has the meaning assigned to it in the definition of
“Division”.


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.


“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.


“dollars” or “$” refers to lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.


“Earn-out Obligation” means any contingent consideration based on the future
operating performance of an acquired entity or assets, or other purchase price
adjustment or indemnification obligation, payable following the consummation of
an acquisition (including pursuant to a merger or consolidation) based on
criteria set forth in the documentation governing or relating to such
acquisition.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


11

--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means February 26, 2019.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, having the force or
effect of law and relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of, or exposure to, any pollutant, toxic, radioactive, ignitable, corrosive,
reactive or otherwise hazardous substance, waste or material or to occupational
health and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of or relating to any Wireline Company directly or
indirectly resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest but excluding any debt security that is convertible into, or
exchangeable for, any of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standards of Section 412 of the Code or Section
302 of ERISA, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) a determination that any Plan is or is reasonably
expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (g) the cessation of operations at a facility of
the Borrower or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (h) conditions contained in Section 303(k)(1)(A) of ERISA for
imposition of a lien shall have been met with respect to any Plan; (i) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (j) the receipt by the Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in endangered or critical status, within the meaning of Title I and Title IV of
ERISA; or (k) the occurrence of a non‑exempt “prohibited transaction” with
respect to which the Borrower or any of the Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or a “party in
interest” (within the meaning of Section 406 of ERISA) or with respect to which
the Borrower or any such Subsidiary could otherwise be liable.


12

--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Events of Default” has the meaning assigned to such term in Article 7.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder.


“Excluded RUS Grant Assets” means any RUS Grant Funds, any RUS Pledged Deposit
Account (as defined in the Security Agreement), any assets purchased with RUS
Grant Funds and any proceeds of the foregoing.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
federal withholding Tax that is imposed on amounts payable to such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect at the time such Lender acquires such interest in the Loan or Commitment
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.16, or (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and (d)
any U.S. federal withholding taxes imposed pursuant to FATCA.


“Facilities” means the Revolving Facility and the Term Facility.


13

--------------------------------------------------------------------------------

“Facility Guarantee” means the Guarantee made by the Guarantors pursuant to
Article 10.


“Facility Obligations” means (i) all principal of all Loans and LC Reimbursement
Obligations outstanding from time to time under this Agreement, all interest
(including Post-Petition Interest) on such Loans and LC Reimbursement
Obligations and all other amounts now or hereafter payable by the Borrower to
the Lenders pursuant to the Loan Documents and (ii) all obligations of the
Borrower under (x) the Cash Management Agreements and (y) Swap Agreements for
bona fide interest rate hedging related to the Loans or loans under the
Prepetition Credit Agreement, in each case entered into with a Lender, Joint
Bookrunner and Arranger or an Affiliate of a Lender or Joint Bookrunner and
Arranger after the Effective Date; provided that clause (ii) above shall not
include Excluded Swap Obligations.


“Fair Market Value” means a price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by a Financial Officer of the Borrower, whose determination, unless
otherwise specified below, will be conclusive if evidenced by an officer’s
certificate. Notwithstanding the foregoing, a Financial Officer’s determination
of Fair Market Value must be evidenced by a certificate of a Financial Officer
delivered to the Administrative Agent if the Fair Market Value exceeds
$10,000,000.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“FCC” means the Federal Communications Commission or any successor Governmental
Authority exercising similar functions.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Final Order” means an order of the Bankruptcy Court in substantially the form
of the Interim Order (with only such modifications thereto as are reasonably
necessary to convert the Interim Order to a final order, with changes to such
form as are reasonably satisfactory to the Administrative Agent and the Required
Lenders, in their sole discretion).


“Final Order Entry Date” means the date on which the Final Order is entered by
the Bankruptcy Court.


“Fiscal Quarter” means a fiscal quarter of the Borrower.


14

--------------------------------------------------------------------------------

“Fiscal Year” means a fiscal year of the Borrower. “Foreign Lender” has the
meaning assigned to such term in Section 2.16(f)(ii)(A).


“Fitch” mean Fitch Ratings.


“Flood Documentation” means, with respect to each parcel of owned and ground
leased Real Estate and located in the United States of America or any territory
thereof, (i) a completed “life-of-loan” Federal Emergency Management Agency
standard flood hazard determination, together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the applicable
Loan Party relating thereto (to the extent such Real Estate is located in a
Special Flood Hazard Area) and (ii) evidence of flood insurance as required by
Section 5.06 hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.


“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Insurance Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.


“Foreign Lender Complete Exemption Certificate” has the meaning specified in
Section 2.16(f)(ii)(A)(2).


“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, other than any such entity that is
(whether as a matter of law, pursuant to an election by such entity or
otherwise) treated as a partnership in which any Loan Party is a partner or as a
branch of any Loan Party for United States income tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank other than such LC Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.


“Full Availability Date” means the first Borrowing Date (as set forth in a
notice of borrowing for Full Availability Term Loans) on which the conditions
precedent set forth in Sections 4.02 and 4.03 have been satisfied or waived,
which such Borrowing Date shall in no event be later than the Final Order Entry
Date.


“Full Availability Term Loans” means a Loan made pursuant to Section
2.01(b)(ii).


“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.


15

--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body (including the FCC and any
PUC, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government).


“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with any Governmental Authority.


“Granting Lender” has the meaning specified in Section 9.04(e).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business; and
provided further that the amount of any Guarantee shall be deemed to be the
lower of (i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guarantor may be liable pursuant to the terms of the
instrument embodying such Guarantee or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the amount of such guarantor’s
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.


“Guarantors” means Holdco and each other Person party hereto as a Guarantor on
the date hereof and listed on the signature pages hereto under the caption
“Guarantors” and each Person that shall, at any time after the date hereof,
become party hereto as a Guarantor pursuant to Section 5.10, until such time as
released from their obligations under the Facility Guarantee.


“GS Bank” means Goldman Sachs Bank USA.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
because of their harmful, dangerous or deleterious properties or
characteristics.


“Holdco” means Windstream Holdings, Inc., a Delaware corporation.


“Impacted Interest Period” has the meaning specified in the definition of “LIBO
Rate”.


16

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accrued
obligations or trade payables, in each case incurred in the ordinary course of
business), (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing unconditional right to be secured by) any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations and Attributable Debt
of such Person, (h) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (i)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) all net obligations of such Person under any Swap Agreements,
and (k) all obligations of such Person to redeem, repay or otherwise repurchase
any Disqualified Stock, valued at the greater of its voluntary or involuntary
maximum fixed repurchase price plus accrued dividends; provided that, for
purposes of clarity, the Master Lease and the Pension Fund Leases shall be
treated as operating leases, and the obligations thereunder shall not constitute
Indebtedness for purposes of this Agreement.


The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.


The amount of Indebtedness of any Person pursuant to clause (e) of this
definition shall (unless such Indebtedness has been assumed by such Person) be
deemed to be equal to the lesser of (A) the aggregate unpaid amount of such
Indebtedness and (B) the Fair Market Value of the property encumbered thereby at
the date of determination of the amount of such Indebtedness.


The amount of any Indebtedness outstanding as of any date will be the
outstanding balance at such date of all unconditional obligations as described
above and, with respect to contingent obligations, the maximum liability upon
the occurrence of the contingency giving rise to the obligation, and will be:
(1) the accreted value thereof, in the case of any Indebtedness issued with
original issue discount; and (2) the principal amount thereof, together with any
interest thereon that is more than 30 days past due, in the case of any other
Indebtedness.


“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Loan Party under any Loan
Document, other than Excluded Taxes and (b) to the extent not otherwise
described in clause (a) hereof, Other Taxes.


“Indemnitee” has the meaning specified in Section 9.03(b).


“Information” has the meaning specified in Section 9.12(a).


“Insignificant Subsidiary” means any Subsidiary of the Borrower that has total
assets of not more than $10,000,000 and that is designated by the Borrower as an
“Insignificant Subsidiary”, provided that the total assets of all Subsidiaries
that are so designated, as reflected on the Borrower’s most recent consolidating
balance sheet prepared in accordance with GAAP, may not in the aggregate at any
time exceed $35,000,000.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.


17

--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
borrowing or conversion or continuation thereof, all Lenders participating
therein agree to make an interest period of such duration available), as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) the initial Interest Period with respect to the Term Loans made on the
Effective Date shall end on the date that is 1 month after the Effective Date. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


“Interim Order” means an interim order of the Bankruptcy Court (as the same may
be amended, supplemented, or modified from time to time after entry thereof with
the consent of the Administrative Agent and the Required Lenders in their sole
discretion) in the form set forth as Exhibit B, with changes to such form as are
satisfactory to the Administrative Agent and the Required Lenders, in their sole
discretion, approving the Loan Documents and related matters.


“Interim Order Entry Date” means the date on which the Interim Order is entered
by the Bankruptcy Court and the Administrative Agent shall have received a
certified copy thereof.


“Interim Term Loans” means a Loan made pursuant to Section 2.01(b)(i).


“Interpolated Rate” means, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, as of approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period.


“Investment” has the meaning set forth in Section 6.04.


“ISP” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the applicable time).


“Issuing Bank” means, Citibank and each other Joint Bookrunner and Arranger (or
the applicable Affiliate thereof), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.04(i) or 9.04.  Any Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such Issuing Bank,
in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.


18

--------------------------------------------------------------------------------

“Joint Bookrunners and Arrangers” means Citibank, N.A., Credit Suisse Loan
Funding LLC, Goldman Sachs Bank USA, JPMorgan Chase Bank, N.A., Barclays Bank
PLC and Deutsche Bank Securities Inc.


“JPMorgan” means JPMorgan Chase Bank, N.A.


“Knowledge” means the actual knowledge of a Responsible Officer.


“Landlord” means the landlord under the Master Lease, which as of the Effective
Date, is Uniti Group, LP (f/k/a CSL National LP), a subsidiary of Propco.


“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit in the amount set forth opposite its
name on Schedule 2.01, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  As of the
Effective Date, the aggregate amount of the LC Commitments on Schedule 2.01 is
$50,000,000.


“LC Collateralization Amount” means an amount in U.S. Dollars equal to 102%
multiplied by the amount of LC Exposure existing at such time.


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Documents” means, as to any Letter of Credit, each application therefor and
any other document, agreement and instrument entered into by the applicable
Issuing Bank and the Borrower or Subsidiary or in favor of such Issuing Bank and
relating to such Letter of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Reimbursement Obligations at such time.  The LC Exposure of any Revolving
Lender at any time shall be its Revolving Percentage of the total LC Exposure at
such time.


“LC Reimbursement Obligations” means, at any time, all obligations of the
Borrower to reimburse the Issuing Bank for amounts paid by it in respect of
drawings under Letters of Credit, including any portion of such obligations to
which Lenders have become subrogated by making payments to the Issuing Bank
pursuant to Section 2.04(e).


“Lead Arranger” means Citibank, N.A.


“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time, including, without limitation, the Master Lease.


“Lender Group” has the meaning specified in Section 9.16.


“Lender Group Member” has the meaning specified in Section 9.16.


19

--------------------------------------------------------------------------------

“Lender Parties” means the Lenders, the Issuing Banks and the Agents.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party to this Agreement pursuant to an Assignment and
Assumption and the terms and provisions in Section 9.04, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
and the terms and provisions in Section 9.04.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.


“LIBO Screen Rate” has the meaning specified in the definition of “LIBO Rate”.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.


“Loan Documents” means this Agreement, the Orders and the Security Documents.


“Loan Parties” means the Borrower and the Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Master Lease” means that certain Master Lease, dated as of April 24, 2015,
between Landlord and the other entities set forth on Schedule 1 thereto, as
Landlord, and Holdco, as Tenant, as amended, supplemented or otherwise modified
to the extent permitted by this Agreement.


“Master Lease Specified Event” means the occurrence and continuance of any of
the following:


(a)          the Master Lease (i) shall cease to be in full force and effect in
accordance with its terms, or (ii) shall be rejected pursuant to section 365(a)
of the Bankruptcy Code;


(b)          the Master Lease shall be amended, waived or otherwise modified:


(i)           if such amendment, waiver or modification (A) shortens the
remaining term of the Master Lease to less than 10 years including extension or
renewal options from the date of such amendment, waiver or modification, or (B)
amends, waives or modifies the Master Lease in a manner adverse in any material
respect to the interests of the Lenders, or


20

--------------------------------------------------------------------------------

(ii)          in a manner that could reasonably be expected to have a Material
Adverse Effect; or


(c)          (A) other than as a result of the Cases or the events leading up to
them, any “Event of Default” (as defined in the Master Lease) shall occur and be
continuing or (B) the Landlord shall issue a “Termination Notice” pursuant to
the Master Lease.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties or liabilities or financial condition of the Wireline
Companies taken as a whole (other than by virtue of the commencement of the
Cases and the events and circumstances giving rise thereto), (b) the ability of
any Loan Party to perform any of its payment obligations under any Loan Document
or (c) the rights of or remedies available to any Lender Party under any Loan
Document.


“Material Contract” means, each contract to which any of the Wireline Companies
is party, the loss or termination of which could reasonably be expected to
result in a Material Adverse Effect.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Wireline Companies in an aggregate principal
amount exceeding $25,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of any Wireline Company
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Wireline Company
would be required to pay if such Swap Agreement were terminated at such time.


“Maturity Date” means February 26, 2021.


“Maximum Rate” has the meaning specified in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc.


“Mortgages” means a mortgage, deed of trust, deed to secure debt, assignments of
leases and rents, and any other security document granting a Lien on Real Estate
by the applicable Loan Party to the Collateral Agent for the benefit of the
Secured Parties, in form and substance reasonably acceptable to the Collateral
Agent.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Proceeds” means:


(a) with respect to any Asset Disposition or Casualty Event, the aggregate cash
proceeds (including (x) payments in respect of deferred payment obligations (to
the extent corresponding to the principal, but not the interest component,
thereof) and (y) any cash received upon the sale or other disposition of any
non-cash consideration received in any Asset Disposition or Casualty Event)
received by the Borrower or any of its Subsidiaries in respect of any Asset
Disposition or Casualty Event, net of (1) the direct costs relating to such
Asset Disposition or Casualty Event and the sale or other disposition of any
such non-cash consideration, including, without limitation, legal, accounting,
investment banking and brokerage fees, and sales commissions, and any relocation
expenses incurred as a result thereof, (2) Taxes paid or payable as a result
thereof, in each case, after taking into account any available Tax credits or
deductions and any Tax sharing arrangements, (3) amounts required to be applied
to the repayment of Indebtedness or other liabilities secured by a Lien on the
asset or assets that were the subject of such Asset Disposition or Casualty
Event or required to be paid as a result of such Asset Disposition or Casualty
Event, (4) any reserve for adjustment in respect of the sale price of such asset
or assets established in accordance with GAAP, (5) in the case of any Asset
Disposition by a Subsidiary of the Borrower, payments to holders of Equity
Interests in such Subsidiary in such capacity (other than such Equity Interests
held by the Borrower or any Subsidiary) to the extent that such payment is
required to permit the distribution of such proceeds in respect of the Equity
Interests in such Subsidiary held by the Borrower or such Subsidiary and (6)
appropriate amounts to be provided by the Borrower or its Subsidiaries as a
reserve against liabilities associated with such Asset Disposition or Casualty
Event, including, without limitation, pension and other post-employment benefit
liabilities, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Disposition or
Casualty Event, all as determined in accordance with GAAP; provided that (a) any
excess amounts set aside for payment of Taxes pursuant to clause (2) above that
are remaining after such Taxes have been paid in full or the statute of
limitations therefor has expired and (b) any amounts held in reserve pursuant to
clause (6), will, in each case when no longer so held, become Net Proceeds; and


21

--------------------------------------------------------------------------------

(b) with respect to the incurrence of any Indebtedness, 100% of the cash
proceeds from the incurrence, issuance or sale by the Borrower or any of its
Subsidiaries of such Indebtedness, net of all taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such incurrence, issuance or sale.


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Orders” means, collectively, the Interim Order and the Final Order.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


 “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).


“Participant” has the meaning set forth in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


 “Pension Fund Leases” means the leases entered into between a Wireline Company,
as lessee, and the respective lessor, the sole member of which is The Windstream
Master Trust that holds the assets of the Windstream Pension Plan, a defined
benefit pension plan sponsored by the Borrower, for those properties separately
identified to the Administrative Agent in writing prior to the Petition Date.


22

--------------------------------------------------------------------------------

“Perfection Certificate” means a certificate in the form of Exhibit E to the
Security Agreement or any other form approved by the Collateral Agent and the
Borrower.


“Permitted Business” means any business conducted by the Wireline Companies as
of the Effective Date and other businesses reasonably related thereto, including
any reasonable extension or expansion thereof.


“Permitted Encumbrances” means:


(a)          Liens (i) for pre-petition Taxes, assessments and governmental
charges not yet delinquent as of the Petition Date or which are being contested
in compliance with Section 5.05,(ii) for post-petition Taxes, assessments and
governmental charges not yet delinquent or which are being contested in
compliance with Section 5.05 or (iii) securing obligations the nonpayment of
which is otherwise permitted by applicable bankruptcy law;


(b)          Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other
social security obligations;


(c)          Liens, deposits or pledges to secure the performance of bids,
tenders, trade contracts, leases, or other similar obligations, in each case in
the ordinary course of business;


(d)          Liens, deposits or pledges to secure public or statutory
obligations, surety, stay, appeal, indemnity, performance or other similar bonds
or obligations; and deposits or pledges in lieu of such bonds or obligations, or
to secure such bonds or obligations, or to secure letters of credit in lieu of
or supporting the payment of such bonds or obligations;


(e)          judgment and attachment liens that do not constitute an Event of
Default under clause (l) of Article 7 and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which reserves have been made in accordance with GAAP;


(f)          survey exceptions, encumbrances, easements or reservations of, or
rights of other for, rights of way, zoning or other restrictions as to the use
of properties, and defects in title which, in the case of any of the foregoing,
were not incurred or created to secure the payment of Indebtedness, and which in
the aggregate do not materially adversely affect the value of such properties or
materially impair the use for the purposes of which such properties are held by
any Wireline Company;


(g)          Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
the Borrower or any Subsidiary thereof on deposit with or in possession of such
bank;


(h)          Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense permitted by this
Agreement (other than any property that is the subject of a Sale and Leaseback
Transaction); and


(i)          Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases;  provided that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.


23

--------------------------------------------------------------------------------

“Permitted Holdco Payments” means, without duplication as to amounts:


(a)          payments or other distributions (whether in cash, securities or
other property) to Holdco or any successor thereof to permit Holdco or such
successor to pay (i) franchise taxes or other costs of maintaining its corporate
existence and (ii) reasonable and customary accounting, legal and administrative
expenses and other operating expenses of Holdco attributable to ownership of the
Wireline Companies other than Holdco;


(b)          for so long as any of the Wireline Companies is a member of a group
or subgroup filing a consolidated or combined tax return with Holdco or any
successor thereof, payments or other distributions (whether in cash, securities
or other property), directly or indirectly, to Holdco or any successor thereof
in respect of the tax liabilities of such group or subgroup that are
attributable to the income of the Wireline Companies and are required to be paid
by Holdco or any successor thereof by reason of it being the parent of such
group or subgroup (net of any such payments paid directly by the Wireline
Companies); and


(c)          payments or other distributions (whether in cash, securities or
other property) to Holdco or any successor thereof to permit Holdco or such
successor to make payments in respect of “Rent” and “Additional Charges”
pursuant to the Master Lease.


“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.


“Permitted Receivables Financing” means one or more transactions by the Borrower
or a Subsidiary permitted hereunder pursuant to which the Borrower or such
Subsidiary may directly or indirectly sell, convey or otherwise transfer to one
or more Special Purpose Receivables Subsidiaries or to any other person, or the
Borrower, a Subsidiary or a Special Purpose Receivables Subsidiary may grant a
security interest in, any Receivables Assets (whether now existing or arising in
the future) of the Borrower or such Subsidiary, and any assets related thereto
including all contracts and all guarantees and other obligations in respect of
such Receivables Assets, the proceeds of such Receivables Assets and such other
assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with sales, factoring or
securitizations involving Receivables Assets; provided that (i) recourse to the
Borrower or any Subsidiary (other than the Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
Borrower or any Subsidiary (other than a Special Purpose Receivables
Subsidiary)) and (ii) transfers of Receivable Assets are on arms-length terms
and for fair market value.


“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries incurred in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Borrower or any of its Subsidiaries (other than Indebtedness
of the Borrower to any Subsidiary or of any Subsidiary to the Borrower or any
other Subsidiary); provided that:


(a)          the amount of such Permitted Refinancing Indebtedness does not
exceed the amount of the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued and unpaid interest thereon and
the amount of any reasonably determined premium necessary to accomplish such
refinancing and such reasonable expenses incurred in connection therewith);


24

--------------------------------------------------------------------------------

(b)          such Permitted Refinancing Indebtedness has a final maturity date
equal to or later than the final maturity date of the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded, and (ii) has a
Weighted Average Life to Maturity equal to or greater than the then Weighted
Average Life to Maturity of the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded;


(c)          if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness has a final maturity date
later than 123 days after the Maturity Date and is subordinated to the Secured
Obligations on terms at least as favorable, taken as a whole, to the Secured
Parties as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded;


(d)          if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is unsecured, such Permitted Refinancing Indebtedness is
unsecured;


(e)          if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is Indebtedness under the Loan Documents, such Permitted
Refinancing Indebtedness is unsecured; and


(f)          such Indebtedness is incurred by either (i) by the Borrower or any
Loan Party or (ii) by the Subsidiary that is the obligor on the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Petition Date” has the meaning specified in the Preliminary Statements herein.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.


“Post-Petition Interest” has the meaning specified in Section 1(c) of the
Security Agreement.


“Preferred Stock” means, with respect to any Person, any Equity Interests in
such Person that have preferential rights to any other Equity Interests in such
Person with respect to dividends or redemptions upon liquidation.


“Prepetition Collateral” has the meaning set forth in Section 2.19(a)(iii).


“Prepetition Collateral Agent” means JPMorgan Chase Bank, N.A, in its capacity
as collateral agent under the Prepetition Credit Agreement, and its permitted
successors in such capacity as provided therein.


“Prepetition Credit Agreement” means that certain Sixth Amended and Restated
Credit Agreement, dated as of April 24, 2015, by and among the Borrower, the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent, and the other agents party thereto (as amended, supplemented
or otherwise modified from time to time prior to the Petition Date).


“Prepetition Debt” mean, collectively, the Indebtedness of each Debtor
outstanding and unpaid on the date on which such Person becomes a Debtor.


25

--------------------------------------------------------------------------------

“Prepetition First Lien Notes” means the 8.625% Senior First Lien Notes due 2025
issued under the Prepetition First Lien Notes Indenture.


“Prepetition First Lien Notes Indenture” means that certain Indenture, dated as
of November 6, 2017 (as amended, supplemented, restated or otherwise modified
and as in effect on the Petition Date), by and among Borrower, Windstream
Finance Corp., certain of its subsidiaries and U.S. Bank National Association,
as trustee and collateral agent.


“Prepetition Midwest Notes” means the 6.75% Notes due 2028 issued under the
Prepetition Midwest Notes Indenture.


“Prepetition Midwest Notes Indenture” means that certain Indenture, dated as of
February 23, 1998 (as amended, supplemented, restated or otherwise modified and
as in effect on the Petition Date), by and among Windstream Holdings of the
Midwest, Inc. and U.S. Bank, National Association, as trustee and collateral
agent.


“Prepetition Payment” means a payment on account of any Indebtedness incurred
prior to the Petition Date.


“Prepetition Second Lien Notes” means, collectively, the Prepetition 2024 Second
Lien Notes and the Prepetition 2025 Second Lien Notes.


“Prepetition Secured Debt” means any secured Indebtedness of any Debtor
outstanding on the Petition Date and set forth on Schedule 6.01.


“Prepetition 2024 Second Lien Notes” means the 10.500% Senior Second Lien Notes
due 2024 issued under the Prepetition 2024 Second Lien Notes Indenture.


“Prepetition 2024 Second Lien Notes Indenture” means that certain Indenture,
dated as of August 2, 2018 (as amended, supplemented, restated or otherwise
modified and as in effect on the Petition Date), by and among Borrower,
Windstream Finance Corp., certain of its subsidiaries and Wilmington Trust,
National Association, as trustee and collateral agent with respect to the
10.500% Senior Second Lien Notes due 2024.


“Prepetition 2025 Second Lien Notes” means the 9.00% Senior Second Lien Notes
due 2025 issued under the Prepetition 2025 Second Lien Notes Indenture.


“Prepetition 2025 Second Lien Notes Indenture” means that certain Indenture,
dated as of August 2, 2018 (as amended, supplemented, restated or otherwise
modified and as in effect on the Petition Date), by and among Borrower,
Windstream Finance Corp., certain of its subsidiaries and Wilmington Trust,
National Association, as trustee and collateral agent with respect to the 9.00%
Senior Second Lien Notes due 2025.


“Primed Liens” means the liens that are being primed as described in Section
2.19(a)(iii).


“primary obligor” has the meaning specified in the definition of “Guarantee”.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.


26

--------------------------------------------------------------------------------

“Propco” means Uniti Group Inc. (f/k/a Communications, Sales & Leasing, Inc.), a
Maryland corporation.


“Proposed Change” has the meaning set forth in Section 9.02(c).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.


“PUC” means any state public service or public utility commission or other state
Governmental Authority that exercises jurisdiction over the rates or services or
the acquisition, construction or operation of any telecommunications system of
any Person who owns, constructs or operates any telecommunications system, in
each case by reason of the nature or type of the business subject to regulation
and not pursuant to laws and regulations of general applicability to Persons
conducting business in such state.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.


“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Borrower or any Subsidiary.


“Recipient” means (a) any Agent, (b) any Lender or (c) any Issuing Bank, as
applicable.


“Register” has the meaning set forth in Section 9.04(b)(iv).


“Regulatory Authorization” means any Governmental Authorization of the FCC or
any PUC.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.


“Reorganization Plan” means a plan of reorganization in any or all of the Cases
of the Debtors.


“Replacement Assets” means (a) non-current assets (including any such assets
acquired by capital expenditures) that will be used or useful in a Permitted
Business or (b) substantially all the assets of a Permitted Business or the
voting stock of any Person engaged in a Permitted Business that will become on
the date of Acquisition thereof a Loan Party.


27

--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Exposures, outstanding Term Loans and unused Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures,
outstanding Term Loans and unused Commitments at such time (excluding any
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
Defaulting Lenders).


“Required Revolving Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Credit Exposures and unused Revolving Commitments
representing more than 50% of the sum of the total Revolving Credit Exposures
and unused Revolving Commitments at such time (excluding any Revolving Credit
Exposures and unused Revolving Commitments of Defaulting Lenders).


“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.


“Responsible Officer” means the chief executive officer, president, chief
financial officer or any vice president of the Borrower or any other Financial
Officer.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Wireline Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Wireline Company, or any other payment
(including, without limitation, any payment under a Swap Agreement) that has a
substantially similar effect to any of the foregoing.


“Revolving Availability Period” means the period from and including the Interim
Order Entry Date to but excluding the earlier of the Maturity Date and the date
of the termination of the Revolving Commitments.


“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  As of the date
hereof, (i) the initial amount of each Revolving Lender’s Revolving Commitment
is set forth on Schedule 2.01 under the caption “Revolving Commitment” or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment and (ii) the aggregate amount of the Lenders’ Revolving
Commitments is $500,000,000 on the Effective Date.


“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure at such time.


“Revolving Facility” has the meaning specified in the Preliminary Statements
herein.


“Revolving Interim Availability Amount” means $100,000,000.


28

--------------------------------------------------------------------------------

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving Credit
Exposure.


“Revolving Loan” means a Loan made by a Revolving Lender pursuant to a Revolving
Commitment.


“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitments.  If the Revolving Commitments have terminated or expired,
the Revolving Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments that occur
after such termination or expiration.


“RUS” means the United States of America, acting through the Administrator of
the Rural Utilities Service, and its successors.


“RUS Grant and Security Agreements” means the Broadband Initiatives Program
Grant and Security Agreements, dated as of October 21, 2010, by and among the
Borrower, certain Subsidiaries of the Borrower and the RUS, as modified by the
RUS Approval Letter dated September 14, 2010, with such changes as (i) shall be
consented to by the Required Lenders or (ii) taken as a whole, shall not be
materially adverse to the Lenders or the Borrower or its Subsidiaries, taken as
a whole.


“RUS Grant Funds” means any funds disbursed by the RUS to any RUS Grantee
pursuant to a RUS Grant and Security Agreement.


“RUS Grantee” means the Borrower and any Subsidiary which is party to a RUS
Grant and Security Agreement.


“S&P” means Standard & Poor’s Ratings Group, Inc.


“Sale and Leaseback Transaction” has the meaning set forth in Section 6.06.


“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive economic Sanctions (at the time of
this Agreement, Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person owned 50% or more by any such Person or Persons, directly or
indirectly.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.


“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.


“Secured Obligations” has the meaning specified in Section 1(c) of the Security
Agreement.


“Secured Parties” has the meaning specified in Section 1(c) of the Security
Agreement.


29

--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.


“Security Agreement” means the Security Agreement among the Loan Parties and the
Collateral Agent, substantially in the form of Exhibit C.


“Security Documents” means the Security Agreement and each other agreement,
instrument or other document executed and delivered pursuant to Section 2.19,
Section 4.01, Section 5.10 or Section 5.11 to guarantee or secure any of the
Secured Obligations.


“SPV” has the meaning set forth in Section 9.04(e).


“Special Flood Hazard Area” has the meaning set forth in Section 5.06(d).


“Special Purpose Receivables Subsidiary” means a Subsidiary of the Borrower
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Borrower or any of its other Subsidiaries (other than
Special Purpose Receivables Subsidiaries) in the event the Borrower or any such
other Subsidiary becomes subject to a proceeding under chapter 11 of the U.S.
Bankruptcy Code (11 U.S.C. §§ 101 et seq.) (or other insolvency law).


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentage shall include those imposed
pursuant to such Regulation D of the Board.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.


 “subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.


“Subsidiary” means any subsidiary of the Borrower.


“Superpriority Claims” has the meaning set forth in Section 2.19(a)(i).


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


30

--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.


“Tenant” has the meaning given such term in the Master Lease.


“Term Commitments” means, with respect to each Lender, the commitment of such
Lender to make a Term Loan hereunder during the Term Interim Availability Period
and on the Full Availability Date, as applicable. The aggregate amount of the
Lenders’ Term Commitments as of the Effective Date is $500,000,000.


“Term Facility” has the meaning specified in the Preliminary Statements herein.


“Term Interim Availability Amount” means $300,000,000.


“Term Interim Availability Period” means the period from and including the
Effective Date to but excluding the earliest of (a) the Final Order Entry Date,
(b) the Maturity Date and (c) the date of the termination of the Term
Commitments.


“Term Lenders” means a Lender with a Term Commitment or an outstanding Term
Loan.


“Term Loans” means the Interim Term Loans and/or the Full Availability Term
Loans, as the context may require.


“Term Prepayment Fee” has the meaning assigned to such term in Section
2.10(g)(i).


“Termination Date” means the first to occur of:  (a) the date that is 60 days
after the Petition Date if the Final Order has not been entered prior to the
expiration of such period, (b) the substantial consummation (as defined in
section 1101(2) of the Bankruptcy Code, which for purposes hereof shall be no
later than the effective date) of one or more plans of reorganization confirmed
pursuant to an order entered by the United States Bankruptcy Court for Southern
District of New York or any other court having jurisdiction over the Cases and
(c) the date on which the total Revolving Commitments and the total Term
Commitments shall terminate in accordance with the provisions of this Agreement.


“Transaction Liens” means the Liens on Collateral granted by the Loan Parties
under the Security Documents.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“UCP” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time).


31

--------------------------------------------------------------------------------

“United States” means the United States of America.


“Unused Term Commitments” means, with respect to each Lender, such Lender’s Term
Commitments less the aggregate amount of Term Loans provided by such Lender
during the Term Interim Availability Period.


“U.S. Trustee” has the meaning assigned to such term in Section 5.02(f).


“Variance Report” has the meaning assigned to such term in Section 5.01(h)(ii).


“Voting Stock” of any Person as of any date means the Equity Interests in such
Person that are ordinarily entitled to vote in the election of the board of
directors of such Person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:


(a)          the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by


(b)          the then outstanding principal amount of such Indebtedness.


 “wholly-owned” means, with respect to any subsidiary of any Person (the
“parent”) at any date, that securities or other ownership interests representing
100% of the Equity Interests in such subsidiary (other than directors’
qualifying shares) are, as of such date, owned, controlled or held by the parent
or one or more wholly-owned subsidiaries of the parent or by the parent and one
or more wholly-owned subsidiaries of the parent.


“Wireline Companies” means Holdco, the Borrower and the Subsidiaries.


“Wireline Licenses” has the meaning specified in Section 3.16(a).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


32

--------------------------------------------------------------------------------

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and whether real, personal or mixed, and (f) any reference to any Requirement of
Law shall, unless otherwise specified, refer to such Requirement of Law as
amended, modified or supplemented from time to time.


SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.  Upon any such request for an amendment, the Borrower, the Required
Lenders and the Administrative Agent agree to consider in good faith any such
amendment in order to amend the provisions of this Agreement so as to reflect
equitably such accounting changes so that the criteria for evaluating Borrower’s
financial condition shall be the same after such accounting changes as if such
accounting changes had not occurred.  Notwithstanding the foregoing, for
purposes of this Agreement, the Master Lease and the Pension Fund Leases shall
be treated as operating leases.


ARTICLE 2
The Credits


SECTION 2.01.  Loans.  (a)  Revolving Commitments; Revolving Loans.  Subject to
the terms and conditions set forth herein, each Revolving Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower from time to
time during the Revolving Availability Period applicable to such Revolving
Lender’s Revolving Commitment in an aggregate principal amount that will not
result in such Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment; provided, that unless certified by a Financial
Officer that any such Borrowing is made pursuant to the Orders following a Carve
Out Trigger Notice, after giving effect to the making of any Revolving Loans,
the aggregate Revolving Credit Exposures of all Revolving Lenders shall not
exceed the aggregate Revolving Commitments less the Carve-Out Reserve Amount;
provided, further, that prior to the Full Availability Date, after giving effect
to the making of any Revolving Loans, the aggregate Revolving Credit Exposures
of all Revolving Lenders shall not exceed the Revolving Interim Availability
Amount.  All Revolving Loans will be made by all Revolving Lenders in accordance
with their Revolving Percentages until the Maturity Date.


33

--------------------------------------------------------------------------------

(b)          Term Loans.


(i)           Subject to the terms and conditions set forth herein, each Term
Lender agrees, severally and not jointly, to make a Term Loan to the Borrower in
a single drawing during the Term Interim Availability Period in a principal
amount equal to its Term Commitment as of the Effective Date (the “Interim Term
Loan”); provided that prior to the Full Availability Date, after giving effect
to the making of any Interim Term Loans, the aggregate Term Loans outstanding of
all Term Lenders shall not exceed the Term Interim Availability Amount.  It is
understood the Interim Term Loan Borrowing has been made pursuant to the
Commitment Letter and shall be deemed for all purposes to have been made under
this Agreement.


(ii)           Subject to the terms and conditions set forth herein, each Term
Lender agrees, severally and not jointly, to make a Term Loan to the Borrower on
the Full Availability Date in a principal amount equal to its Unused Term
Commitment as of the Full Availability Date (the “Full Availability Term
Loan”).  Immediately following the making of the Full Availability Term Loan,
the Term Commitment of such Lender shall terminate.  Notwithstanding anything to
the contrary, unless the Administrative Agent and the Borrower shall otherwise
agree, the initial Interest Period of any Full Availability Term Loans that are
Eurodollar Loans shall commence on the date of funding and shall end on the last
day of the then-current Interest Period for all Eurodollar Interim Term Loans
then outstanding.


(c)          [Reserved].


(d)          General.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.  Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.


SECTION 2.02.  Loans and Borrowings.  (a) Each Revolving Loan and Term Loan
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class.  The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(b)          Subject to Section 2.13, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.  Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.04(e). 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 5 Eurodollar
Borrowings outstanding under the Term Facilities or the Revolving Facility.


34

--------------------------------------------------------------------------------

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect to the applicable Loan
would end after the Maturity Date.


SECTION 2.03.  Requests for Borrowings.  To request a Revolving Borrowing or a
Term Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00
a.m., New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Revolving Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.04(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, e-mail of a pdf copy or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:


(i)           the aggregate amount of the requested Borrowing;


(ii)          the date of such Borrowing, which shall be a Business Day;


(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;


(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05;
and


(vi)         as of such date Sections 4.03(a) and (b) are satisfied.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.


SECTION 2.04.  Letters of Credit.  (a) General.  (i) Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Wireline Company so long
as the Borrower and such Wireline Company are co-applicants), in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank requested
to issue such Letter of Credit, at any time and from time to time during the
Revolving Availability Period; provided, that following the date that is thirty
(30) days prior to the Maturity Date, no Issuing Bank shall be required to
issue, renew or extend any Letter of Credit unless, at the time of issuance,
renewal or extension thereof (as applicable), the Borrower Cash Collateralizes
the LC Exposure in respect of such Letter of Credit in the manner set forth in
the first sentence of Section 2.04(j); provided, further, that from the date
that is five (5) Business Days prior to the Maturity Date to and including the
Maturity Date, no Issuing Bank shall be required to issue any Letter of Credit.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


35

--------------------------------------------------------------------------------

(b)          Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver, e-mail or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank requested to
issue such Letter of Credit) to such Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank requested to issue such Letter of
Credit, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed the aggregate LC Commitments; provided that any Issuing Bank will not be
obligated to issue any Letter of Credit in excess of the LC Commitment of such
Issuing Bank; and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Revolving Commitments; provided that prior to the Full
Availability Date, the sum of the total Revolving Credit Exposures shall not
exceed the Revolving Interim Availability Amount; provided, further, that
Deutsche Bank, Barclays, GS Bank, Credit Suisse and JPMorgan, and each of their
respective Affiliates that are Issuing Banks, shall not be under any obligation
to issue, amend, extend or renew any Letter of Credit that is not a standby
Letter of Credit. Promptly upon the issuance of a Letter of Credit (or
amendment, renewal, extension or termination of an outstanding Letter of
Credit), the Issuing Bank shall provide notice of such issuance, amendment,
renewal, extension or termination to the Administrative Agent (if different from
the Issuing Bank), who shall in turn promptly provide notice of same to the
Revolving Lenders.


(c)          Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date; provided that (x) any
Letter of Credit may provide for the automatic extension or renewal thereof and
may be automatically renewed or extended in accordance with the terms thereof
for additional periods of a duration requested by the Borrower (which shall in
no event extend beyond the date referred to in clause (ii) above) and (y) with
the consent of the applicable Issuing Bank and the Administrative Agent, Letters
of Credit with a term longer than one year shall be permitted (which shall in no
event extend beyond the date referred to in clause (ii) above); provided further
that notwithstanding the foregoing, any Letter of Credit may expire after the
date referred to in clause (ii) above if, at the time of issuance, renewal or
extension thereof (as applicable), the Borrower Cash Collateralizes the LC
Exposure in respect of such Letter of Credit in the manner set forth in the
first sentence of Section 2.04(j).


(d)          Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank thereof or any of the Lenders,
such Issuing Bank hereby grants to each Revolving Lender, and each Revolving
Lender hereby acquires from such Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Revolving Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Revolving Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


36

--------------------------------------------------------------------------------

(e)          Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 3:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 3:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 10:00
a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to make such payment when due (or if
any such reimbursement payment is required to be refunded to the Borrower for
any reason), the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Revolving Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Percentage of the payment then due from the Borrower, in the
same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.


37

--------------------------------------------------------------------------------

(f)          Obligations Absolute.  Except as provided below, the Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse any Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that (i) are caused by such Issuing Bank’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit issued by it comply with the terms
thereof, or (ii) result from such Issuing Bank’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of documents strictly complying with the terms and conditions of
such Letter of Credit.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of an Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank thereof may, in its sole discretion, either accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct. Unless
otherwise expressly agreed by an Issuing Bank and the Borrower when a Letter of
Credit is issued by it, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, no Issuing Bank shall be
responsible to the Borrower for, and such Issuing Bank’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of such
Issuing Bank required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the law or any order of a jurisdiction where such Issuing Bank or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
International Chamber of Commerce Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice. An Issuing Bank shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and such Issuing Bank shall have all of
the benefits and immunities (A) provided to the Administrative Agent in Article
VIII with respect to any acts taken or omissions suffered by such Issuing Bank
in connection with Letters of Credit issued by it or proposed to be issued by it
and LC Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article VIII included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Bank.


(g)          Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by it.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement in accordance with paragraph (e) of this Section.


38

--------------------------------------------------------------------------------

(h)          Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.


(i)           Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of an Issuing Bank.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.11(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, or if the Borrower shall be required under Section 2.10(k) to deposit
Cash Collateral pursuant to this paragraph, the Borrower shall deposit in its
Cash Collateral Account an amount in cash equal to the LC Collateralization
Amount as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (i) or (j) of Article 7.  Such
deposit shall be held by the Collateral Agent as collateral for the payment and
performance of the Secured Obligations.  Moneys in such account (including any
earnings on amounts therein) shall be applied by the Collateral Agent to pay LC
Reimbursement Obligations as they become due or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
the Secured Obligations as provided in Section 13 of the Security Agreement.  If
the Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned (together with any earnings thereon) to
the Borrower within three Business Days after all Events of Default have been
cured or waived.


(k)          Letters of Credit Issued for account of Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.


39

--------------------------------------------------------------------------------

SECTION 2.05.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to Section 2.04(e) to reimburse
such Issuing Bank, then to such Lenders and the applicable Issuing Bank as their
interests may appear.


(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.06.  Interest Elections.  (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.


(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
e-mail of a pdf copy or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower.


(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:


40

--------------------------------------------------------------------------------

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);


(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the relevant Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.


(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower (or, in the case of an
Event of Default of the type described in paragraph (i) or (j) of Article 7 with
respect to the Borrower, automatically), then, so long as an Event of Default
has occurred and is continuing, no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing having an Interest Period longer than one
month; provided that, if (x) an Event of Default of the type described in
paragraph (a), (b), (i) or (j) of Article 7 has occurred and is continuing and
(y) other than in the case of an Event of Default of the type described in
paragraph (i) or (j) of Article 7 with respect to the Borrower, the Required
Lenders have so requested, then (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid prior to or at the
end of the Interest Period then applicable thereto, each Eurodollar Borrowing
shall be converted to an ABR Borrowing at the end of such Interest Period.


SECTION 2.07.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, (i) the Revolving Commitments shall terminate on the earlier of (x)
the Maturity Date and (y) the Termination Date, and (ii) the Term Commitments
shall terminate on the earlier of (x)(A) immediately after the Borrowing of the
Term Loans on the Full Availability Date or (B) at the end of the Final Order
Entry Date if no Borrowing Request has been received on the Full Availability
Date and (y) the Termination Date; provided, following the termination of the
Revolving Commitments, the Borrower shall Cash Collateralize the LC Exposure in
respect of each Letter of Credit in the manner set forth in the first sentence
of Section 2.04(j).


(b)          The Borrower may at any time, without premium or penalty,
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $1,000,000 and not less than $1,000,000 and (ii)
the Borrower shall not terminate or reduce the Revolving Commitments to the
extent, after giving effect to any concurrent prepayment of the Revolving Loans
in accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed either (i) following a Carve Out Trigger Notice in accordance with the
Orders, the total Revolving Commitments or (ii) at all other times, the total
Revolving Commitments less the Carve-Out Reserve Amount.


41

--------------------------------------------------------------------------------

(c)          The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the consummation of an acquisition, sale or other similar
transaction, or the receipt of proceeds from the incurrence or issuance of
Indebtedness or Equity Interests or the effectiveness of other credit
facilities), in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments of
any Class shall be permanent.  Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.


SECTION 2.08.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of each Revolving Lender the then unpaid principal amount of such Lender’s
Revolving Loans on the earlier of (x) the Maturity Date and (y) the Termination
Date and (ii) for the account of each Term Lender the then unpaid principal
amount of such Lender’s Term Loans on the earlier of (x) the Maturity Date and
(y) the Termination Date.


(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.


(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be, absent manifest error, prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.


(e)          Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).


42

--------------------------------------------------------------------------------

SECTION 2.09.  [Reserved].


SECTION 2.10.  Optional and Mandatory Prepayment of Loans.  (a) Optional
Prepayments.  The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part without premium or penalty but
subject to Section 2.15 and the requirements of this Section; provided that
except for an optional prepayment of all the outstanding Loans, each such
prepayment shall be in an aggregate amount that is an integral multiple of
$250,000 and not less than $1,000,000.


(b)          Incurrence of Indebtedness.  Substantially currently with (and in
no event later than one Business Day after) the receipt of any Net Proceeds by
or on behalf of any Wireline Company in respect of any Indebtedness that is not
permitted under Section 6.01, the Borrower shall prepay Borrowings in an
aggregate amount equal to such Net Proceeds.


(c)          Asset Dispositions.


(i)           Subject to Section 2.10(c)(iii), within five Business Days after
any Net Proceeds are received by or on behalf of any Wireline Company in respect
of any Asset Disposition, the Borrower shall prepay Borrowings in an aggregate
amount equal to such Net Proceeds; provided, that only the amount of Net
Proceeds in excess of $25,000,000 in any fiscal year shall be subject to
prepayment pursuant to this Section 2.10(c).


(ii)          [reserved].


(iii)         With respect to any Net Proceeds received by or on behalf of any
Wireline Company in respect of any Asset Disposition, if (A) the Wireline
Companies intend to apply all or a portion of the Net Proceeds from such Asset
Disposition within 6 months after receipt of such Net Proceeds, to acquire
Replacement Assets, (B) the property acquired in connection therewith will be
included in the Collateral at least to the extent that the property disposed of
was included therein or shall be property of a Loan Party and (C) no Event of
Default has occurred and is continuing, then no prepayment will be required
pursuant to this Section 2.10(c) in respect of such Net Proceeds (or the portion
of such Net Proceeds, if applicable); provided, that if all or such portion of
such Net Proceeds have not been so applied within such 6-month period, a
prepayment will be required at that time with respect to the amount of Net
Proceeds that have not been so applied by the end of such 6-month period.


(d)         Casualty Events.  Within five Business Days after any Net Proceeds
are received by or on behalf of any Wireline Company in respect of any Casualty
Event, the Borrower shall prepay Borrowings in an aggregate amount equal to such
Net Proceeds; provided that, if (i) the Wireline Companies intend to apply all
or a portion of the Net Proceeds from such event, within 6 months after receipt
of such Net Proceeds, to repair, restore or replace the property with respect to
which such Net Proceeds were received or to acquire Replacement Assets, and (ii)
any property acquired in connection with such application (whether as
replacement property or Replacement Assets) will be included in the Collateral
at least to the extent that the property to be replaced was included therein or
shall be property of a Loan Party, then no prepayment will be required pursuant
to this subsection in respect of such Net Proceeds (or the portion of such Net
Proceeds, if applicable).


43

--------------------------------------------------------------------------------

(e)          Allocation of Prepayments, Right to Decline Term Loan Mandatory
Prepayments.  (i) Before any optional prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(h) of this Section and (ii) each mandatory prepayment of Borrowings hereunder
(except pursuant to Section 2.10(k)) shall be applied, first, to Term Borrowings
until the Term Borrowings are paid in full, and second, to Revolving Borrowings,
and as to any mandatory prepayment of Term Borrowings, the Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (h) of this Section;
provided however that any Term Lender may elect, by notice to the Administrative
Agent by telephone (confirmed by telecopy) at least one Business Day prior to
the prepayment date, to decline all or any portion of any mandatory prepayment
of its Term Loans pursuant to this Section (excluding a prepayment pursuant to
paragraph (b) of this Section and, for the avoidance of doubt, an optional
prepayment pursuant to paragraph (a) of this Section which, in each case, may
not be declined), in which case such declined amounts shall be re-offered
ratably to the accepting Term Lenders.  All optional or mandatory prepayments
shall be applied in accordance with the second sentence of Section 2.10(i).


(f)          Accrued Interest.  Each prepayment of a Borrowing shall be
accompanied by accrued interest to the extent required by Section 2.12.


(g)         Optional Prepayment of Term Loans.


(i)           Upon any prepayment or repricing of any Term Loans prior to the
date that is six months after the Effective Date, the Borrower shall pay a
prepayment premium equal to 1.0% of the principal amount of the Term Loans
prepaid or 1.0% of the principal required to be assigned (if applicable)
pursuant to Section 9.02(c), as the case may be (the “Term Prepayment Fee”). 
Any such Term Prepayment Fee shall be paid to the Administrative Agent for the
ratable benefit of the affected Lenders.


(h)          Notice of Prepayments.  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.07, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.07;
provided further that, the Borrower may deliver a conditional prepayment notice
subject to the proviso in Section 2.07(c).  Promptly following receipt of any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof.


(i)          Partial Prepayments.  Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02, except as needed to
apply fully the required amount of a mandatory prepayment or to allocate an
optional prepayment of Term Loans or Revolving Loans as required by paragraph
(e) of this Section.  Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments  shall be accompanied
by accrued interest to the extent required by Section 2.12.


(j)          [Reserved].


(k)          In the event that the aggregate amount of Revolving Credit Exposure
exceeds either (i) following a Carve Out Trigger Notice in accordance with the
Orders, the total Revolving Commitments or (ii) at all other times, the total
Revolving Commitments less the Carve-Out Reserve Amount, the Borrower shall
prepay Revolving Borrowings (or, if no such Borrowings are outstanding, provide
Cash Collateral in respect of outstanding Letters of Credit pursuant to Section
2.04(j)) in an aggregate amount equal to such excess.


44

--------------------------------------------------------------------------------

SECTION 2.11.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender (other than a Defaulting Lender) a
commitment fee, which shall accrue at the applicable Commitment Fee Rate on the
average daily unused amount of the applicable Revolving Commitment of such
Revolving Lender and the during the period from and including the Effective Date
to but excluding the date on which such Commitment terminates.  Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender (other than a Defaulting Lender) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans of such Revolving Lender on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) with respect to each Letter of Credit issued by such Issuing
Bank during the period from and including the Effective Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any LC Exposure with respect to Letters of Credit
issued by such Issuing Bank, as well as such Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder.  Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable to the applicable Revolving Lenders
on the date on which the Revolving Commitments of such Revolving Lenders
terminate and any such fees accruing after the date on which the Revolving
Commitments of such Revolving Lenders terminate shall be payable on demand.  Any
other fees payable to any Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).


(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account and the account of the Collateral Agent, fees payable in the amounts and
at the times separately agreed upon between the Borrower and such Agents.


(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.


SECTION 2.12.  Interest.  (a) The Loans comprising each ABR Borrowing of each
Class shall bear interest at the Alternate Base Rate plus the Applicable Rate
for such Class.


45

--------------------------------------------------------------------------------

(b)          The Loans comprising each Eurodollar Borrowing of each Class shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate for such Class.


(c)          Notwithstanding the foregoing, if there is an Event of Default
continuing, any principal of or interest on any Loan or any fee or other amount
payable by the Borrower hereunder or under any other Loan Document shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of any principal of any Loan or any LC Disbursements, 2% plus the rate
otherwise applicable to such Loan or LC Disbursement as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.


(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


SECTION 2.13.  Alternate Rate of Interest.


(a)          If prior to the first day of any Interest Period:


(i)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower absent manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period, or


(ii)          the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Borrower have the right to convert Loans to Eurodollar Loans.


46

--------------------------------------------------------------------------------

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that (i) the circumstances set forth in clause (a)(i) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (a)(i) have not arisen but the supervisor for the administrator
of the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Adjusted LIBO Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of this Section 2.13(b) (which in any event shall not
reduce the Applicable Rate); provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.  Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.  Until an
alternate rate of interest shall be determined in accordance with this clause
(b), (x) any Eurodollar Loans requested to be made shall be made as ABR Loans,
(y) any Loans that were to have been converted to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.


SECTION 2.14.  Increased Costs.  (a)  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;


(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein; or


(iii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered; provided that
such amounts shall be proportionate to the amounts that such Lender or Issuing
Bank charges other borrowers or account parties for such additional costs
incurred or reductions suffered on loans or letters of credit, as the case may
be, similarly situated to the Borrower in connection with substantially similar
facilities.


47

--------------------------------------------------------------------------------

(b)          If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered; provided that such amounts shall be proportionate
to the amounts that such Lender or Issuing Bank charges other borrowers or
account parties for such reductions suffered on loans or letters of credit, as
the case may be, similarly situated to the Borrower in connection with
substantially similar facilities.


(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.


(d)          Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment by or on
behalf of the Borrower of any principal of any Eurodollar Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the conversion of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto (including as a result of an
Event of Default), (c) the failure by the Borrower to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(h) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18 or
Section 9.02(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event.  In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of (i)
the amount of interest which would have accrued on the principal amount of such
Loan had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.


48

--------------------------------------------------------------------------------

SECTION 2.16.  Taxes.  (a)  Except as required by applicable law, any and all
payments by or with respect to any obligation of the Borrower under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes; provided that if any applicable law (as determined in the good
faith discretion of the applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent and such Tax
is an Indemnified Tax, then (i) the sum payable by the Borrower shall be
increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.16) any Recipient receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such deductions and
withholdings and (iii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.


(b)          In addition, the Borrower shall pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for, Other Taxes.


(c)          The Borrower shall indemnify each Recipient, within 10 Business
Days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A copy of a receipt or any other document evidencing payment
delivered to the Borrower by a Recipient, or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.


(d)          As soon as practicable after any payment of Taxes by the Borrower
to a Governmental Authority pursuant to this Section 2.16, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(c) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


49

--------------------------------------------------------------------------------

(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A) and Section 2.16(f)(ii)(C)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)          Without limiting the generality of the foregoing,


(A)          Each Lender that is a U.S. person as defined in Section 7701(a)(30)
of the Code shall deliver to the Borrower and the Administrative Agent, and if
applicable, the assigning Lender (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) on or
before the date on which it becomes a party to this Agreement (or, in the case
of (x) a Participant, on or before the date on which such Participant purchases
the related participation and (y) an assignee, on or before the effective date
of such assignment), an executed original of Internal Revenue Service Form W-9
certifying that such Lender is exempt from the U.S. Federal backup withholding
tax.  Each Lender that is not a U.S. person as defined in Section 7701(a)(30) of
the Code (a “Foreign Lender”) shall, to the extent it is legally able to do so,
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased) on or before the date on which
it becomes a party to this Agreement (or, in the case of (x) a Participant, on
or before the date on which such Participant purchases the related participation
and (y) an assignee, on or before the effective date of such assignment) (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent) either:


(1)          an executed original of Internal Revenue Service Form W-8ECI, Form
W-8BEN, W-8BEN-E, as applicable (with respect to eligibility for benefits under
any income tax treaty), or Form W-8IMY or successor and related applicable
forms, as the case may be, certifying to such Foreign Lender’s entitlement as of
such date to an exemption from or reduction of United States withholding tax
with respect to payments to be made under this Agreement, or


(2)          in the case of a Foreign Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and that does not comply with the
requirements of clause (A) hereof, (x) a statement in form and content
reasonably acceptable to the Administrative Agent and the Borrower,
substantially in the form of Exhibits F-1 through F-4, to the effect that such
Foreign Lender is eligible for a complete exemption from withholding of U.S.
Taxes under Code section 871(h) or 881(c) (a “Foreign Lender Complete Exemption
Certificate”), and (y) an executed original of Internal Revenue Service Form
W-8BEN or W-8BEN-E or any successor and related applicable form.


50

--------------------------------------------------------------------------------

Further, each Foreign Lender agrees, (i) to the extent it is not precluded from
doing so by a Change in Law and otherwise legally able to do so, to deliver to
the Borrower and the Administrative Agent, and if applicable, the assigning
Lender (or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased), from time to time, an executed
original of the applicable Internal Revenue Service Form W-8 or successor and
related applicable forms or certificates, on or before the date that any such
form or certificate, as the case may be, expires or becomes obsolete or invalid
in accordance with applicable U.S. laws and regulations, (ii) in the case of a
Foreign Lender that delivers a Foreign Lender Complete Exemption Certificate, to
deliver to the Borrower and the Administrative Agent, and if applicable, the
assigning Lender (or, in the case of a Participant, to the Lender from which the
related participation shall have been purchased), such statement on an annual
basis reasonably promptly after the anniversary of the date on which such
Foreign Lender became a party to this Agreement (or, in the case of a
Participant, the date on which the Participant purchased the related
participation), and (iii) to notify promptly the Borrower and the Administrative
Agent (or, in the case of a Participant, the Lender from which the related
participation shall have been purchased) if it is no longer able to deliver, or
if it is required to withdraw or cancel, any form or certificate previously
delivered by it pursuant to this Section 2.16(f).


(B)          In addition, but without duplication of the covenant as to United
States withholding tax contained in Section 2.16(f)(i) and (ii), any Lender that
is entitled to an exemption from or reduction of withholding Tax under the law
of the jurisdiction(s) in which the Borrower is organized, or any treaty to
which any such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed original documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.


(C)          If a payment made to any Lender under any Loan Document would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


51

--------------------------------------------------------------------------------

(g)          If any Agent, Lender or Issuing Bank determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified or with respect to which an indemnifying
party has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to such indemnifying party (but only to the extent of indemnity
payments made, or additional amounts paid, under this Section 2.16 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Agent, Lender or Issuing Bank and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such indemnifying party, upon the request of such Agent, Lender or
Issuing Bank, agrees to repay the amount paid over to such indemnifying party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent, Lender or Issuing Bank in the event such
Agent, Lender or Issuing Bank is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This Section shall not be construed to
require any Agent, Lender or Issuing Bank to make available its tax returns (or
any other information relating to its taxes which it deems confidential) to the
indemnifying party or any other Person.


(h)          Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) no later than
2:00 pm, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any payments received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower,
except payments to be made directly to an Issuing Bank as expressly provided
herein and except that (i) payments pursuant to Section 2.14, 2.15 or 2.16 and
Section 9.03 shall be made directly to the Persons entitled thereto and (ii)
payments made pursuant to other Loan Documents shall be made to the Persons
specified therein.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.


(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (after giving effect to all
applicable grace periods and/or cure periods, if any), such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.


52

--------------------------------------------------------------------------------

(c)          If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Wireline Company or Affiliate thereof
(as to which the provisions of this paragraph shall apply except as provided in
clause (ii) of this Section 2.17(c)).  The Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.


(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders or any Issuing Bank hereunder that
the Borrower will not make such payment, the Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to such Lenders or Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or such Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and out-of-pocket expenses incurred by
any Lender in connection with any such designation or assignment.


53

--------------------------------------------------------------------------------

(b)          If (i) any Lender requests compensation under Section 2.14, or the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or (ii) any Lender is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.14 or 2.16) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Commitment is being assigned, the Issuing Banks), which consents
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and funded
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) the Borrower, the Defaulting Lender (if
any) or such assignee shall have paid to the Administrative Agent the processing
and recordation fee specified in Section 9.04(b)(ii)(C) and iv) in the case of
any such assignment resulting from a claim for compensation under Section 2.14
or payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.


SECTION 2.19.  Priority and Liens; No Discharge.


(a)          Each of the Loan Parties hereby covenants, represents, warrants and
agrees that upon the execution on this Agreement and entry of the Interim Order
(and when applicable, the Final Order), the obligations hereunder and under the
Loan Documents shall, subject to the Carve Out, at all times:


(i)           pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled
to joint and several superpriority administrative expense claim status in the
Cases, with priority over any and all claims against the Loan Parties (the
“Superpriority Claims”);


(ii)          pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured
by a valid, binding, continuing, enforceable, fully-perfected first priority
Lien on all Collateral not subject to valid, perfected and non-avoidable Liens;


(iii)         pursuant to section 364(d)(1) of the Bankruptcy Code, be secured
by a valid, binding, continuing, enforceable, fully-perfected superpriority
first priority priming security interest in and Lien on all Collateral of the
same nature, scope and type as the collateral purportedly securing Prepetition
Secured Debt (such collateral, the “Prepetition Collateral”).  Such security
interests and Liens shall be senior in all respects to the security interests
and Liens of the secured parties under the Prepetition Credit Agreement, the
Prepetition First Lien Notes, the Prepetition Midwest Notes and the Prepetition
Second Lien Notes, in each case arising from their respective current and future
Liens.  Any Liens that are being primed pursuant to this clause (iii) are
referred to as the “Primed Liens”; and


(iv)         pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by
a valid, binding, continuing, enforceable, fully-perfected junior Lien on all
Collateral that is subject to (a) valid, perfected and non-avoidable Liens in
existence at the time of the commencement of the Cases (other than the Primed
Liens) or (b) valid and non-avoidable Liens (other than Primed Liens) in
existence at the time of the commencement of the Cases that are perfected
subsequent to such commencement as permitted by section 546(b) of the Bankruptcy
Code;


54

--------------------------------------------------------------------------------

(b)


(i)           Each Loan Party hereby confirms and acknowledges that, pursuant to
the Interim Order (and, when entered, the Final Order), the Liens in favor of
the Collateral Agent on behalf of and for the benefit of the Secured Parties in
all of the Debtors’ Prepetition Collateral and Unencumbered Property (as defined
in the Interim Order), which includes, without limitation, all of such Debtor’s
Real Estate, now existing or hereafter acquired, shall be created and perfected
without the recordation or filing in any land records or filing offices of any
Mortgage, assignment or similar instrument.


(ii)          Further to Section 2.19(b)(i) and the Interim Order (and, when
entered, the Final Order), subject to Section 2.19(b)(v) below, to secure the
full and timely payment and performance of the Secured Obligations, each Loan
Party that is a Debtor hereby MORTGAGES, GRANTS, BARGAINS, ASSIGNS, SELLS,
CONVEYS and CONFIRMS, to the Collateral Agent, for the ratable benefit of the
Secured Parties, all or any Real Estate (which, for the avoidance of doubt,
shall include all of such Debtor’s right, title and interest now or hereafter
acquired in and to (a) all improvements now owned or hereafter acquired by such
Debtor, (b) all materials, supplies, equipment, apparatus and other items of
personal property now owned or hereafter acquired by such Debtor and now or
hereafter attached to, installed in or used in connection with the Real Estate,
and all utilities whether or not situated in easements, and all equipment,
inventory and other goods in which such Debtor now has or hereafter acquires any
rights or any power to transfer rights and that are or are to become fixtures
(as defined in the UCC)  related to the Real Estate, (c) all goods, accounts,
inventory, general intangibles, instruments, documents, contract rights and
chattel paper, (d) all reserves, escrows or impounds and all deposit accounts
maintained by such Debtor with respect to the Real Estate, (e) all leases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant to any Person a possessory
interest in, or the right to use, all or any part of the Real Estate, together
with all related security and other deposits, (f) all of the rents, revenues,
royalties, income, proceeds, profits, accounts receivable, security and other
types of deposits, and other benefits paid or payable by parties to the leases
for using, leasing, licensing possessing, operating from, residing in, selling
or otherwise enjoying the Real Estate, (g) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
listing agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Real Estate, (h) all rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, (i) all property tax refunds
payable with respect to the Real Estate, (j) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (k) all
insurance policies, unearned premiums therefor and proceeds from such policies
covering any of the above property now or hereafter acquired by such Debtor as
an insured party, and (l) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made to any
Debtor by any governmental authority pertaining to any condemnation or other
taking (or any purchase in lieu thereof), TO HAVE AND TO HOLD to the Collateral
Agent, and such Debtor does hereby bind itself, its successors and assigns to
WARRANT AND FOREVER DEFEND the title to such property, assets and interests unto
the Agents).


(iii)        [RESERVED].


55

--------------------------------------------------------------------------------

(iv)         All of the Liens described in this Section 2.19 (x) shall be
effective and perfected upon entry of the Interim Order, as applicable, without
the necessity of the execution, recordation of filings by any Debtor of
mortgages, security agreements, control agreements, pledge agreements, financing
statements or other similar documents, or the possession or control by the
Collateral Agent of, or over, any Collateral, as set forth in the Orders and (y)
for the avoidance of doubt, shall in no way limit the Liens and security
interests granted by any Loan Party pursuant to the Orders or the Security
Documents.


(v)          [RESERVED].


(vi)         Notwithstanding anything to the contrary herein, except as set
forth in the Orders, in no event shall the Collateral of the Debtors include (A)
if and to the extent invoked pursuant to the Orders, proceeds in an amount equal
to the Carve Out (provided that Collateral shall include residual interest in
the Carve Out), (B) any other property specifically excluded pursuant to the
Orders, (C) any “building” or “mobile home” (each as defined in Regulation H as
promulgated by the Federal Reserve Board under the Flood Insurance Laws) having
a Fair Market Value (as reasonably determined by a Financial Officer in good
faith) not exceeding $10,000,000, presently or hereafter located on any land
comprising part of any Real Estate and (D) any “building” or “mobile home” (each
as defined in Regulation H as promulgated by the Federal Reserve Board under the
Flood Insurance Laws) having a Fair Market Value (as reasonably determined by a
Financial Officer in good faith) in excess of $10,000,000, presently or
hereafter located on any land comprising part of any Real Estate located in the
United States until the Administrative Agent has received the Flood
Documentation in form and substance reasonably satisfactory to the
Administrative Agent.


(vii)        Each of the Loan Parties agrees that (i) its obligations under the
Loan Documents shall not be discharged by the entry of an order confirming a
Reorganization Plan (and each of the Loan Parties, pursuant to Section
1141(d)(4) of the Bankruptcy Code, hereby irrevocably waives any such discharge)
and (ii) the Superpriority Claim granted to the Administrative Agent and the
Lenders pursuant to the Orders and the Liens granted to the Agents and the
Lenders pursuant to the Orders shall not be affected in any manner by the entry
of an order confirming a Reorganization Plan.


SECTION 2.20. Cash Collateral.


(a)          Obligation to Cash Collateralize.  At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any Issuing Bank (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.21(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the LC Collateralization Amount.


(b)          Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Exposure, to be applied pursuant to clause (c) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the Issuing
Banks as herein provided, or that the total amount of such Cash Collateral is
less than the LC Collateralization Amount, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


56

--------------------------------------------------------------------------------

(c)          Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section or Section 2.21 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.


(d)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.21 the Person
providing Cash Collateral and each Issuing Bank may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.


SECTION 2.21. Defaulting Lenders.


(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 9.02(b).


(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with Section 2.20; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.20; sixth, to the
payment of any amounts owing to the Lenders or the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
Issuing Banks against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.03 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposure are held by the
Revolving Lenders pro rata in accordance with the Revolving Commitments without
giving effect to clause (iv) below.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.


57

--------------------------------------------------------------------------------

(iii)         Commitment and Letter of Credit Fees.  (A) No Defaulting Lender
shall be entitled to receive any commitment fee for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(B)          Each Defaulting Lender shall be entitled to receive letter of
credit fees under Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20.


(C)          With respect to any letter of credit fee under Section 2.11(b) not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in the LC Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(iv)         Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s LC Exposure shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Revolving Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment.  Subject to Section 9.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(v)         Cash Collateral.  If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.20.


58

--------------------------------------------------------------------------------

(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
paragraph (a)(iv) above), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(c)          New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.


ARTICLE 3
Representations and Warranties


Each of Holdco and the Borrower represents and warrants to the Lender Parties
that:


SECTION 3.01.  Organization; Powers.  Each of the Wireline Companies is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has, subject, in the case of each Loan Party
that is a Debtor, to the entry of the Orders and the terms thereof, all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required by applicable law.


SECTION 3.02.  Authorization; Enforceability.  Subject to the entry of the
Orders and the terms thereof, the execution, delivery and performance of the
Loan Documents by each Wireline Company are within its corporate (or other
organizational) powers and have been duly authorized by all necessary corporate
(or other organizational) action with respect to such Wireline Company.  Subject
to the entry of the Orders and the terms thereof, this Agreement has been duly
executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party, as the case may be, in each case enforceable in
accordance with its terms, subject to Bankruptcy Law, laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.


59

--------------------------------------------------------------------------------

SECTION 3.03.  Governmental Approvals; No Conflicts.  Subject, in the case of
each Loan Party that is a Debtor, to the entry of the Orders and the terms
thereof, the execution, delivery and performance by each Wireline Company of the
Loan Documents to which they are a party and the consummation of the financing
contemplated by the Loan Documents (a) do not require any material Governmental
Authorization, except (i) such as have been or, prior to or concurrently with
the Effective Date, will be obtained or made and are or, prior to or
concurrently with the Effective Date, will be in full force and effect, (ii)
notices required to be filed with the FCC or any applicable PUC after the
Effective Date, and (iii) filings necessary to perfect the Transaction Liens,
(b) will not violate (1) any applicable law or regulation applicable to any
Wireline Company, (2) the charter, by-laws or other organizational documents of
any Wireline Company or (3) any material Governmental Authorization in any
material respect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Wireline Company or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Wireline Company or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder, and (d)
will not result in the creation or imposition of any Lien (other than the
Transaction Liens or Liens created under the Orders) on any asset of any
Wireline Company, except, with respect to clauses (b)(1), (c) and (d), to the
extent any of the foregoing could not reasonably be expected to have a Material
Adverse Effect.

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Administrative Agent its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the Fiscal Year ended December 31, 2017, reported on by
PricewaterhouseCoopers LLP, independent public accountants, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.


(b)          Since the Petition Date, there has been no state of facts, change,
development, event, effect, condition or occurrence that, individually or in the
aggregate, has had a Material Adverse Effect.


(c)          The financial projections (including the DIP Budget and Cash Flow
Forecasts) and estimates and information of a general economic nature prepared
by or on behalf of the Borrower or any of its representatives, and that have
been made available to any Lenders or the Administrative Agent in connection
with the Facilities or the other transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof (it being understood that actual results may
vary materially from such projections and estimates), as of the date such
projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Borrower.


SECTION 3.05.  Properties.  (a)  Each of the Wireline Companies has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for Liens permitted under Section 6.02, and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted and except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


(b)          Each of the Wireline Companies owns, or has the right to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Wireline Companies does not
infringe upon the rights of any other Person, except for any such failure to own
or have the right to use or such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


(c)          Schedule 3.05 sets forth the correct address of each “building” or
“mobile home” (each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Insurance Laws) held as of the Effective Date by
any Loan Party that is a Debtor having a Fair Market Value (as reasonably
determined by a Financial Officer in good faith) exceeding $10,000,000.


SECTION 3.06.  Litigation; Environmental Matters.  (a) Other than with respect
to the Disclosed Matters and Disclosed Judgment, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against any Wireline
Company in writing that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.


60

--------------------------------------------------------------------------------

(b)          Except for the Disclosed Matters and Disclosed Judgment and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any other Wireline Company (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.


SECTION 3.07.  Compliance with Laws.  Each of the Wireline Companies is in
compliance with all laws, regulations and Governmental Authorizations, in each
case applicable to it or its property, except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.


SECTION 3.08.  Investment Company Status.  No Wireline Company is required to be
regulated as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09.  Taxes.  Each of the Wireline Companies has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all post-petition Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the applicable Wireline Company has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  As of the
Effective Date, Schedule 3.09 sets forth the only agreements among the Loan
Parties regarding tax sharing, tax reimbursement or tax indemnification.


SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.


SECTION 3.11.  Disclosure.


(a)          As of the Effective Date, the Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which any
Wireline Company is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other information concerning any of the Wireline Companies
(other than the projections, budgets or other estimates, or information of a
general economic or industry nature concerning the Wireline Companies) furnished
by or on behalf of any Loan Party to any Lender Party in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains as of the date furnished any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time they were made; it being understood that projections by their nature
are uncertain and no assurance is being given that the results reflected in such
projected financial information will be achieved.


61

--------------------------------------------------------------------------------

(b)          As of the date hereof, to the best knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the date hereof to any Lender in connection with this Agreement is true
and correct in all respects.


SECTION 3.12.  Subsidiaries.  Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each of its Subsidiaries and identifies
each Subsidiary that is a Guarantor, in each case as of the Effective Date.  All
the Subsidiaries are, and will at all times be, fully consolidated in the
Borrower’s consolidated financial statements to the extent required by GAAP.


SECTION 3.13.  Insurance.  A description of all material insurance maintained by
or on behalf of the Wireline Companies as of the Effective Date has been
provided to the Administrative Agent.  As of the Effective Date, all premiums in
respect of such insurance have been paid to the extent then due.


SECTION 3.14.  Labor Matters. Except those that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, as of the Effective
Date, (i) there are no strikes, lockouts or other labor disputes against any
Wireline Company pending or, to the knowledge of the Borrower, threatened and
(ii) the hours worked by and payments made to employees of the Wireline
Companies have not violated the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters. The execution,
delivery and performance by each Wireline Company of the Loan Documents to which
they are a party and the consummation of the financing contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any material collective bargaining
agreement by which any Wireline Company is bound.


SECTION 3.15.  [Reserved].


SECTION 3.16.  Licenses; Franchises.  (a) Each of the Wireline Companies holds
all Regulatory Authorizations and all other material Governmental Authorizations
(including but not limited to franchises, ordinances and other agreements
granting access to public rights of way, issued or granted to any Wireline
Company by a state or federal agency or commission or other federal, state or
local or foreign regulatory bodies regulating competition and telecommunications
businesses) (collectively, the “Wireline Licenses”) that are required for the
conduct of its business as presently conducted and as proposed to be conducted,
except to the extent the failure to hold any Wireline Licenses would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.


(b)          Each Wireline License is valid and in full force and effect and has
not been, or will not have been, suspended, revoked, cancelled or adversely
modified, except to the extent any failure to be in full force and effect or any
suspension, revocation, cancellation or modification has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  No Wireline License is subject to (i) any conditions or
requirements that have not been imposed generally upon licenses in the same
service, unless such conditions or requirements would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, or (ii)
any pending regulatory proceeding (other than those affecting the wireline
industry generally) or judicial review before a Governmental Authority, unless
such pending regulatory proceedings or judicial review would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
The Borrower does not have knowledge of any event, condition or circumstance
that would preclude any Wireline License from being renewed in the ordinary
course (to the extent that such Wireline License is renewable by its terms),
except where the failure to be renewed has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


62

--------------------------------------------------------------------------------

(c)          The licensee of each Wireline License is in compliance with each
Wireline License and has fulfilled and performed, or will fulfill or perform,
all of its material obligations with respect thereto, including with respect to
the filing of all reports, notifications and applications required by the
Communications Act or the rules, regulations, policies, instructions and orders
of the FCC or any PUC, and the payment of all regulatory fees and contributions,
except (i) for exemptions, waivers or similar concessions or allowances and (ii)
where such failure to be in compliance or to fulfill or perform its obligations
or pay such fees or contributions has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(d)          A Wireline Company owns all of the Equity Interests in, and
Controls, all of the voting power and decision-making authority of, each
licensee of the Wireline Licenses, except where the failure to own such Equity
Interests or Control such voting power and decision-making authority of such
licensees would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


SECTION 3.17. Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower, its directors and agents, are in
compliance in all material respects with Anti-Corruption Laws and applicable
Sanctions. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees, is a Sanctioned Person, and no Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.


SECTION 3.18.  Master Lease; Material Contracts.  (a) To the knowledge of the
Holdco, the Master Lease is in full force and effect and is the legal, valid and
binding obligation of Holdco and, to the knowledge of Holdco, each other party
thereto enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


(b)          To the knowledge of the Borrower, each Material Contract (other
than the Master Lease) is in full force and effect and is the legal, valid and
binding obligation of Holdco and, to the knowledge of the Borrower, each other
party thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. No default
(after giving effect to any grace or cure period with respect thereto) has
occurred and is continuing under any Material Contract entered into after the
date of commencement of the Cases.


SECTION 3.19.  EEA Financial Institution Status.  No Loan Party is an EEA
Financial Institution.


SECTION 3.20. Security Documents.


(a)          Subject to, and upon entry of the Orders, the Orders and the
Security Documents are effective to create in favor of the Collateral Agent (for
the benefit of the Secured Parties) a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. Subject to,
and upon entry of the Orders (with respect to any Debtor), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Collateral described therein and, the proceeds thereof, as security for the
obligations to the extent perfection can be obtained pursuant to the Orders or
by filing UCC financing statements, in each case with the priority set forth in
the Orders and the Security Documents.


63

--------------------------------------------------------------------------------

(b)          Subject to, and upon entry of the Orders, when the Security
Documents or a summary thereof are properly filed in the United States Patent
and Trademark Office or the United States Copyright Office, and, with respect to
Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in paragraph (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the intellectual property described
therein (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications, registered copyrights and exclusive licenses to registered
copyrights acquired by the grantors after the Effective Date).


(c)          Subject to, and upon entry of the Orders, the Orders shall be
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on all of the Loan Parties’
right, title and interest in and to the Real Estate and the proceeds thereof,
and upon entry of the Orders (with respect to any Debtor), the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title, and interest of the Loan Parties in
such Real Estate and the proceeds thereof, in each case with the priority set
forth in the applicable Orders (with respect to any Debtor).


SECTION 3.21.  Orders.  The Interim Order is (and the Final Order when entered
will be) effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable
perfected security interest in the Collateral without the necessity of the
execution of mortgages, security agreements, pledge agreements, financing
statements or other agreements or documents.


ARTICLE 4
Conditions


SECTION 4.01.  Conditions to Effectiveness. The effectiveness of this Agreement
is subject to the satisfaction of the following conditions precedent:


(a)          The Petition Date shall have occurred and each of the Borrower and
each Guarantor shall be a debtor and a debtor-in-possession. No trustee under
Chapter 7 or Chapter 11 of the Bankruptcy Code or examiner with expanded powers
beyond those set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code
shall have been appointed in any of the Cases.


(b)          The Administrative Agent (or its counsel) shall have received (i)
counterparts of this Agreement, that bears the signature of the Borrower, each
Guarantor, each Revolving Lender, each Term Lender, the Administrative Agent and
the Collateral Agent and (ii) each promissory note requested by a Lender no
later than two Business Days prior to the Effective Date pursuant to Section
2.08(e).


(c)          The Administrative Agent shall have received the favorable legal
opinions of (i) Kirkland & Ellis LLP, New York counsel to the Loan Parties and
(ii) Kristi Moody, Esq., general counsel of the Borrower, in each case addressed
to the Lenders, the Administrative Agent, the Collateral Agent and each Issuing
Bank, dated the date hereof, which opinions shall cover such matters as the
Administrative Agent shall reasonably request and shall be reasonably
satisfactory to the Administrative Agent.  The Borrower hereby requests such
counsel to deliver such opinions.


64

--------------------------------------------------------------------------------

(d)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the execution, delivery and performance of the Loan
Documents to which such Loan Party is party and any other legal matters relating
to the Wireline Companies or the Loan Documents, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


(e)          The Administrative Agent shall have received a certificate, dated
the Effective Date and the date hereof and signed by a Responsible Officer of
the Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.03 and paragraphs (a), (i), (p) and (r) of Section
4.01.


(f)          The Administrative Agent shall have received, in each case for the
account of the applicable Persons all fees and other amounts due and payable by
any Loan Party to any of the Lender Parties on or prior to the Effective Date,
including, to the extent invoiced (each such invoice to be accompanied by
customary backup documentation) 3 Business Days prior to the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by any Loan Party under the Loan Documents or any fee,
engagement or similar letter.


(g)          No trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
examiner shall have been appointed in any of the Cases with enlarged powers.


(h)          [Reserved].


(i)          The Debtors shall be in compliance in all respects with the Interim
Order.


(j)          [Reserved].


(k)         [Reserved].


(l)          (i) The Lenders shall have received, no later than three Business
Days prior to the Effective Date, all documentation and other information about
the Borrower and the Guarantors as has been reasonably requested by the
Administrative Agent or Lenders that they reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Act, that has
been reasonably requested at least five Business Days in advance of the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).


(m)          [Reserved].


(n)          The Administrative Agent shall be satisfied in its reasonable
judgment that there shall not occur, after giving effect to the initial Credit
Extension under the Facilities, a default (or any event which with the giving of
notice or lapse of time or both would be a default) under any of the Loan
Parties’ or their respective subsidiaries’ debt instruments and other material
agreements which (i) in the case of the Loan Parties’ debt instruments and other
material agreements, would permit the counterparty thereto to exercise remedies
thereunder (in the case of Loan Parties that are Debtors, on a post-petition
basis) or (ii) in the case of the debt instruments and other material agreements
of any Domestic Subsidiary that is not a Loan Party, could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


65

--------------------------------------------------------------------------------

(o)          The Administrative Agent shall have received (i) a business plan
and projected budget for a period of 24 months, broken down by month, including,
without limitation, income statements, balance sheets, cash flow statements,
projected capital expenditures, asset sales, cost savings and headcount
reductions, targeted facility closures, targeted facility idlings and other
milestones, a line item for total available liquidity for the period commencing
on the date of such Budget, and which shall set forth the anticipated uses of
the Facilities for such period, dated as of a date not more than 3 Business Days
prior to the Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent, with the associated underlying assumptions mutually
agreed by the Borrower and the advisors to the Lead Arranger (together with the
Cash Flow Forecast, the “DIP Budget”), (ii) a Cash Flow Forecast dated as of a
date not more than 5 Business Days prior to the Effective Date and (iii) such
other information (financial or otherwise) as may be reasonably requested by it.


(p)          (i) The Interim Order Entry Date shall have occurred not later than
4 Business Days following the Petition Date and the Interim Order shall not have
been vacated, reversed, modified, amended or stayed and (ii) the Effective Date
shall have occurred not later than March 1, 2019 or 2 days after the Interim
Order Entry Date.


(q)          The Administrative Agent shall be reasonably satisfied with the
form and substance of the “first day orders” and all related pleadings,
including, without limitation, any order approving significant or outside the
ordinary course of business transactions entered on (or prior to) the Effective
Date and a cash management order, which cash management order shall be in full
force and effect.


(r)          There shall not have occurred a material adverse change in the
operations, assets, revenues, financial condition of Borrower and its
Subsidiaries (other than by virtue of the commencement of the Cases and the
events and circumstances giving rise thereto) since December 31, 2017.


(s)          The Borrower shall have retained a financial advisor acceptable to
the Administrative Agent (it being understood that PJT Partners has been
retained and is acceptable) and the Administrative Agent shall have been
provided reasonable access to such financial advisor.


(t)          To the extent such items can be delivered on or prior to the
Effective Date after the exercise of commercially reasonable efforts, subject to
the paragraph immediately following subsection (iv) below, the Administrative
Agent shall have received the following:


(i)           Agreements for filing with the United States Copyright Office or
the United States Patent and Trademark Office providing notice of the security
interest granted in favor of the Collateral Agent in the intellectual property
registered or applied for in the United States listed on the applicable
schedules to the Security Documents, duly executed by the Borrower and each
other Loan Party, as applicable.


(ii)          Evidence of all insurance required to be maintained, and evidence
that the Administrative Agent shall have been named as an additional insured
loss payable or loss payee, as applicable, on all insurance policies covering
loss or damage to Collateral and on all liability insurance policies as to which
the Administrative Agent has reasonably requested to be so named.


(iii)         (x) the Security Agreement shall have been executed and delivered
by the parties thereto and (y) the Collateral and Guarantee Requirement shall
have been satisfied.

66

--------------------------------------------------------------------------------

(iv)         The Administrative Agent shall have received flood determinations
and flood certificates with respect to any owned or  leased “building” or
“mobile home” (each as defined in Regulation H as promulgated by the Federal
Reserve Board under the Flood Insurance Laws) located in the United States of
the Loan Parties and listed on Schedule 3.05.


To the extent that any of the items described in this Section 4.01(t) shall not
have been received by the Administrative Agent notwithstanding the Borrower’s
use of its commercially reasonable efforts to provide same, delivery of such
items shall not constitute a condition to effectiveness of this Agreement and
the obligations of each Lender to make Loans hereunder and of each Issuing Bank
to issue Letters of Credit hereunder, and the Borrower shall, instead, cause
such items to be delivered to the Administrative Agent not later than 45 days
following the Effective Date (or such later date as the Administrative Agent
shall agree in its discretion).


SECTION 4.02.  Conditions to Borrowing on the Full Availability Date. The
obligation of each Term Lender to make any Term Loan in an aggregate amount in
excess of the Term Interim Availability Amount, and the obligation of each
Revolving Lender to make any Loan and of each Issuing Bank to issue, renew or
extend any Letter of Credit in an aggregate amount in excess of the Revolving
Interim Availability Amount, is subject to the satisfaction of the following
conditions precedent:


(a)          The Effective Date shall have occurred and the conditions set forth
in Section 4.01 have been satisfied.


(b)          The Final Order Entry Date shall have occurred no later than 60
days after the Petition Date and the Final Order shall approve the full amount
of the Facilities.


(c)          (x) All material “second day orders” and all related pleadings
intended to be entered on or prior to the date of entry of the Final Order and
any order establishing material procedures for the administration of the Cases,
shall have been entered by the Bankruptcy Court, and (y) all pleadings related
to procedures for approval of significant transactions, including, without
limitation, asset sale procedures, regardless of when filed or entered, shall be
reasonably satisfactory in form and substance to the Administrative Agent, or
this condition is waived by the Administrative Agent. The Administrative Agent
acknowledges that the form of such orders substantially in the forms filed on
the Petition Date are acceptable.


(d)          The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower, dated the Full Availability Date certifying
that the conditions set forth in clauses (b) and (c) above and in paragraphs (a)
and (b) of Section 4.03 have been satisfied.


(e)          The Collateral and Guarantee Requirement shall have been satisfied.


(f)          The Administrative Agent shall have received, in each case for the
account of the applicable Persons (x) all fees and other amounts due and payable
by any Loan Party to any of the Lender Parties on or prior to the Full
Availability Date, including, to the extent invoiced (each such invoice to be
accompanied by customary backup documentation) 3 Business Days prior to the Full
Availability Date, reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by any Loan Party under the Loan
Documents or any fee, engagement or similar letter and (y) all accrued interest
on outstanding Revolving Loans, accrued commitment fees in respect of the
Revolving Commitments and accrued participation fees in respect of outstanding
Letters of Credit.


67

--------------------------------------------------------------------------------

(g)          The Administrative Agent shall have received (x) the Cash Flow
Forecast required to be delivered pursuant to Section 4.01(o) and to the extent
applicable, Section 5.01(h)(i) and (y) to the extent applicable, the Variance
Report required to be delivered pursuant to Section 5.01(h)(ii).


SECTION 4.03.  Each Credit Event.  Except with respect to a Borrowing pursuant
to the Interim Order or Final Order (as applicable) following a Carve Out
Trigger Notice and up to an aggregate amount equal to the lesser of (x) the
Carve-Out Reserve Amount and (y) the unused Revolving Commitments (as determined
by the Orders), the obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of the Issuing Banks to issue, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:


(a)          The representations and warranties of each Loan Party set forth in
the Loan Documents that are qualified by materiality shall be true and correct,
and the representations that are not so qualified shall be true and correct in
all material respects, in each case, on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable (other than with respect to any representation and warranty that
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date).


(b)          At the time of and immediately after giving effect to such
Borrowing or the issuance, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)          With respect to any Credit Extension on any day that is (i) on or
after the Effective Date and prior to the Final Order Entry Date, the Interim
Order Entry Date shall have occurred and the Interim Order shall be in full
force and effect and shall not have been vacated or reversed, shall not be
subject to any stay, and shall not have been modified or amended in a manner
adverse to the Lenders without the consent of the Administrative Agent and the
Required Lenders, and the Loan Parties and their Subsidiaries shall be in
compliance with the Interim Order and (ii) 60 days or later after the Petition
Date, the Final Order Entry Date shall have occurred and the Final Order shall
be in full force and effect and shall not have been vacated or reversed, shall
not be subject to any stay, and shall not have been modified or amended in a
manner adverse to the Lenders without the consent of the Administrative Agent
and the Required Lenders, and the Loan Parties and their Subsidiaries shall be
in compliance with the Final Order.


(d)          With respect to any Credit Extension on or after the date of entry
of the Final Order, (x) all material “second day orders” and all related
pleadings intended to be entered on or prior to the date of entry of the Final
Order, including a final cash management order and any order establishing
material procedures for the administration of the Cases, shall have been entered
by the Bankruptcy Court, or (y) all pleadings related to procedures for approval
of significant or outside the ordinary course of business transactions,
including, without limitation, asset sale procedures, regardless of when filed
or entered, are, in each case, reasonably satisfactory in form and substance to
the Administrative Agent (it being understood that any transaction that provides
for the termination of the Commitments and the indefeasible repayment in full in
cash of the obligations under the Loan Documents upon consummation thereof is
reasonably satisfactory in form and substance to the Administrative Agent),
unless this condition is waived by the Administrative Agent. The Administrative
Agent acknowledges that the form of such orders shall be acceptable to the
extent substantially the same as the forms filed on the Petition Date (to the
extent the orders filed on the Petition Date were acceptable to the
Administrative Agent).


(e)          With respect to (i) the making of any Revolving Borrowing or any
Term Loan Borrowing (other than any Revolving Loan made pursuant to Section
2.04(e)), the Administrative Agent shall have received a Borrowing Request
meeting the requirements of Section 2.03 and (ii) the issuance, renewal or
extension of any Letter of Credit, the Administrative Agent and the Issuing Bank
shall have received a notice meeting the requirements of Section 2.04(b).

68

--------------------------------------------------------------------------------

(f)          Prior to the Full Availability Date, after giving effect to the
making of such Loan, (i) the aggregate amount of the Revolving Loans outstanding
shall not exceed the Revolving Interim Availability Amount and (ii) the
aggregate amount of the Term Loans outstanding shall not exceed the Term Interim
Availability Amount.


Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a), (b), (c) and (d)
of this Section.


ARTICLE 5
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdco and the Borrower
covenants and agrees with the Lenders that:


SECTION 5.01.  Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent on behalf of each Lender (and
the Administrative Agent will make available to each Lender):


(a)          as soon as available and in no event later than 90 days after the
end of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;


(b)          as soon as available and in no event later than 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year, its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such Fiscal Quarter and the then
elapsed portion of the Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous Fiscal Year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;


(c)          concurrently with any delivery of financial statements under clause
(a) or (b), a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, and
(ii) to the extent that any such change in GAAP has an impact on such financial
statements, stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04, and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

69

--------------------------------------------------------------------------------

(d)          within 60 days after the beginning of each Fiscal Year commencing
with the Fiscal Year beginning January 1, 2020, a detailed consolidated budget
for such Fiscal Year (including a projected consolidated balance sheet and
related statements of projected operations and cash flows as of the end of and
for such Fiscal Year and setting forth the assumptions used in preparing such
budget) and, promptly when available, any significant revisions of such budget
approved by the board of directors of the Borrower;


(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
Wireline Company with the SEC or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;


(f)          promptly following any reasonable written request by the
Administrative Agent therefor, (i) copies of all material reports and written
information to and from (A) the FCC or any PUC with jurisdiction over the
property or business of any Wireline Company or (B) the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor or other agencies or authorities concerning
environmental, health or safety matters, (ii) copies of any statement or report
furnished to RUS in connection with the RUS Grant and Security Agreement or
(iii)(A) such other information regarding the operations, business affairs and
financial condition of Holdco or any Wireline Company, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request and (B) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation;


(g)          on or before the last Business Day at the end of every 4-week
period, commencing with the 4-week period ending March 29, 2019, (i) a Cash Flow
Forecast and (ii) a variance report (each, a “Variance Report”) for any prior
4-week period included in the latest Cash Flow Forecast delivered pursuant to
Section 4.01(o) or 5.01(g)(i), (A) showing, for each week, actual total net cash
receipts and disbursements, (B) noting therein variances on a rolling 4-week and
cumulative (from the beginning of the Cases) basis from projected values set
forth for such periods in the relevant Cash Flow Forecast and (C) providing an
explanation for all material variances, certified by a Responsible Officer and
in form and substance reasonably satisfactory to the Administrative Agent;
provided that, for the avoidance of doubt, the existence of any variance
(whether material or not) shall not constitute a Default or an Event of Default;


(h)          [RESERVED]; and


(i)          any financial statement or other materials required to be delivered
pursuant to this Section 5.01 shall be deemed to have been delivered on the date
on which such information is posted on the Borrower’s website on the Internet or
by the Administrative Agent on an IntraLinks or similar site to which Lenders
have been granted access or shall be available on the SEC’s website on the
Internet at www.sec.gov; provided that (i) the Borrower shall give notice of any
such posting to the Administrative Agent (who shall then give notice of any such
posting to the Lenders), and (ii) the Borrower shall deliver paper copies of any
such documents to the Administrative Agent if the Administrative Agent requests
the Borrower to deliver such paper copies.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of any certificate required by Section 5.01(d) to the Administrative Agent. 
Except for such certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.  Furthermore, if any financial statement or other materials required
to be delivered under this Agreement shall be required to be delivered on any
date that is not a Business Day, such information may be delivered to the
Administrative Agent on the next succeeding Business Day after such date.


70

--------------------------------------------------------------------------------

The Borrower represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, either (i) has no registered or publicly
traded securities outstanding, or (ii) files its financial statements with the
SEC and/or makes its financial statements available to potential holders of its
144A securities, and, accordingly, the Borrower hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities.  The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities.


SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender) prompt written notice of a Responsible Officer obtaining Knowledge of
any of the following:


(a)          the occurrence of any Default;


(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Wireline Company or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;


(c)          any ERISA Event that occurs or is reasonably expected to occur,
alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, which could reasonably be expected to result in a
Material Adverse Effect;


(d)          (i) the occurrence of, or receipt of a written notice of any claim
with respect to, any Environmental Liability that could reasonably be expected
to result in a Material Adverse Effect, or (ii) receipt of a written notice of
non‑compliance with any Environmental Law or permit, license or other approval
required under any Environmental Law to the extent such non-compliance could
reasonably be expected to result in a Material Adverse Effect; and


(e)          (i) non-compliance with any Regulatory Authorization, to the extent
such non-compliance could reasonably be expected to have a Material Adverse
Effect, or (ii) receipt of any written notice from any Governmental Authority in
relation to the continuation, validity, renewal or conditions attaching to any
Regulatory Authorization which could reasonably be expected to have a Material
Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


SECTION 5.03.  Information Regarding Collateral.  (a) The Borrower will furnish
to the Collateral Agent prompt written notice of any change in (i) any Loan
Party’s legal name, jurisdiction of organization, chief executive office or
principal place of business, (ii) any Loan Party’s identity or form of
organization or (iii) any Loan Party’s federal Taxpayer Identification Number. 
No later than 10 Business Days after any change referred to in the preceding
sentence, the Borrower shall confirm to the Collateral Agent (and, as and when
available, provide any information reasonably requested by the Collateral Agent)
that all filings have been made under the Uniform Commercial Code (or that the
Borrower has provided to the Collateral Agent all information required or
reasonably requested by the Collateral Agent in order for it to make such
filings), and all other actions have been taken, that are required so that such
change will not at any time adversely affect the validity, perfection or
priority of any Transaction Lien on any of the Collateral.


71

--------------------------------------------------------------------------------

(b)          Each year, at the time annual financial statements with respect to
the preceding Fiscal Year are delivered pursuant to Section 5.01(a), the
Borrower will deliver to the Administrative Agent a certificate of a Financial
Officer and its chief legal officer (i) setting forth, with respect to each Loan
Party, the information required pursuant to Parts A-1 and A-2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the date hereof (or
the effective date of such Loan Party’s Security Agreement supplement) or the
date of the most recent certificate delivered pursuant to this subsection and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
appropriate office in each jurisdiction identified pursuant to clause (i) above
to the extent necessary to protect and perfect the Transaction Liens for a
period of at least 18 months after the date of such certificate (except as noted
therein with respect to any continuation statements to be filed within such
period).


SECTION 5.04.  Existence; Conduct of Business.  Subject to Bankruptcy Law, the
terms of the applicable Orders and any required approval by the Bankruptcy
Court, each of Holdco and the Borrower will, and the Borrower will cause each of
its Subsidiaries to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except, in
the case of clause (ii), where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, Division, liquidation or dissolution
permitted under Section 6.03 or any disposition of assets permitted under
Section 6.05.


SECTION 5.05.  Payment of Obligations.  Subject to Bankruptcy Law, the terms of
the applicable Orders or any required approval by the Bankruptcy Court, each of
Holdco and the Borrower will, and the Borrower will cause each of its
Subsidiaries to, pay its obligations other than Indebtedness, including
post-petition Tax liabilities, that, if not paid, could reasonably be expected
to result in a Material Adverse Effect before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the applicable Wireline
Company has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) such contest effectively suspends collection of
the contested obligation and the enforcement of any Lien securing such
obligation.


SECTION 5.06.  Maintenance of Properties; Insurance; Casualty and Condemnation.
(a) Except as otherwise permitted in Section 6.05, each of Holdco and the
Borrower will, and the Borrower will cause each of its Subsidiaries to, keep and
maintain all property used in the conduct of its business in good working order
and condition, ordinary wear and tear (and damage caused by casualty) excepted,
except where the failure to take such actions could not reasonably be expected
to result in a Material Adverse Effect.


72

--------------------------------------------------------------------------------

(b)          Each of Holdco and the Borrower will, and the Borrower will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies insurance in such amounts and against such risks as may be
required by law or as the Borrower reasonably and in its good faith business
judgment believes are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations.  Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include a lenders’ loss
payable clause in favor of the Collateral Agent and providing for losses
thereunder to be payable to the Collateral Agent or its designee as additional
loss payee as its interests may appear.  Commercial general liability policies
shall be endorsed to name the Collateral Agent as an additional insured.  Each
such policy referred to in this paragraph (b) also shall provide that it shall
not be canceled, modified with respect to endorsements or loss payable
provisions or not renewed (x) by reason of nonpayment of premium except upon at
least 10 days’ prior written notice thereof by the insurer to the Collateral
Agent (giving the Collateral Agent the right to cure defaults in the payment of
premiums) or (y) for any other reason except upon at least 30 days’ prior
written notice thereof by the insurer to the Collateral Agent.  The Borrower
shall deliver to the Collateral Agent, prior to the cancellation or nonrenewal,
or modification of any endorsement or loss payable provisions of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Collateral Agent) together with
evidence reasonably satisfactory to the Collateral Agent of payment of the
premium therefor to the extent then due.


(c)          The Borrower will furnish to the Administrative Agent and the
Collateral Agent prompt written notice of any Casualty Event.


(d)          If any “building” or “mobile home” (each as defined in Regulation H
as promulgated by the Federal Reserve Board under the Flood Insurance Laws)
comprising a portion of any Real Estate constituting Collateral located in the
United States of America is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area (each a “Special Flood Hazard Area”) with respect to which flood
insurance has been made available under the Flood Insurance Laws, each of Holdco
and the Borrower will, and the Borrower will cause each of its Subsidiaries to
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably satisfactory and acceptable to the Administrative
Agent, including a copy of the flood insurance policy and declaration page
relating thereto.


SECTION 5.07.  Books and Records; Inspection Rights.  Each of Holdco and the
Borrower will, and the Borrower will cause each of its Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all material dealings and transactions in relation to its business and
activities in accordance with GAAP.  The Borrower will provide the Lenders with
access to information (including historical information) and personnel of Holdco
and the Wireline Companies, including, without limitation, regularly scheduled
telephonic meetings as mutually agreed with senior management and the Borrower’s
financial advisors.  Each of Holdco and the Borrower will, and the Borrower will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and, with
the opportunity for the Borrower to be present, its independent accountants, all
at such reasonable times and as often as reasonably requested; provided that
(x), unless an Event of Default has occurred and is continuing, the Borrower
shall not be required by this Agreement to pay for more than one visit per year
by the Administrative Agent and (y) the Lenders shall coordinate any visits
through the Administrative Agent; provided further that (x) no Wireline Company
shall be required to disclose or permit the discussion of, the examination of or
the making of extracts from any matter, document or other information (i) if
disclosure thereof to the Administrative Agent or to a Lender would be
prohibited by applicable law or by any contractual obligation binding on such
Wireline Company (and not entered into with the intent of avoiding such
disclosure), (ii) if the relevant information is subject to attorney-client or
similar privilege or constitutes attorney work product or (iii) if such
disclosure or examination would constitute the disclosure or examination of
non-financial trade secrets or non-financial proprietary information and (y) for
the avoidance of doubt, any information disclosed pursuant to this Section 5.07
shall be subject to Section 9.12.


73

--------------------------------------------------------------------------------

SECTION 5.08.  Compliance with Laws.  Except as otherwise excused by Bankruptcy
Law, each of Holdco and the Borrower will, and the Borrower will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including any
Environmental Laws), except where the failure to so comply could not reasonably
be expected to result in a Material Adverse Effect. The Borrower will maintain
policies and procedures reasonably designed to ensure compliance by Holdco, the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.09.  Use of Proceeds and Letters of Credit.  The proceeds of the
Revolving Loans and the Term Loans will be used (i) to pay the fees, costs and
expenses required to be paid in connection with the transactions contemplated
hereby and the Cases, (ii) to finance the working capital needs/general
corporate purposes of the Debtors following the commencement of the Cases, (iii)
to pay payments in respect of Adequate Protection (as defined in the Interim
Order or Final Order, as applicable) as authorized by the Bankruptcy Court in
the applicable Order and (iv) to pay obligations arising from or related to the
Carve Out, in each case, not in contravention of any Requirement of Law and not
in violation of this Agreement or the other Loan Documents.  No part of the
proceeds of any Loan or Letters of Credit will be used, whether directly or
indirectly, to purchase or carry margin stock or to extend credit to others for
the purpose of purchasing or carrying margin stock or for any other purpose, in
each case that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only to
support general corporate obligations of the Wireline Companies.


SECTION 5.10.  Additional Subsidiaries.  If any additional Subsidiary, other
than an Insignificant Subsidiary, is formed or acquired after the Effective
Date, the Borrower will, within ten Business Days after such Subsidiary is
formed or acquired, notify the Administrative Agent and the Collateral Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Subsidiary held by a Loan Party and any
Indebtedness of such Subsidiary owed to a Loan Party (without limitation,
subject to the condition specified in clauses (i) and (ii) of the first
parenthetical of clause (b) of the definition of “Collateral and Guarantee
Requirement”).  If at any time any Subsidiary that is not then a Loan Party,
other than (A) an Insignificant Subsidiary, (B) [reserved], (C) any Subsidiary
listed on Schedule 5.10 or (D) [reserved], (x) is a wholly-owned Domestic
Subsidiary and is permitted by applicable law or regulation (without the need to
obtain any Governmental Authorization) to Guarantee the Facility Obligations or
(y) Guarantees any Loan Party’s obligations in respect of any other Indebtedness
(other than Indebtedness created under the Loan Documents), the Borrower shall
promptly cause (A) such Subsidiary to Guarantee the Facility Obligations
pursuant to Article 10 (in the case of any Subsidiary described in clause (y),
on terms no less favorable to the Lenders than those applicable under such
Guarantee of other Indebtedness) and (B) the other provisions of the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary,
whereupon such Subsidiary will become a “Guarantor” and “Lien Grantor” for
purposes of the Loan Documents. The Borrower will not, and will not permit any
of its Subsidiaries to, form or acquire any Subsidiary (other than Insignificant
Subsidiaries and other than (i) [reserved], (ii) [reserved] and (iii) any
[reserved]) after the Effective Date unless either (x) all of the Equity
Interests in such Subsidiary shall be directly held by a Loan Party or (y) such
Subsidiary shall have Guaranteed the Facility Obligations pursuant to Article 10
and shall have satisfied the other provisions of the Collateral and Guarantee
Requirement with respect to such Subsidiary.


74

--------------------------------------------------------------------------------

SECTION 5.11.  Further Assurances.  (a) Each Loan Party will execute and deliver
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings and other documents), that may be required
under any applicable law, or that the Collateral Agent or the Required Lenders
may reasonably request, to cause the Collateral and Guarantee Requirement to be
and remain satisfied, all at the Borrower’s expense.  The Borrower will provide
to the Collateral Agent, from time to time upon any reasonable request from the
Collateral Agent, evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens intended to be created by the Security
Documents.


(b)          If any assets (other than (i) [reserved], (ii) any RUS Grant Funds
or (iii) any asset purchased with RUS Grant Funds and any proceeds thereof
(subject, in the case of Real Property, to Section 2.19(a)(iii)) are acquired by
any Loan Party after the Effective Date (other than assets constituting
Collateral that become subject to Transaction Liens upon acquisition thereof),
pursuant to the Interim Order (and, when entered, the Final Order), the Liens in
favor of the Collateral Agent on behalf of and for the benefit of the Secured
Parties in all of the Debtor’s Prepetition Collateral and Unencumbered Property
(as defined in the Interim Order), which includes, without limitation, such
after-acquired assets, shall be created and perfected without recordation or
filing of any instrument or any Mortgage, assignment or similar instrument;
provided that if such assets are material, the Borrower will notify the
Collateral Agent thereof, and, if requested by the Collateral Agent or the
Required Lenders, each Loan Party will cause such assets to be subjected to a
Transaction Lien securing the Secured Obligations and will take, or cause the
relevant Guarantor to take, such actions as shall be necessary or reasonably
requested by the Collateral Agent to grant and perfect or record such
Transaction Lien, in each case to the extent contemplated by the Security
Documents, including actions described in Section 5.11(a), all at the Borrower’s
expense.


SECTION 5.12.  Rated Credit Facilities.  The Borrower will use commercially
reasonable efforts to cause the Facilities to be continuously rated by (a)
either S&P or Fitch and (b) Moody’s.


SECTION 5.13.  Windstream Communications.  Each of Holdco and the Borrower will,
and the Borrower will cause each of its Subsidiaries to cause, Windstream
Communications, Inc. not to (a) engage to any material extent in any business or
activity, other than (i) the ownership of Wireline Licenses and other assets
owned (or similar to those owned), and the business or other activities engaged
in, by it on the Effective Date, (ii) the maintenance of its corporate
existence, (iii) the making of Restricted Payments to the extent permitted by
Section 6.08, and (iv) activities incidental to (including with respect to
legal, tax and accounting matters), or otherwise required to comply with
applicable law in connection with, any of the foregoing activities; and (b)
create, incur, assume or permit to exist (i) any Indebtedness of the type
described in clause (a) of the definition thereof, unless owed to a Loan Party
or constituting obligations under the Loan Documents, regardless of whether such
Indebtedness would otherwise be permitted under Section 6.01, (ii) any other
Indebtedness unless consistent with past practice, regardless of whether such
Indebtedness would otherwise be permitted under Section 6.01, or (iii) any other
liabilities, other than liabilities (but not any Indebtedness) (A) existing (or
similar to those existing) on the Effective Date or (B) associated with the
activities permitted under subclauses (i) through (iv) of clause (a) above.


SECTION 5.14.  [Reserved]


SECTION 5.15. First and Second Day Orders.  The Borrower shall cause all
proposed “first day” orders, “second day” orders and all other orders
establishing material procedures for administration of the Cases or approving
significant or material transactions outside the ordinary course of business
submitted to the Bankruptcy Court to be in accordance with and permitted by the
terms of this Agreement and reasonably acceptable to the Administrative Agent in
all respects, it being understood and agreed that the forms of orders approved
by the Administrative Agent prior to the Petition Date are in accordance with
and permitted by the terms of this Agreement in all respects and are acceptable;
provided, that for the avoidance of doubt, the Final Order shall be acceptable
to the Administrative Agent in its sole discretion.


75

--------------------------------------------------------------------------------

SECTION 5.16.  Certain Other Bankruptcy Matters.


(a)          The Loan Parties and the Subsidiaries shall comply (i) in all
material respects, after entry thereof, with all of the requirements and
obligations set forth in the Orders and the cash management order, as each such
order is amended and in effect from time to time in accordance with this
Agreement, (ii) in all material respects, after entry thereof, with each order
of the type referred to in clause (b) of the definition of “Approved Bankruptcy
Court Order”, as each such order is amended and in effect in accordance with
this Agreement (including, for the avoidance of doubt, the requirements set
forth in clause (b) of the definition of “Approved Bankruptcy Court Order”) and
(iii) in all material respects, after entry thereof, with the orders (to the
extent not covered by subclause (i) or (ii) above) approving the Debtors’ “first
day” and “second day” relief and any pleadings seeking to establish material
procedures for administration of the Cases or approving significant or material
outside the ordinary course of business transactions and all obtained in the
Cases, as each such order is amended and in effect in accordance with this
Agreement (including, for the avoidance of doubt, the requirements set forth in
clause (c) of the definition of “Approved Bankruptcy Court Order”).


(b)          Each of Holdco and the Borrower shall (i) provide to the
Administrative Agent prompt written notice of a Responsible Officer obtaining
Knowledge of any state of facts, circumstance, change, development, event,
condition or occurrence that, individually or in the aggregate, could reasonably
be expected to result in any Master Lease Specified Event and (ii) consult the
Administrative Agent from time to time on a timely manner with respect to the
matters described in Section 5.16(b)(i) prior to taking any action that could
reasonably be expected to result in any Master Lease Specified Event.  Without
limiting the generality of the foregoing, the Borrower shall provide at least
five (5) Business Days’ prior written notice to the Administrative Agent prior
to any filing of a motion for assumption or rejection of the Master Lease or any
Loan Party’s or any other Subsidiary’s other Material Contracts pursuant to
Section 365 of the Bankruptcy Code.


SECTION 5.17.  Bankruptcy Notices.  The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will make available to each
Lender), to the extent reasonably practicable, no later than three business days
(or such shorter period as Administrative Agent may agree) prior to filing with
the Bankruptcy Court, the Final Order and all other proposed orders and
pleadings related to the Loans and the Loan Documents, any other financing or
use of cash collateral, any sale or other disposition of Collateral outside the
ordinary course, having a value in excess of $1,000,000, cash management,
adequate protection, any Reorganization Plan and/or any disclosure statement or
supplemental document related thereto.


ARTICLE 6
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdco and the Borrower covenants and agrees with
the Lenders that:


76

--------------------------------------------------------------------------------

SECTION 6.01.  Indebtedness; Certain Equity Securities.  (a) Each of Holdco and
the Borrower will not, and the Borrower will not permit any Subsidiary to,
create, incur, assume or permit to exist any Indebtedness, except:


(i)          Indebtedness created under the Loan Documents;


(ii)         [reserved];


(iii)        [reserved];


(iv)         Indebtedness set forth in Schedule 6.01;


(v)          Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided that (A) any such
Indebtedness of any Subsidiary that is not a Loan Party to any Loan Party shall
be subject to Section 6.04, (B) except to the extent any Regulatory
Authorization would be required therefor and has not been obtained, any such
Indebtedness of any Loan Party to any Subsidiary that is not a Guarantor shall
be subordinated to the Facility Obligations on terms reasonably satisfactory to
the Administrative Agent, and (C) any such Indebtedness owed to any Loan Party
and evidenced by a promissory note shall be pledged pursuant to clause (b) of
the definition of “Collateral and Guarantee Requirement”;


(vi)         Guarantees by the Borrower of Indebtedness of any Subsidiary and by
any Subsidiary of Indebtedness of the Borrower or any other Subsidiary (other
than Indebtedness permitted solely pursuant to clauses (a)(iv) or (a)(xx) or any
combination thereof); provided that (A) Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04, (B) Guarantees permitted under this clause (vi) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if and to
the same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations and (C) no Indebtedness shall be
Guaranteed by any Subsidiary unless such Subsidiary is a Loan Party that has
Guaranteed the Secured Obligations pursuant to Article 10;


(vii)        Indebtedness of any Wireline Company incurred to finance the
acquisition, construction, restoration or improvement of any fixed or capital
assets, including Capital Lease Obligations (whether through the direct
acquisition of such assets or the acquisition of Equity Interests in a Person
holding only such fixed or capital assets) and any Indebtedness assumed by any
Wireline Company in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (A) such Indebtedness is incurred (or if assumed, was incurred) prior to or
within 150 days after such acquisition or the completion of such construction,
restoration or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (vii) shall not exceed $150,000,000 at any
time outstanding;


(viii)       [reserved];


(ix)         [reserved];


(x)          Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit in respect of workers’
compensation claims or self-insurance obligations;


77

--------------------------------------------------------------------------------

(xi)         Indebtedness of any Wireline Company constituting reimbursement
obligations with respect to letters of credit issued in the ordinary course of
business; provided that, upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within 30 days
following such drawing or incurrence;


(xii)        Indebtedness of the Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of
Indebtedness for borrowed money);


(xiii)       Indebtedness in respect of Swap Agreements permitted by Section
6.07;


(xiv)       Indebtedness of any Wireline Company arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business, provided,
however, that such Indebtedness is extinguished within five Business Days of its
incurrence;


(xv)        Indebtedness of any Wireline Company arising from agreements
providing for indemnification, adjustment of purchase price or similar
obligations, or Guarantees or letters of credit, surety bonds or performance
bonds securing any obligations of any Wireline Company pursuant to any such
agreements, in any case incurred in connection with the disposition of any
business, assets or any Subsidiary (other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition), so long as the
principal amount of such Indebtedness does not exceed the gross proceeds
actually received by the Wireline Companies in connection with such disposition;


(xvi)       any Earn-out Obligation or obligation in respect to any purchase
price adjustment, in each case in existence on the Petition Date;


(xvii)      [reserved];


(xviii)     [reserved];


(xix)       Indebtedness incurred in connection with the financing of insurance
premiums in the ordinary course of business;


(xx)        other Indebtedness of any Wireline Company in an aggregate principal
amount not exceeding $50,000,000 at any time outstanding; provided that no
Default has occurred and is continuing or would result therefrom; and


(xxi)       Indebtedness in connection with Permitted Receivables Financings;
provided that the aggregate principal amount of Indebtedness at any time
outstanding under this Section 6.01(a)(xxi) shall not exceed $50,000,000.


(b)         [Reserved].


(c)          No Subsidiary will issue any Preferred Stock.


SECTION 6.02.  Liens.  Each of Holdco and the Borrower will not, and the
Borrower will not permit any Subsidiary to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:


78

--------------------------------------------------------------------------------

(a)          Transaction Liens;


(b)          Permitted Encumbrances;


(c)          any Lien on any property or asset of any Wireline Company existing
on the Effective Date and set forth in Schedule 6.02 securing Indebtedness or
other obligations outstanding on such date; provided that (i) such Lien shall
not apply to any other property or asset of any Wireline Company and (ii) such
Lien shall secure only those obligations which it secures on the Effective Date;


(d)          [reserved];


(e)          Liens on fixed or capital assets acquired, constructed, restored or
improved by any Wireline Company (including any such assets made the subject of
a Capital Lease Obligation); provided that (i) such Liens secure Indebtedness
permitted by clause (vii) of Section 6.01(a), (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 150 days after such
acquisition or the completion of such construction, restoration or improvement,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of any Wireline Company;


(f)          Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
any Wireline Company on deposit with or in possession of such bank arising in
the ordinary course of business;


(g)          Liens in favor of the Borrower or any Guarantor;


(h)          Liens on cash or Cash Equivalents securing (a) obligations of any
Wireline Company under Swap Agreements permitted under Section 6.07 or (b)
letters of credit that support such obligations under such Swap Agreements;
provided that the aggregate principal amount secured by all such Liens shall not
at any time exceed $35,000,000;


(i)          Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;


(j)          [reserved];


(k)          Liens (i) attaching to advances to a seller of any property to be
acquired, (ii) consisting of an agreement to dispose of property and (iii) on
cash earnest money deposits in connection with Investments permitted under
Section 6.04;


(l)          Liens on insurance policies and the proceeds thereof granted in the
ordinary course to secure the financing of insurance premiums with respect
thereto;


(m)        Liens in favor of any Lender in respect of the Investment of the Loan
Parties in participation certificates or Equity Interests of such Lender
permitted pursuant to clause (s) of Section 6.04;


(n)          Liens not otherwise permitted by this Section to the extent that
the aggregate outstanding principal amount of the obligations secured thereby
(determined as of the date such Lien is incurred) does not exceed $50,000,000 at
any time outstanding;


79

--------------------------------------------------------------------------------

(o)          Liens granted to provide adequate protection pursuant to the
Interim Order or the Final Order;


(p)          Liens on Excluded RUS Grant Assets in favor of RUS granted pursuant
to a RUS Grant and Security Agreement; provided that the aggregate amount of RUS
Grant Funds shall not exceed $50,000,000; and


(q)          Liens in respect of Permitted Receivables Financings that extend
only to the Receivables Assets subject thereto and the proceeds thereof.


SECTION 6.03.  Fundamental Changes.  (a) Each of Holdco and the Borrower will
not, and the Borrower will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person or liquidate
or dissolve, except that if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (A) any Person
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (B) any Person may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Guarantor) is (or upon consummation of such merger becomes in
accordance with the terms of this Agreement) a Guarantor, (C) any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (D) any Subsidiary that is an LLC
may consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Subsidiaries that are Guarantors at such time, or, with
respect to assets not so held by one or more Subsidiaries that are Guarantors,
such Division, in the aggregate, would otherwise result in an Asset Disposition
permitted by Section 6.04(o); provided that any such merger involving a Person
that is not a wholly-owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04; provided further that,
notwithstanding anything to the contrary in this Agreement, any Subsidiary which
is a Division Successor resulting from a Division of assets of a Subsidiary that
is not an Insignificant Subsidiary may not be deemed to be an Insignificant
Subsidiary at the time of or in connection with the applicable Division.


(b)          Each of Holdco and the Borrower will not, and will not permit any
of its Subsidiaries to, engage to any material extent in any business other than
Permitted Businesses.


(c)          Each of Holdco and the Borrower will not change its jurisdiction of
organization to any jurisdiction outside the United States.


SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  Each
of Holdco and the Borrower will not, and the Borrower will not permit any
Subsidiary to, directly or indirectly, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger) any Equity Interest in or evidences of Indebtedness or
other securities (including any option, warrant or other similar right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of, or assets constituting a division, unit or line of business of, any
other Person (each of the foregoing, an “Investment”), except:


(a)          [reserved];


(b)          Cash Equivalents;


80

--------------------------------------------------------------------------------

(c)         Investments existing on the Effective Date and listed on Schedule
6.04;


(d)         Investments by the Borrower and its Subsidiaries in Equity Interests
in their respective Subsidiaries; provided that (i) any such Equity Interest
held by a Loan Party shall be pledged pursuant to the Security Agreement as
required to satisfy clause (b) of the definition of “Collateral and Guarantee
Requirement”, and (ii) the aggregate amount of such Investments by Loan Parties
in Equity Interests in Subsidiaries that are not Loan Parties made after the
Effective Date in reliance on this clause (d) shall not exceed (together with
(x) any loans and advances by Loan Parties to Subsidiaries that are not Loan
Parties made in reliance on clause (e) below and (y) any Guarantees by Loan
Parties of Indebtedness or other obligations of Subsidiaries that are not Loan
Parties made in reliance on clause (f) below) $75,000,000 at any time (in each
case determined at the time made and without regard to any subsequent
write-downs or write-offs);


(e)         loans or advances made by the Borrower to any Subsidiary and made by
any Subsidiary to the Borrower or any other Subsidiary; provided that the amount
of such loans and advances made in reliance on this clause (e) after the
Effective Date by Loan Parties to Subsidiaries that are not Loan Parties shall
be subject to the limitation set forth in clause (ii) of the proviso in clause
(d) above;


(f)          (x) Guarantees constituting Indebtedness permitted by Section 6.01
and (y) guarantees provided in the ordinary course of business of obligations of
any Wireline Company (other than Indebtedness); provided that (i) any Person
providing any such Guarantee of Indebtedness shall have complied with Section
5.10 with respect thereto, and (ii) the aggregate principal amount of
Indebtedness and other obligations of Subsidiaries that are not Loan Parties
that is Guaranteed by Loan Parties shall be subject to the limitation set forth
in clause (ii) of the proviso in clause (d) above;


(g)          any Investment acquired by any Wireline Company (i) in exchange for
any other Investment or accounts receivable held by such Wireline Company in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable
or (ii) as a result of a foreclosure by any Wireline Company with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default;


(h)         Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;


(i)          [reserved];


(j)          loans or advances to employees of any Wireline Company not
exceeding $5,000,000 in the aggregate outstanding at any time;


(k)         commission, payroll, travel and similar advances to officers and
employees to cover matters that are expected at the time of such advances
ultimately to be treated as expenses of the Wireline Companies in accordance
with GAAP;


(l)          Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;


(m)        Investments in the form of Swap Agreements permitted by Section 6.07;


(n)         [reserved];


81

--------------------------------------------------------------------------------

(o)         Investments resulting from pledges or deposits described in clause
(b) or (c) of the definition of “Permitted Encumbrance”;


(p)         Investments received in connection with the disposition of any asset
permitted by Section 6.05;


(q)         advances to customers or suppliers in the ordinary course of
business that are, in conformity with GAAP, recorded as accounts receivable,
prepaid expenses or deposits on the balance sheet of the Borrower or any of its
Subsidiaries and endorsements for collection or deposit arising in the ordinary
course of business;


(r)          Investments arising from any transaction permitted by Section 6.08;


(s)          [reserved];


(t)          Investments arising as a result of Permitted Receivables
Financings;


(u)         [reserved];


(v)         [reserved]; and


(w)         so long as no Event of Default has occurred and is continuing or
would result therefrom, additional Investments in any Person (provided that any
such Person is either (i) not an Affiliate of the Borrower or (ii) is an
Affiliate of the Borrower (A) solely because the Borrower, directly or
indirectly, owns Equity Interests in, or controls, such Person or (B) engaged in
bona fide business operations and is an Affiliate solely because it is under
common control with the Borrower) having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (w) since the Effective Date and then outstanding
not to exceed (calculated as of the date of such Investment was made)
$75,000,000; provided that any Investment made pursuant to this clause (w) in
any Person that is not a Wireline Company at the time such Investment is made
may, if such Person thereafter becomes a Wireline Company, from and after such
date be deemed to have been made pursuant to clause (d), (e) or (f)(ii), as
applicable, and not pursuant to this clause (w).


SECTION 6.05.  Asset Sales.  Each of Holdco and the Borrower will not, and the
Borrower will not permit any Subsidiary to, sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) any property, including any Equity
Interest owned by it (in each case, whether now owned or hereafter acquired),
nor will any Subsidiary issue any additional Equity Interest in such Subsidiary
(other than issuing directors’ qualifying shares and other than issuing Equity
Interests to the Borrower or another Subsidiary in compliance with Section
6.04(d)), except:


(a)         [reserved];


(b)         sales, transfers, leases or other dispositions of (i) inventory,
(ii) obsolete, worn-out, used, no longer useful or surplus property or equipment
and (iii) Cash Equivalents, in the case of each of clauses (i), (ii) and (iii),
in the ordinary course of business;


(c)         sales, transfers, leases and other dispositions (including issuance
of Equity Interests) to a Wireline Company; provided that any such sale,
transfer, lease or other disposition involving a Subsidiary that is not a Loan
Party shall comply with Section 6.09;


82

--------------------------------------------------------------------------------

(d)         (x) leases or subleases of property, and licenses or sublicenses of
intellectual property, in each case entered into in the ordinary course of
business (including, for the avoidance of doubt, indefeasible rights of use);
(y) licenses and sublicenses of intellectual property granted to Propco and its
Subsidiaries, in the case of each of (x) and (y), to the extent that any such
lease, sublease, license or sublicense does not materially interfere with the
business of any Wireline Company and (z) capital improvements that are made to
property that is leased pursuant to the terms of that lease, including the
Master Lease;


(e)         dispositions or write-downs of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business or bankruptcy or similar proceedings;


(f)          any Restricted Payment permitted under Section 6.08;


(g)         sales, transfers or other dispositions of assets with respect to any
Debtor pursuant to any order of the Bankruptcy Court, in form and substance
reasonably satisfactory to the Administrative Agent, permitting de minimis asset
dispositions without further order of the Bankruptcy Court, so long as the
proceeds thereof are applied in accordance with Section 2.10, if applicable;


(h)         [reserved];


(i)          dispositions of property constituting Investments permitted under
Section 6.04(g) and Section 6.04(u);


(j)          dispositions of assets consisting of transactions permitted under
Section 6.03;


(k)         [reserved];


(l)          dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;


(m)        the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings;


(n)         the sale of certain out-of-territory fiber network located in
Nebraska pursuant to a contract entered into prior to the date hereof for a sale
price of approximately $11,000,000; and


(o)         sales, transfers, leases and other dispositions of assets (except
Equity Interests in a Subsidiary, unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other clause of this Section; provided
that the aggregate Fair Market Value of all assets sold, transferred or
otherwise disposed of in reliance on this clause (o) shall not exceed
$25,000,000 in any fiscal year (with the Fair Market Value of each item of
non-cash consideration being measured at the time received and without giving
effect to any subsequent changes in value);


provided that any sales, transfers, leases and other dispositions permitted by
clause (o) of this Section shall be (x) made for Fair Market Value and (y) in
the case of sales, transfers, leases and other dispositions permitted by clauses
(n) or (o) of this Section shall be made for at least 75% Cash Consideration.


83

--------------------------------------------------------------------------------

SECTION 6.06.  Sale and Leaseback Transactions.  Except for the Pension Fund
Leases, each of Holdco and the Borrower will not, and the Borrower will not
permit any Subsidiary to, enter into any arrangement whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred (any such transaction, a “Sale and
Leaseback Transaction”).


SECTION 6.07.  Swap Agreements. Each of Holdco and the Borrower will not, and
the Borrower will not permit any Subsidiary to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate interest risks to
which any Wireline Company has actual exposure in the conduct of its business or
the management of its liabilities (other than those in respect of Equity
Interests of a Wireline Company), and (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability of any Wireline Company.


SECTION 6.08.  Restricted Payments; Certain Payments of Debt.  (a) Each of
Holdco and the Borrower will not, and the Borrower will not permit any
Subsidiary to, directly or indirectly, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except:


(i)          [reserved];


(ii)         the Borrower may declare and pay dividends with respect to its
Equity Interests payable solely in additional shares of its common stock;


(iii)        Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests;


(iv)         the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of any Wireline Company held by any current or
former employee, consultant or director of any Wireline Company pursuant to the
terms of any employee equity subscription agreement, stock option agreement or
similar agreement existing on the Effective Date and listed on Schedule 6.08 and
as permitted by an order of the Bankruptcy Court;


(v)          [reserved];


(vi)         [reserved];


(vii)        [reserved];


(viii)       [reserved];


(ix)         [reserved];


(x)          [reserved];


(xi)         [reserved];


(xii)        [reserved];


(xiii)       [reserved];


(xiv)       [reserved]; and


84

--------------------------------------------------------------------------------

(xv)        Permitted Holdco Payments.


(b)         Each of Holdco and the Borrower will not, and will not permit any of
its Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
defeasance or termination of any such Indebtedness, or any payment (including,
without limitation, any payment under a Swap Agreement) that has a substantially
similar effect to any of the foregoing, except:


(i)           the payment of regularly scheduled payments of principal
(including payments at maturity and any mandatory sinking fund or similar
deposit), interest and fees and the payment of expenses, in each case as and
when due in respect of any Indebtedness (other than Prepetition Debt);


(ii)          [reserved];


(iii)         refinancings of Indebtedness (other than Prepetition Debt) with
(including by way of an exchange thereof for) Permitted Refinancing
Indebtedness;


(iv)         [reserved]; and


(v)          prepayments of other Indebtedness set forth in the DIP Budget or
the Orders.


SECTION 6.09.  Transactions with Affiliates.  Except as set forth on Schedule
6.09, each of Holdco and the Borrower will not, and the Borrower will not permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) at prices and on terms and conditions not less favorable to such Wireline
Company than could reasonably be expected to be obtained in an arm’s-length
transaction with a Person that is not an Affiliate of the Wireline Companies,
(b) [reserved], (c) transactions between or among (i) the Loan Parties or any
Person that will become a Loan Party in connection therewith or (ii)
Subsidiaries that are not Loan Parties, except in each case to the extent that
any payments thereunder made by any Wireline Company to such Person are
substantially concurrently paid by such Person to any other Affiliate of any
Wireline Company and are not otherwise permitted under this Section 6.09, (d)
any Restricted Payment permitted by Section 6.08, (e) mergers or consolidations
between Subsidiaries or between the Borrower and any Subsidiary permitted under
Section 6.03, (f) intercompany Investments, loans, advances and Guarantees
permitted under Section 6.04, (g) the provision by Loan Parties of
administrative, legal, accounting and similar services in the ordinary course of
business to Subsidiaries that are not Loan Parties, (h) the entry into customary
tax sharing agreements between or among the Wireline Companies; (i) payments by
Wireline Companies on behalf of Holdco; provided that such payments could have
been made as a Permitted Holdco Payment; and (j) transactions pursuant to any
Permitted Receivables Financing.


SECTION 6.10.  Restrictive Agreements.  Each of Holdco and the Borrower will
not, and the Borrower will not permit any Subsidiary to, directly or indirectly,
enter into, incur or permit to exist any consensual agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of any Wireline Company to create, incur or permit to exist any Lien
upon any of its property or assets in favor of the Secured Parties (or an agent
or trustee on their behalf) or to transfer any of its properties or assets to
any other Wireline Company, or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to any other Wireline Company or to Guarantee
Indebtedness of any other Wireline Company; provided that:


85

--------------------------------------------------------------------------------

(i)           the foregoing shall not apply to restrictions and conditions
imposed by law or regulation or by any Loan Document or related documents,


(ii)          the foregoing shall not apply to restrictions and conditions
existing on the Effective Date in respect of Prepetition Debt or identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),


(iii)         the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary or assets that is or are to be sold and such sale is
permitted hereunder,


(iv)         clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness,


(v)          clause (a) of this Section 6.10 shall not apply to restrictions
imposed by customary provisions in leases and other contracts restricting the
assignment thereof,


(vi)         the foregoing shall not apply to restrictions or conditions
applicable to any Person or the property or assets of a Person acquired by the
Borrower or any of its Subsidiaries existing at the time of such acquisition and
not incurred in connection with or in contemplation of such acquisition, which
restriction or condition is not applicable to any Person or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the restrictions and conditions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, than
those in effect on the date of the acquisition;


(vii)        the foregoing restrictions shall not apply to restrictions or
conditions (A) on cash or other deposits or net worth imposed by customers or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business, (B) existing under,
by reason of or with respect to provisions with respect to the disposition or
distribution of assets or property, in each case contained in joint venture
agreements, limited liability company agreements and other similar agreements
and which the Borrower’s board of directors determines will not adversely affect
the Borrower’s ability to make payments of principal or interest payments on the
Loans, or (C) existing under, by reason of or with respect to Indebtedness
incurred to refinance any Indebtedness, in each case as permitted under Section
6.01; provided that the restrictions contained in the agreements governing the
Indebtedness incurred to refinance Indebtedness are no more restrictive, taken
as a whole, than those contained in the agreements governing the Indebtedness
being refinanced;


(viii)       [reserved];


86

--------------------------------------------------------------------------------

(ix)         clause (a) of this Section 6.10 shall not apply to restrictions or
conditions imposed by the RUS Grant and Security Agreements if such restrictions
or conditions apply only to Excluded RUS Grant Assets; and


(x)          the foregoing shall not apply to any such restrictions included in
the documentation governing Investments made pursuant to Section 6.04(s) to the
extent such restrictions relate solely to such Investments.


SECTION 6.11.  Amendment of Material Documents.  Each of Holdco and the Borrower
will not, and the Borrower will not permit any Subsidiary to, amend, modify or
waive any of its rights under (a) its certificate of incorporation, by-laws or
other organizational documents or (b) any instruments, agreements or other
documents in respect of Material Indebtedness, in each case in a manner
materially adverse to the Lenders.


SECTION 6.12.  Change in Fiscal Year.  Each of Holdco and the Borrower will not,
and the Borrower will not permit any Subsidiary to, change its fiscal year or
change its method of determining fiscal quarters.


SECTION 6.13.  Subrogation.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, assert any right of subrogation or contribution
against any other Debtors until the payment in full in cash of all the Facility
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims).


SECTION 6.14.  [Reserved].


SECTION 6.15. Additional Bankruptcy Matters.  No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, without the Administrative
Agent’s prior written consent (and in the case of clause (a) below, the Required
Lenders’ prior written consent), do any of the following:


(a)         assert, join, investigate, support or prosecute any claim or cause
of action against any of the Secured Parties (in their capacities as such),
unless such claim or cause of action is in connection with the enforcement of
the Loan Documents against any of the Agents, Lenders or Issuing Banks;


(b)         subject to the terms of the Orders and subject to Article 7, object
to, contest, delay, prevent or interfere with in any manner the exercise of
rights and remedies by the Agents or the Lenders with respect to the Collateral
following the occurrence of an Event of Default, including without limitation a
motion or petition by any Agent or Lender to lift an applicable stay of
proceedings to do the foregoing (provided that any Loan Party may contest or
dispute whether an Event of Default has occurred in accordance with the terms of
the Orders); or


(c)         except as expressly provided or permitted hereunder (including,
without limitation, to the extent authorized pursuant to any order of the
Bankruptcy Court complying with the terms of this Agreement) or, with the prior
consent of the Administrative Agent, as provided pursuant to any other Approved
Bankruptcy Court Order, make any payment or distribution to any non-Debtor
Affiliate or insider of any Wireline Company outside of the ordinary course of
business.


87

--------------------------------------------------------------------------------

ARTICLE 7
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)          the Borrower shall fail to pay any principal of any Loan or any LC
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;


(b)         the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
Business Days;


(c)         [reserved];


(d)         any representation or warranty made or deemed made by or on behalf
of any Wireline Company in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;


(e)          the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.04 (with respect to the
Borrower’s existence), 5.09 or in Article 6;


(f)          any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (e) of this Article), and such failure shall
continue unremedied for a period of 30 days after receipt of notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);


(g)         any Wireline Company shall fail to make any payment of principal,
interest or premium in respect of any Material Indebtedness, when and as the
same shall become due and payable (with all applicable grace periods having
expired); provided that this clause (g) shall not apply to any Indebtedness
outstanding hereunder or any Prepetition Debt;


(h)         any event or condition occurs that results in any Material
Indebtedness (other than Prepetition Debt) becoming due prior to its scheduled
maturity or that enables or permits (with all applicable grace periods having
expired and all applicable notices having been given) the holder or holders of
any Material Indebtedness (other than Prepetition Debt) or any trustee or agent
on its or their behalf to cause any Material Indebtedness (other than
Prepetition Debt) to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided,
that this clause (h) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer or other disposition of the property
or assets securing such Indebtedness;


(i)          [RESERVED];


(j)          [RESERVED];


(k)         [RESERVED];


88

--------------------------------------------------------------------------------

(l)          one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (except to the extent any applicable third party
insurer has acknowledged liability therefor and, for the avoidance of doubt,
excluding any judgment rendered by the Southern District of New York in respect
of case number 17-CV-7857 (JMF)) (“Disclosed Judgment”) shall be rendered
against any Wireline Company or any combination thereof (which, in the case of
the Debtors only, arose following the Petition Date) and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Wireline Company to enforce
any such judgment;


(m)        an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;


(n)         a Change of Control shall occur;


(o)         any Regulatory Authorization shall expire or terminate or be revoked
or otherwise lost, if such expiration, termination, revocation or loss could
reasonably be expected to have a Material Adverse Effect;


(p)         any Lien purported to be created under any Security Document or
Order shall cease to be, or shall be asserted by any Loan Party not to be, a
valid and, except to the extent otherwise permitted by the Security Agreement or
Order, perfected Lien on any Collateral, with the priority required by the
applicable Security Document or Order, except (i) [reserved], (ii) as a result
of a sale or other disposition of the applicable Collateral in a transaction
permitted under the Loan Documents, (iii) as a result of such Loan Party’s being
released from its obligations under and pursuant to the Security Agreement or
(iv) as a result of the Collateral Agent’s failure to maintain possession of any
stock certificates, promissory notes or other documents delivered to it under
the Security Agreement;


(q)         any Guarantor’s Facility Guarantee shall at any time fail to
constitute a valid and binding agreement of such Guarantor (other than in
accordance with its terms) or any Wireline Company shall so assert in writing;


(r)          the Guarantees of the Facility Obligations by any Loan Party, other
than an Insignificant Subsidiary, pursuant to Article 10 shall cease to be in
full force and effect (in each case, other than in accordance with the terms of
the Loan Documents);


(s)          any Lien (other than a Permitted Encumbrance of the type described
in clause (a), (h) (but only to the extent granted in favor of a Wireline
Company) or (i) of the definition thereof and any Lien securing the obligations
under the Loan Documents) shall exist on the interest of Holdco in the Master
Lease;


(t)          Holdco shall create, incur, become obligated with respect to or
otherwise  suffer to exist any Indebtedness other than (i) Indebtedness owed by
Holdco to any Wireline Company, (ii) guarantees made by Holdco under Article 10
and (iii) guarantees made by Holdco of any obligations (other than Indebtedness)
of any Wireline Company incurred in the ordinary course of business, including
with respect to contingent obligations under purchase agreements or sale
agreements by its subsidiaries;


(u)         [RESERVED];


(v)         [RESERVED];


(w)        [RESERVED];


89

--------------------------------------------------------------------------------

(x)


(i)           the entry of an order dismissing any of the Cases or converting
any of the Cases to a case under chapter 7 of the Bankruptcy Code, or any filing
by any Loan Party of a motion or other pleading seeking entry of such an order;


(ii)          a trustee, receiver, interim receiver,  or a responsible officer
or an examiner having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) under Bankruptcy Code section 1104
(other than a fee examiner), or any similar person is appointed or elected in
the any of the Cases, any Loan Party (or any Subsidiary or parent thereof)
applies for, consents to, or fails to contest in, any such appointment, or the
Bankruptcy Court shall have entered an order providing for such appointment, in
each case without the prior written consent of the Required Lenders in their
sole discretion;


(iii)         the entry of an order or the filing by any Loan Party of an
application, motion or other pleading seeking entry of an order staying,
reversing, amending, supplementing, vacating or otherwise modifying the Interim
Order or the Final Order, or any of the Borrower or any of its Affiliates shall
apply for authority to do so, without the prior written consent of the Lenders,
or the Interim Order or Final Order with respect to the Facilities shall cease
to be in full force and effect;


(iv)         (w) the entry of an order in any of the Cases denying or
terminating use of cash collateral by the Loan Parties, (x) the termination of
the right of any Loan Party to use any cash collateral under the Interim Order
or the Final Order, and in either case the Debtors have not otherwise obtained
authorization to use cash collateral with the prior written consent of the
Administrative Agent and the Required Lenders, (y) the filing of any motion by
the Prepetition Agent to terminate the Loan Parties’ use of cash collateral
pursuant to paragraph 20(b) of the Interim Order (and any corresponding
provision in the Final Order) or (z) any other event that terminates the Loan
Parties’ rights to use cash collateral;


(v)          the entry of an order in any of the Cases granting relief from any
stay of proceeding (including, without limitation, the automatic stay) to allow
a third party to proceed against any assets of the Debtors having an aggregate
value in excess of $25,000,000 or to permit other actions that would have a
material adverse effect on the Debtors or their estates;


(vi)         any of the Loan Parties or any of their Subsidiaries, or any person
claiming by or through any of the Loan Parties or their Subsidiaries, shall
obtain court authorization to commence, or shall commence, join in, assist,
support or otherwise participate as an adverse party in any suit or other
proceeding against the Administrative Agent or the Lenders;


(vii)        the entry of a final non-appealable order in the Cases charging any
of the Collateral under Section 506(c) of the Bankruptcy Code against the
Lenders or the commencement of any other actions by the Loan Parties, that
challenges the rights and remedies of the Agents or the Lenders under the
Facility in any of the Cases or that is inconsistent with the Loan Documents;


(viii)       the entry of an order in any of the Cases seeking authority to use
cash collateral (other than with the prior written consent of the Administrative
Agent and the Required Lenders) or to obtain financing under Section 364 of the
Bankruptcy Code (other than the Facilities);


90

--------------------------------------------------------------------------------

(ix)         without the written consent of the Administrative Agent and the
Required Lenders, the entry of an order in any of the Cases granting adequate
protection to any other person (which, for the avoidance of doubt, shall not
apply to any payments made pursuant to any Order or any “first day” orders
reasonably acceptable to the Administrative Agent);


(x)          the filing or support of any pleading by any Loan Party or any
Subsidiary or parent thereof seeking, or otherwise consenting to, any of the
matters set forth in clauses (i) through (ix) above or which could otherwise be
reasonably expected to result in the occurrence of an Event of Default and such
application is not contested in good faith by the Debtors or any other material
subsidiaries and the relief requested is granted in an order that is not stayed
pending appeal;


(xi)         termination or expiration of any exclusivity period for any Loan
Party to file or solicit acceptances for a Reorganization Plan;


(xii)        the making of any Prepetition Payments other than (i) as permitted
by the Interim Order or the Final Order, (ii) as permitted by any orders of the
Bankruptcy Court reasonably satisfactory to the Administrative Agent and
consistent with the DIP Budget or (iii) as permitted by any other order of the
Bankruptcy Court in amounts reasonably satisfactory to the Administrative Agent
and the Required Lenders, but in the case of clauses (i) and (ii) in amounts not
in excess of the amounts set forth for such payments in the DIP Budget;


(xiii)       the Final Order Entry Date shall not have occurred within 60 days
after the Petition Date;


(xiv)       an order of the Bankruptcy Court granting, other than in respect of
the Facilities and the Carve Out, any claim entitled to superpriority
administrative expense claim status in the Cases pursuant to Section 364(c)(1)
of the Bankruptcy Code pari passu with or senior to the claims of the
Administrative Agent and the Lenders, or the filing by any Loan Party or any of
its Subsidiaries (or any parent thereof) of a motion or application seeking
entry of such an order;


(xv)        other than with respect to the Carve Out and the Liens permitted to
have such priority under the Loan Documents and the Orders, any Loan Party shall
create or incur, or the Bankruptcy Court enters an order granting, any Lien
which is pari passu with or senior to any Liens under the Loan Documents;


(xvi)       noncompliance by any Loan Party or any of its Subsidiaries with the
terms of the Interim Order or the Final Order in any material respect;


(xvii)      the filing of a motion, pleading or proceeding by any of the
Borrower or any of its Affiliates which could reasonably be expected to result
in a material impairment of the rights or interests of the Lenders or a
determination by a court with respect to a motion, pleading or proceeding
brought by another party which results in a material impairment of the rights or
interests of the Lenders;


(xviii)     a Reorganization Plan that does not contemplate an Approved
Reorganization or a schedule providing for the idling, closing and/or sale of
the Debtors’ operations that is not an acceptable to the Required Lenders shall
be confirmed in any of the Cases, or any order shall be entered which dismisses
any of the Cases, which does not provide for termination of the aggregate
Commitments, indefeasible payment in full in cash of the obligations under the
Loan Documents and Cash Collateralize the LC Exposure in respect of such Letter
of Credit in the manner set forth in the first sentence of Section 2.04(j), or
any of the Loan Parties or any of their subsidiaries, shall file, propose,
support, or fail to contest in good faith the filing or confirmation of such a
Reorganization Plan or the entry of such an order; or


91

--------------------------------------------------------------------------------

(xix)       any Loan Party (or any subsidiary or parent thereof) shall file a
motion, without the Administrative Agent’s written consent, seeking authority to
sell all or substantially all of its assets in a transaction;


(xx)        any Loan Document shall cease to be effective or shall be contested
by the Borrower or any of its Affiliates;


(xxi)       the Loan Documents, in form and substance satisfactory to the
Administrative Agent acting in good faith, shall not have been entered into
within 21 days after the Interim Order Entry Date and prior to the Final Order
Entry Date, unless such date is extended by the Administrative Agent acting in
good faith; and


(xxii)      the filing or support of any pleading by any Loan Party or
Subsidiary or parent thereof seeking, or otherwise consenting to, any of the
matters set forth in clauses (i) through (xxi) above or which could otherwise be
reasonably expected to result in the occurrence of an Event of Default and such
application is not contested in good faith by the Debtors or any other material
subsidiaries and the relief requested is granted in an order that is not stayed
pending appeal;


then, and in every such event, and at any time thereafter during the continuance
of such event, but subject to the Orders in all respects, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (A) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (B) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that with respect to the enforcement of
Liens or other remedies with respect to the Collateral of the Debtors, the
Administrative Agent shall provide the Borrower at least 5 Business Days’ notice
prior to the taking of such action; provided that during such period, any party
in interest shall be entitled to seek an emergency hearing with the Bankruptcy
Court, for the sole purpose of contesting whether an Event of Default has
occurred and/or is continuing.


ARTICLE 8
The Agents


(a)         Each of the Lenders and the Issuing Banks hereby irrevocably
appoints each of the Administrative Agent and the Collateral Agent as its agent
and authorizes (i) the Collateral Agent to sign and deliver the Security
Documents and (ii) each such Agent to take such actions on its behalf and to
exercise such powers as are delegated to such Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.


(b)         Any bank serving as an Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Wireline Company or Affiliate thereof as if it were not an Agent.


92

--------------------------------------------------------------------------------

(c)         No Agent shall have any duties or obligations except those expressly
set forth in the Loan Documents.  Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) no
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02), and (c) except as expressly set forth in the Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Wireline Company that is communicated
to or obtained by the bank serving as an Agent or any of its Affiliates in any
capacity.  No Agent shall be liable for any action taken or not taken by it with
the consent of or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  No Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by the Borrower
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


(d)         Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for any
Wireline Company), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.


(e)          Any Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by such
Agent.  Any Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of any Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as an Agent.


(f)          Subject to the appointment and acceptance of a successor
Administrative Agent or Collateral Agent, as the case may be, as provided in
this paragraph, each of the Administrative Agent and/or the Collateral Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (which may not be unreasonably withheld), to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent or Collateral Agent, as the case may be, which shall be a
bank with an office in New York, New York, or an Affiliate of any such bank. 
Upon the acceptance of its appointment as Administrative Agent or Collateral
Agent, as the case may be, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents.  The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed in writing between the Borrower and
such successor.  After any Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as an Agent.


93

--------------------------------------------------------------------------------

(g)         Each Lender and Issuing Bank acknowledges that it has, independently
and without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.


(h)         Notwithstanding any other provision of this Agreement or any
provision in any other Loan Document, each of the Co-Documentation Agents, the
Lead Arranger and the Joint Bookrunners and Arrangers are named as such for
recognition purposes only, and in their respective capacities as such shall have
no duties, responsibilities or liabilities with respect to this Agreement or any
other Loan Document.


(i)          (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:


(i)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,


(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or


94

--------------------------------------------------------------------------------

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


(j)          The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions of this Agreement relating to Disqualified
Lenders.  Without limiting the generality of the foregoing, the Administrative
Agent shall not (i) be obligated to ascertain, monitor or inquire as to whether
any Lender or Participant or prospective Lender or Participant is a Disqualified
Lender or (ii) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any  Disqualified Lender.


ARTICLE 9
Miscellaneous


SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


(i)           if to the Borrower, to it at 4001 Rodney Parham Road, Mail Stop
1170-B1-F3-24A, Little Rock, Arkansas 72212-2442, Attention of Treasurer
(Telecopy No. 501-748-6392);


(ii)          if to the Administrative Agent or the Collateral Agent, to
Citibank, N.A., 388 Greenwich Street, New York, NY 10013, Attention of Jeffrey
Kang (Telecopy No. 212-816-6799), with copies to 1615 Brett Road, New Castle, DE
19720, Attention of ABTF Agency Operations, (Telecopy No. (302) 894-6010)
(email: glabfunitloansops@citi.com);


(iii)         if to an Issuing Bank, to it at the address provided to the
Borrower for notices to such Issuing Bank in such capacity; and


(iv)         if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


(b)         Notices and other communications to the Lenders and the Issuing Bank
hereunder may also be delivered or furnished by electronic communications
(including e-mail and Internet or intranet website) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or the Issuing Bank pursuant to Article 2 if such
Lender or Issuing Bank, as applicable, has notified the Administrative Agent
that is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Collateral Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


95

--------------------------------------------------------------------------------

(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Lender Parties under the Loan Documents are cumulative and are not exclusive
of any rights or remedies that they would otherwise have.  No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.  No notice or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.


(b)         Subject to Section 2.13(b), no Loan Document or any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent (or, in the case of any Security Document,
the Collateral Agent) with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon (other than
any waiver of default interest payable pursuant to Section 2.12(c)), or reduce
or forgive any fees payable hereunder, without the written consent of each
Lender Party directly affected thereby, (iii) postpone the scheduled date of
repayment of the principal amount of any Loan pursuant to Section 2.08 (other
than modifications to clause (a) of the definition of “Termination Date”) or the
required date of reimbursement of any LC Disbursement, or any interest (other
than any waiver of default interest) or any fees payable hereunder, or reduce
(other than any waiver of default interest) the amount of, waive or excuse any
such repayment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender directly affected thereby, (iv) waive
any condition set forth in Section 4.02 without the written consent of the
Administrative Agent, (v) change the penultimate sentence of Section 2.10(i),
the last sentence of Section 2.07(c) or Section 2.17(b) or (c), in each case in
a manner that would alter the pro rata sharing of payments or reduction of
Commitments required thereby, without the written consent of each Lender
adversely affected thereby (it being understood that an amendment shall not be
deemed to change such provisions in such manner to the extent it effects an
increase in the commitment of any Lender(s) or in the aggregate amount of the
commitments of any class), (vi) change any of the provisions of this Section or
reduce the percentage set forth in the definition of “Required Lenders” (or the
definition of “Required Revolving Lenders”) or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights hereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, or each Lender of such Class, as the case may be (it being
understood that an amendment shall not be deemed to change such provisions to
the extent it effects an increase in the commitment of any Lender(s) or in the
aggregate amount of the commitments of any class), (vii) release any material
Guarantor from its Facility Guarantee (except as expressly provided in Article
10), or limit its liability in respect of its Facility Guarantee, without the
written consent of each Lender, (viii) release all or substantially all of the
Collateral from the Transaction Liens, without the written consent of each
Lender, (ix) [RESERVED], (x) [RESERVED], (xi) change any provision of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those
holding Loans of any other Class, without the written consent of Lenders holding
a majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class, (xii) modify the protections afforded to an SPV
pursuant to the provisions of Section 9.04(e) without the prior written consent
of such SPV, (xiii) amend the definition of “Interest Period” so as to permit
any Interest Period of greater than 6 months without the consent of all Lenders
participating in the applicable Borrowing, without the written consent of each
such Lender or (xiv) amend or modify the Superpriority Claim status of the
Lenders under the Orders or under any Loan Document without the written consent
of each Lender; provided further that (A) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Collateral Agent or any Issuing Bank under the Loan Documents without the prior
written consent of such Agent or such Issuing Bank, as the case may be, (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of one Class of Lenders (but not of
any other Class of Lenders) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time and (C) [reserved].  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (as provided in the definitions of
“Required Lenders” and “Required Revolving Lenders”), except that the Commitment
of such Lender may not be increased or extended without its consent.


96

--------------------------------------------------------------------------------

(c)         In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and/or, to the extent
so required, the consent of the Required Revolving Lenders) to such Proposed
Change is obtained, but the consent to such Proposed Change of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require each of the Non-Consenting Lenders to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank),
which consent(s) shall not unreasonably be withheld or delayed, (ii) each
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b)(ii)(C) and (iv)
if the consent, amendment or waiver in question contemplates a prepayment or
repricing in accordance with Section 2.10(g)(i) in respect of any Term Loans
held by such Non-Consenting Lender, the Borrower shall pay the Term Prepayment
Fee (if any) that would otherwise be payable hereunder as if such outstanding
Term Loans of such Non-Consenting Lender were prepaid or repriced in their
entirety in connection with such repricing or prepayment on the date of the
consummation of such assignment.


97

--------------------------------------------------------------------------------

(d)         Further, notwithstanding anything to the contrary contained in this
Section, if following the date hereof, the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents then the Administrative Agent (acting in its sole discretion) and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.


SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent, the Joint Bookrunner and Arrangers and their Affiliates,
including the reasonable fees, charges and disbursements of Davis Polk &
Wardwell, special New York counsel, respectively, for the Administrative Agent,
the Collateral Agent and the Joint Bookrunner and Arrangers, in connection with
the syndication of the Facilities and the preparation of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the  Joint Bookrunner and Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of any counsel for the Administrative Agent, the Collateral Agent and the Joint
Bookrunner and Arrangers in connection with the administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Banks in connection with the issuance, amendment, renewal or extension
of any Letter of Credit by it or any demand for payment thereunder and (iv) all
out-of-pocket expenses incurred by any Lender Party, including the fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.


(b)         The Borrower shall indemnify each of the Lender Parties, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, but excluding
Taxes, which are governed by Section 2.16, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Wireline Company, or any
Environmental Liability related in any way to any of the Wireline Companies, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee, (B) any claims of such Indemnitee against any
other Indemnitee (other than claims against any Indemnitee in its capacity or in
fulfilling its role as an Agent or similar role under the Loan Documents and
other than claims to the extent arising out of any act or omission on the part
of any Loan Party or its Affiliates) and/or (C) the material breach by such
Indemnitee of its obligations hereunder or under any other Loan Document.


98

--------------------------------------------------------------------------------

(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to any Agent or any Issuing Bank under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to such Agent or Issuing Bank,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on the
aggregate amount of (x) in the case of a payment owed to an Agent, the Revolving
Commitments and outstanding Term Loans and (y) in the case of a payment owed to
an Issuing Bank, the Revolving Commitments) of such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent or Issuing Bank in its capacity as such.


(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Letter of Credit or the use of the proceeds thereof.


(e)          All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.


SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the other Agents and the Related
Parties of each of the Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
of:


(A)         the Borrower, provided that (x) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee and (y) such consent may not be unreasonably withheld or delayed and
shall be deemed given if the Borrower shall not have responded to a request for
such consent within 5 business days;


(B)         the Administrative Agent, provided that, in the case of an
assignment of any Term Loan, (x) no consent of the Administrative Agent shall be
required for such assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and (y) such consent may not be unreasonably withheld or delayed;
and


99

--------------------------------------------------------------------------------

(C)         the Issuing Bank, provided that no consent of the Issuing Bank shall
be required for an assignment of all or any portion of a Term Loan.


(ii)         Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of a Term Loan, $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;


(B)         each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;


(C)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that assignments made pursuant to
Section 2.18(b) shall not require the signature of the assigning Lender to
become effective;


(D)         the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals (each such individual, a “Credit Contact”) to
whom all syndicate-level information (which may contain material non-public
information about the Borrower, the other Loan Parties and their Related Parties
or their respective subsidiaries) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;


(E)         in the case of an assignment of Loans to the Borrower, the Borrower
shall be deemed to be excluded from the definition of “Lender” for the purposes
of Section 9.02; and


(F)          no assignment shall be made to any natural person or any
Disqualified Lender.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:


“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor.


100

--------------------------------------------------------------------------------

“CLO” means an entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.


(iii)         Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have accrued
for such Lender’s account but have not yet been paid).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.


(iv)         The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Absent
manifest error, the entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(d) or
(e), 2.05(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.


(vi)         The words “execution”, “signed”, “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.


101

--------------------------------------------------------------------------------

(c)         Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower and the other Lender Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.16(f) (it being understood that the documentation required under Section
2.16(f) shall be delivered to the participating Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.18 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Section 2.14 or 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.17(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(d)         Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


102

--------------------------------------------------------------------------------

(e)          Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
organized and administered by such Granting Lender (an “SPV”), identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide to the Borrower all or any part of
any Loan that such Granting Lender would otherwise be obligated to make to the
Borrower pursuant to this Agreement, provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan, (ii) if an SPV elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof and (iii) the SPV shall provide the documentation described in
Section 2.16(f) and shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the Granting Lender would be entitled to receive
thereunder.  The making of a Loan by an SPV hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  Each party hereto hereby agrees that no SPV shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Lender).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, such party will not institute against, or join
any other person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof; provided that each Lender
designating any SPV hereby agrees to indemnify and hold harmless each other
party hereto for any loss, cost, damage or expense arising out of its inability
to institute such a proceeding against such SPV during such period of
forbearance.  In addition, notwithstanding anything to the contrary contained in
this Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and Administrative Agent) providing liquidity or credit support to or
for the account of such SPV to support the funding or maintenance of Loans and
(ii) disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPV.


SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
the Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any Lender Party may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated. 
The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.


SECTION 9.06.  Counterparts; Integration; Effectiveness; Orders Control.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective on the date the conditions set
forth in Section 4.01 have been satisfied.  In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control. To the extent that any specific
provision hereof is inconsistent with any of the Orders, the Interim Order or
Final Order (as applicable) shall control.


103

--------------------------------------------------------------------------------

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, any Issuing Bank and each of their respective
Affiliates is hereby authorized (but only with the consent of the Required
Lenders, unless an Event of Default of the type described in paragraph (a), (b),
(i) or (j) of Article 7 shall have occurred and be continuing or the maturity of
the Loans shall have been accelerated pursuant to Article 7) at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding (i) trust accounts for the benefit of third parties that have been
certified as such by a Financial Officer to the Administrative Agent and the
Lender or Issuing Bank that is the depositary bank and (ii) unless the maturity
of the Loans shall have been accelerated pursuant to Article 7, up to an
aggregate amount of $60,000,000 held in payroll accounts of the Loan Parties
that have been certified as such by a Financial Officer to the Administrative
Agent and the Lender or Issuing Bank that is the depositary bank) at any time
held and other obligations at any time owing by such Lender, such Issuing Bank
or such Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender or Issuing Bank, irrespective of whether or
not such Lender or Issuing Bank shall have made any demand under this Agreement
and although such obligations may be unmatured or are owed to a branch or office
of such Lender or Issuing Bank different from the branch or office holding such
deposit or obligated on such obligation.  The rights of each Lender and Issuing
Bank and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or
Issuing Bank and their respective Affiliates may have.


SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service Of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York and (to the extent applicable) the Bankruptcy Code.


(b)         The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Bankruptcy Court
and, if the Bankruptcy Court does not have (or abstains from) jurisdiction, the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in any Loan Document shall affect any right that any Lender Party may
otherwise have to bring any action or proceeding relating to any Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.


104

--------------------------------------------------------------------------------

(c)         The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in any Loan
Document will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12.  Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority or
self-regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee or pledgee under Section 9.04(d) of or Participant
in, or any prospective assignee or pledgee under Section 9.04(d) of or
Participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (vii) with the consent
of the Borrower (viii) to any rating agency when required by it, provided that,
prior to such disclosure, such rating agency shall undertake to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from the Administrative Agent, Issuing Bank or Lender, as
applicable, (ix) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Loans or
(x) to the extent such Information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrower (other than a source actually known by
such disclosing Person to be bound by confidentiality provisions comparable to
those set forth in this Section 9.12). For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than (x) any such information that is available
to any Agent, Issuing Bank or Lender on a non-confidential basis prior to
disclosure by the Borrower (other than from a source actually known by such
party to be bound by confidentiality obligations) and (y) information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers that serve the lending industry.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


105

--------------------------------------------------------------------------------

(b)         EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)         ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER
LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.


SECTION 9.13.  USA PATRIOT ACT.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or LC
Disbursement or participation therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.


106

--------------------------------------------------------------------------------

SECTION 9.15.  [Reserved].


SECTION 9.16.  No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, the “Lender Group” and each, a “Lender Group Member”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender
Group Member, on the one hand, and such Loan Party, its stockholders or its
affiliates, on the other.  The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Group, on the one hand, and the Loan Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender Group Member has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender Group Member has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender Group Member is acting solely as
principal and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender Group Member has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto.


SECTION 9.17.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)         the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)           a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


107

--------------------------------------------------------------------------------

ARTICLE 10
Guarantee


SECTION 10.01.  Guarantee.  Each Guarantor unconditionally guarantees, jointly
with any other Guarantors of the Facility Obligations and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of the
Facility Obligations.  To the fullest extent permitted by applicable law and
except as otherwise provided in the Loan Documents, each Guarantor waives notice
of, or any requirement for further assent to, any agreements or arrangements
whatsoever by the Secured Parties with any other person pertaining to the
Facility Obligations, including agreements and arrangements for payment,
extension, renewal, subordination, composition, arrangement, discharge or
release of the whole or any part of the Facility Obligations, or for the
discharge or surrender of any or all security, or for the compromise, whether by
way of acceptance of part payment or otherwise, and, to the fullest extent
permitted by applicable law, the same shall in no way impair each Guarantor’s
liability hereunder.


SECTION 10.02.  Facility Obligations Not Waived.  To the fullest extent
permitted by applicable law and except as otherwise provided for herein or in
the other Loan Documents, each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other person of any of the
Facility Obligations, and also to the extent permitted by law and except as
otherwise provided for herein or in the other Loan Documents waives notice of
acceptance of its guarantee, notice of protest for nonpayment and all other
formalities.  To the fullest extent permitted by applicable law and except as
otherwise provided for herein or in the other Loan Documents, the Guarantee of
each Guarantor hereunder shall not be affected by (a) the failure of any Loan
Party to assert any claim or demand or to enforce or exercise any right or
remedy against the Borrower or any Guarantor under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension, renewal or
increase of or in any of the Facility Obligations; (c) any rescission, waiver,
amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Guarantor under the Loan Documents; (d) the release of (or the failure to
perfect a security interest in) any of the security held by or on behalf of the
Collateral Agent or any other Secured Party; or (e) the failure or delay of any
Secured Party to exercise any right or remedy against the Borrower or any
Guarantor of the Facility Obligations.


SECTION 10.03.  Security.  Each Guarantor authorizes the Collateral Agent to (a)
take and hold security (to the extent provided for in the Orders or such
Guarantor has executed a Security Document in favor of the Collateral Agent) for
the payment of this Guarantee and the Facility Obligations and exchange,
enforce, waive and release any such security pursuant to the terms of any other
Loan Documents; (b) apply such security and direct the order or manner of sale
thereof as it in its sole discretion may determine subject to the terms of any
other Loan Documents; and (c) release or substitute any one or more endorsees,
other Guarantors or other obligors pursuant to the terms of any other Loan
Documents.  In no event shall this Section 10.03 require any Guarantor to grant
security, except as required by the terms of the Loan Documents.


SECTION 10.04.  Guarantee of Payment.  Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection,
and, to the fullest extent permitted by applicable law, waives any right to
require that any resort be had by the Collateral Agent or any other Secured
Party to any of the security held for payment of the Facility Obligations or to
any balance of any deposit account or credit on the books of the Administrative
Agent or any other Secured Party in favor of the Borrower or any other person.


108

--------------------------------------------------------------------------------

SECTION 10.05.  No Discharge or Diminishment of Guarantee.  To the fullest
extent permitted by applicable law and except as otherwise expressly provided in
this Agreement, the Facility Obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason (other than the payment in full in cash of the Facility Obligations
(other than contingent indemnity obligations with respect to then unasserted
claims)), including any claim of waiver, release, surrender, alteration or
compromise of any of the Facility Obligations, and shall not be subject to any
defense (other than a defense of payment) or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Facility Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall,
to the fullest extent permitted by applicable law, not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any remedy under this
Agreement, any other Loan Document, any guarantee or any other agreement or
instrument, by any amendment, waiver or modification of any provision of this
Agreement or any other Loan Document or other agreement or instrument, by any
default, failure or delay, willful or otherwise, in the performance of the
Facility Obligations, or by any other act, omission or delay to do any other act
that may or might in any manner or to any extent vary the risk of any Guarantor
or that would otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the payment in full in cash of all the Facility
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims)) or which would impair or eliminate any right of any
Guarantor to subrogation.


SECTION 10.06.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of the Facility Obligations or any part thereof from any cause
or the cessation from any cause of the liability (other than the payment in full
in cash of the Facility Obligations) of the Borrower or any other person.
Subject to the terms of the other Loan Documents, the Administrative Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Facility Obligations, make any other accommodation with the Borrower
or any other Guarantor or exercise any other right or remedy available to them
against the Borrower or any other Guarantor, without affecting or impairing in
any way the liability of each Guarantor hereunder except to the extent the
Facility Obligations have been paid in cash.  Pursuant to and to the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of each Guarantor against the Borrower or
any other Guarantor or any security.


SECTION 10.07.  Agreement to Pay; Subordination.  In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against each Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Facility Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Secured Party as designated thereby in cash
an amount equal to the unpaid principal amount of such Facility Obligations then
due, together with accrued and unpaid interest and fees on such Facility
Obligations.  Upon payment by each Guarantor of any sums to the Administrative
Agent or any Secured Party as provided above, all rights of each Guarantor
against the Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior payment in full in cash
of all the Facility Obligations  (other than contingent indemnity obligations
with respect to then unasserted claims). In addition, any indebtedness of the
Borrower or any Subsidiary now or hereafter held by each Guarantor that is
required by this Agreement to be subordinated to the Facility Obligations is
hereby subordinated in right of payment to the prior payment in full of the
Facility Obligations.  If any amount shall be paid to any Guarantor on account
of (i) such subrogation, contribution, reimbursement, indemnity or similar right
or (ii) any such indebtedness at any time when any Facility Obligation then due
and owing has not been paid, such amount shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Administrative Agent 
to be credited against the payment of the Facility Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents.


109

--------------------------------------------------------------------------------

SECTION 10.08.  General Limitation on Guarantee Obligations.  In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.


SECTION 10.09.  Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’ financial condition and
assets, all other circumstances bearing upon the risk of nonpayment of the
Facility Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs hereunder and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.


SECTION 10.10.  Covenant; Representations and Warranties.  Each Guarantor agrees
and covenants to, and to cause its Subsidiary to, take, or refrain from taking,
each action that is necessary to be taken or not taken, so that no breach of the
agreements and covenants contained in this Agreement pertaining to actions to be
taken, or not taken, by such Guarantor or its Subsidiary will result.  Each
Guarantor represents and warrants as to itself that all representations and
warranties relating to it contained in this Agreement are true and correct in
all material respects on and as of the date hereof; provided that  each
reference in any such representation and warranty to the knowledge of the
Borrower shall, for the purposes of this Section 10.10, be deemed to be a
reference to Guarantor’s knowledge.


SECTION 10.11.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Article 10 in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.11, or otherwise under this Article 10, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 10.11 shall remain in full force and effect until a discharge of the
Facility Obligations. Each Qualified ECP Guarantor intends that this Section
10.11 constitute, and this Section 10.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


[Remainder of page intentionally blank]


110

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



HOLDINGS:  

 
WINDSTREAM HOLDINGS, INC.,

a Delaware corporation

     
By:
/s/ Robert E. Gunderman

   
Name: Robert E. Gunderman
   
Title: Chief Financial Officer


BORROWER:  

 
WINDSTREAM SERVICES, LLC, as
a Delaware limited liability company

     
By:
/s/ Robert E. Gunderman
   
Name: Robert E. Gunderman
   
Title: Chief Financial Officer





GUARANTORS:       THE GUARANTORS LISTED ON ANNEX I HERE TO
        By:
/s/ Robert E. Gunderman    
Name: Robert E. Gunderman
   
Title: Chief Financial Officer



[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I


Allworx Corp.


ARC Networks, Inc.


ATX Communications, Inc.


ATX Telecommunications Services of Virginia, LLC


BOB, LLC


Boston Retail Partners LLC


BridgeCom Holdings, Inc.


BridgeCom Solutions Group, Inc.


Broadview Networks of Massachusetts, Inc.


Broadview Networks of Virginia, Inc.


Buffalo Valley Management Services, Inc.


Business Telecom of Virginia, Inc.


BV-BC Acquisition Corporation


Cavalier IP TV, LLC


Cavalier Services, LLC


Cavalier Telephone, L.L.C.


CCL Historical, Inc.


Choice One Communications of Connecticut Inc.


Choice One Communications of Maine Inc.


Choice One Communications of Massachusetts Inc.


Choice One Communications of Ohio Inc.


Choice One Communications of Rhode Island Inc.
 

--------------------------------------------------------------------------------

Choice One Communications of Vermont Inc.


Choice One of New Hampshire, Inc.


Cinergy Communications Company of Virginia, LLC


Conestoga Enterprises, Inc.


Conestoga Management Services, Inc.


Connecticut Broadband, LLC


Connecticut Telephone & Communication Systems, Inc.


Conversent Communications Long Distance, LLC


Conversent Communications of Connecticut, LLC


Conversent Communications of Maine, LLC


Conversent Communications of Massachusetts, Inc.


Conversent Communications of New Hampshire, LLC


Conversent Communications of Rhode Island, LLC


Conversent Communications of Vermont, LLC


CoreComm-ATX, Inc.


CoreComm Communications, LLC


CTC Communications of Virginia, Inc.


D&E Communications, LLC


D&E Management Services, Inc.


D&E Networks, Inc.


Equity Leasing, Inc.


Eureka Broadband Corporation


Eureka Holdings, LLC
 

--------------------------------------------------------------------------------

Eureka Networks, LLC


Eureka Telecom of VA, Inc.


Heart of the Lakes Cable Systems, Inc.


Info-Highway International, Inc.


InfoHighway Communications Corporation


InfoHighway of Virginia, Inc.


Iowa Telecom Data Services, L.C.


Iowa Telecom Technologies, LLC


IWA Services, LLC


KDL Holdings, LLC


McLeodUSA Information Services LLC


McLeodUSA Purchasing, LLC


MPX, Inc.


Norlight Telecommunications of Virginia, LLC


Oklahoma Windstream, LLC


Open Support Systems, LLC


PaeTec Communications of Virginia, LLC


PAETEC Holding, LLC


PAETEC iTEL, L.L.C.


PAETEC Realty LLC


PAETEC, LLC


PCS Licenses, Inc.


Progress Place Realty Holding Company, LLC
 

--------------------------------------------------------------------------------

RevChain Solutions, LLC


SM Holdings, LLC


Southwest Enhanced Network Services, LLC


Talk America of Virginia, LLC


Teleview, LLC


Texas Windstream, LLC


US LEC of Alabama LLC


US LEC of Florida LLC


US LEC of South Carolina LLC


US LEC of Tennessee LLC


US LEC of Virginia LLC


US Xchange Inc.


US Xchange of Illinois, L.L.C.


US Xchange of Michigan, L.L.C.


US Xchange of Wisconsin, L.L.C.


Valor Telecommunications of Texas, LLC


WIN Sales & Leasing, Inc.


Windstream Alabama, LLC


Windstream Arkansas, LLC


Windstream Business Holdings, LLC


Windstream BV Holdings, LLC


Windstream Cavalier, LLC


Windstream Communications Kerrville, LLC
 

--------------------------------------------------------------------------------

Windstream Communications Telecom, LLC


Windstream CTC Internet Services, Inc.


Windstream Direct, LLC


Windstream Eagle Holdings LLC


Windstream Eagle Services, LLC


Windstream EN-TEL, LLC


Windstream Finance Corp.


Windstream Holding of the Midwest, Inc.


Windstream Iowa Communications, LLC


Windstream Iowa-Comm, LLC


Windstream KDL-VA, LLC


Windstream Kerrville Long Distance, LLC


Windstream Lakedale Link, Inc.


Windstream Lakedale, Inc.


Windstream Leasing, LLC


Windstream Lexcom Entertainment, LLC


Windstream Lexcom Long Distance, LLC


Windstream Lexcom Wireless, LLC


Windstream Montezuma, LLC


Windstream Network Services of the Midwest, Inc.


Windstream NorthStar, LLC


Windstream NuVox Arkansas, LLC


Windstream NuVox Illinois, LLC
 

--------------------------------------------------------------------------------

Windstream NuVox Indiana, LLC


Windstream NuVox Kansas, LLC


Windstream NuVox Oklahoma, LLC


Windstream Oklahoma, LLC


Windstream SHAL Networks, Inc.


Windstream SHAL, LLC


Windstream Shared Services, LLC


Windstream South Carolina, LLC


Windstream Southwest Long Distance, LLC


Windstream Sugar Land, LLC


Windstream Supply, LLC


Xeta Technologies, Inc.



--------------------------------------------------------------------------------

 
GOLDMAN SACHS BANK USA,

as a Lender and Issuing Bank

 


 
By:
/s/ Thomas M. Manning
   
Name: Thomas M. Manning
   
Title: Authorized Signatory



[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

 
JP MORGAN CHASE BANK, N.A .,

as a Lender and Issuing Bank

     
By:
/s/ Ben MacDonald
    Name: Ben MacDonald     Title: Executive Director




[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

 
BARCLAYS BANK PLC,

as a Lender and Issuing Bank

     
By:
/s/ Craig Malloy
    Name: Craig Malloy     Title: Director



[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

 
DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender and Issuing Bank
     
By:
/s/ Philip Saliba
    Name: Philip Saliba     Title: Director         By: /s/ Michael Strobel
    Name: Michael Strobel     Title: Vice President




[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

 
CITIBANK, N.A.,
 
as Administrative Agent, Collateral Agent, Issuing Bank, and as a Lender

     
By:
/s/ David L. Smith
   
Name: David L. Smith
   
Title: Vice President and Director





  CITICORP NORTH AMERICA, INC.
 
as a Lender

     
By:
/s/ David Smith    
Name: David Smith
   
Title: Attorney in fact




[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 
as a Lender and Issuing Bank
       
By:
/s/ Vipul Dhadda
   
Name: Vipul Dhadda
   
Title: Authorized Signatory

        By: /s/ Brady Bingham
    Name: Brady Bingham     Title: Authorized Signatory



[Signature Page to DIP Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein but not otherwise defined shall have
the meaning set forth in the Credit Agreement), receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective Facilities
identified below (including any Letters of Credit, guarantees and Collateral
included in such Facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement or any other
Loan Document or the loan transactions governed thereby or in any way based on
or related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”). 
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.


1.
Assignor:

       
2.
Assignee:

     
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
Windstream Services, LLC
     
4.
Administrative Agent:
Citibank, N.A., as the administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The Superpriority Secured Debtor-In-Possession Credit Agreement dated as of
March 13, 2019, among Windstream Services, LLC, a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, Windstream
Holdings, Inc., a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, the Guarantors from time to time party thereto, each Guarantor
on the Closing Date, a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code, the Lenders party thereto, Citibank, N.A., as Administrative
Agent and Collateral Agent, and the other agents party thereto




--------------------------------------------------------------------------------


1 Select as applicable.



--------------------------------------------------------------------------------

6.
Assigned Interest:



Facility Assigned3
 
Aggregate Amount of
Commitment/Loans for
all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned of
Commitment/Loans4
     
$
    $    

%
     
$
    $    

%
     
$
    $    

%
 



Effective Date:   _____________ ___, 20___ (the “Effective Date”)  [TO BE
INSERTED BY ADMINISTRATIVE AGENT UPON ENTRY OF THIS EXECUTED ASSIGNMENT INTO THE
REGISTER AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information  (which may contain material
non-public information about the Wireline Companies and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


--------------------------------------------------------------------------------


3 Fill in the appropriate terminology for the types of Facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan,” “Term Loan”, etc.)


4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders under the applicable Facility.


A-2

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
         
[NAME OF ASSIGNOR]
         
By:

     
Title:
 



A-3

--------------------------------------------------------------------------------

 
ASSIGNEE
         
[NAME OF ASSIGNEE]
         
By:

     
Title:
 



A-4

--------------------------------------------------------------------------------

[Consented to and]5 Accepted:
     
CITIBANK, N.A., as
 
Administrative Agent
     
By

   
Title:
 


--------------------------------------------------------------------------------



5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


A-5

--------------------------------------------------------------------------------

[Consented to:]6
     
WINDSTREAM SERVICES, LLC
     
By

   
Title:
 




--------------------------------------------------------------------------------



6 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


A-6

--------------------------------------------------------------------------------

[Consented to:]7
     
CITIBANK, N.A., as
 
Issuing Bank
     
By

   
Title:
       
[ADD OTHER ISSUING BANKS]
 


--------------------------------------------------------------------------------



7 To be added only if the consent(s) of the Issuing Bank(s) is/are required by
the terms of the Credit Agreement.


A-7

--------------------------------------------------------------------------------

ANNEX 1


WINDSTREAM SERVICES, LLC
Superpriority Secured Debtor-In-Possession Credit Agreement
dated as of March 13, 2019


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received and/or had the opportunity to review a copy of the Credit Agreement to
the extent it has in its sole discretion deemed necessary, together with copies
of the most recent financial statements referred to in Section 3.04 or delivered
pursuant to Section 5.01(a) or 5.01(b) thereof, as applicable, and such other
documents and information as it has in its sole discretion deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on any Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


A-1-1

--------------------------------------------------------------------------------

2.   Payments.    From and after the Effective Date, the Administrative Agent
and the Collateral Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.


3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective permitted
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.


A-1-2

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF INTERIM ORDER


[See attached]


B-1

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF SECURITY AGREEMENT


[See attached]


C-1

--------------------------------------------------------------------------------

EXHIBIT D


[Reserved.]


D-1

--------------------------------------------------------------------------------

EXHIBIT E


[Reserved.]


E-1

--------------------------------------------------------------------------------

EXHIBIT F-1


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Secured Debtor-In-Possession
Credit Agreement dated as of March 13, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Windstream Services, LLC, a debtor and debtor-in-possession under chapter 11 of
the Bankruptcy Code, Windstream Holdings, Inc., a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, each Guarantor
from time to time party thereto, each Guarantor on the Closing Date, a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code, each lender
from time to time party thereto, Citibank, N.A., as Administrative Agent and
Collateral Agent and the other agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E,
as applicable.  By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
     
Name:
   
Title:
 



Date: ________ __, 20[  ]


F-1-1

--------------------------------------------------------------------------------

EXHIBIT F-2


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Secured Debtor-In-Possession
Credit Agreement dated as of March 13, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Windstream Services, LLC, a debtor and debtor-in-possession under chapter 11 of
the Bankruptcy Code, Windstream Holdings, Inc., a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, each Guarantor
from time to time party thereto, each Guarantor on the Closing Date, a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code, each lender
from time to time party thereto, Citibank, N.A., as Administrative Agent and
Collateral Agent and the other agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or Form W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
     
Name:
   
Title:
 



Date: ________ __, 20[  ]


F-2-1

--------------------------------------------------------------------------------

EXHIBIT F-3


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Superpriority Secured Debtor-In-Possession
Credit Agreement dated as of March 13, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Windstream Services, LLC, a debtor and debtor-in-possession under chapter 11 of
the Bankruptcy Code, Windstream Holdings, Inc., a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, each Guarantor
from time to time party thereto, each Guarantor on the Closing Date, a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code, each lender
from time to time party thereto, Citibank, N.A., as Administrative Agent and
Collateral Agent and the other agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
By:
         
Name:
   
Title:
 



Date: ________ __, 20[  ]


F-3-1

--------------------------------------------------------------------------------

EXHIBIT F-4


[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Superpriority Secured Debtor-In-Possession
Credit Agreement dated as of March 13, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Windstream Services, LLC, a debtor and debtor-in-possession under chapter 11 of
the Bankruptcy Code, Windstream Holdings, Inc., a debtor and
debtor-in-possession under chapter 11 of the Bankruptcy Code, each Guarantor
from time to time party thereto, each Guarantor on the Closing Date, a debtor
and debtor-in-possession under chapter 11 of the Bankruptcy Code, each lender
from time to time party thereto, Citibank, N.A., as Administrative Agent and
Collateral Agent and the other agents party thereto.


Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or Form W-8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
     
Name:
   
Title:
 



Date: ________ __, 20[  ]




F-4-1

--------------------------------------------------------------------------------